SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March 31, 2015 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Table of Contents Company Information Capital Breakdown 1 Cash distribution 2 Parent Company Financial Statements Balance Sheet – Assets 3 Balance Sheet – Liabilities 4 Statement of Income 5 Statement of Comprehensive Income 6 Statement of Cash Flows 7 Statement of Changes in Shareholders’ Equity 1/1/2014 to 12/31/2014 9 1/1/2013 to 12/31/2013 10 Statement of Value Added 11 Consolidated Financial Statements Balance Sheet - Assets 13 Balance Sheet - Liabilities 14 Statement of Income 15 Statement of Comprehensive Income 16 Statement of Cash Flows 17 Statement of Changes in Shareholders’ Equity 1/1/2014 to 12/31/2014 19 1/1/2013 to 12/31/2013 20 Statement of Value Added 21 Comments on the Company’s Consolidated Performance 23 Notes to the Financial Statements 32 Reports and Statements Unqualified Independent Auditors’ Review Report 113 Opnion of the Supervisory Board or Equivalent Body 114 Statement of Diretors on the Financial Statements 115 Statement of Diretors on Auditors’ Report 116 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Company Information / Capital Breakdown Number of Shares (Units) Current Quarter 12/31/2014 Paid-in Capital Common 1,387,524,047 Preferred 0 Total 1,387,524,047 Treasury Shares Common 28,549,900 Preferred 0 Total 28,549,900 1 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Company Information / Cash distribution Event Approval Dividends Inition Payment Type of share Class of share Dividends per common share (R$/share) Meeting of Board of Directors 02/28/2014 Dividends 03/11/2014 Ordinary Meeting of Board of Directors 12/30/2014 Dividends 01/15/2015 Ordinary 2 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Year 12/31/2014 First prior year 12/31/2013 Second prior year 12/31/2012 1 Total assets 0 Current assets 0 Cash and cash equivalents 0 Trade receivables 0 Inventories 0 Other current assets 0 Non-current assets 0 Long-term receivables 0 Deferred taxes 0 Other non-current assets 0 Investments 0 Property, plant and equipment 0 Intangible assets 0 3 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Balance Sheet – Liabilities (R$ thousand) Code Description Current Year 12/31/2014 First prior year 12/31/2013 Second prior year 12/31/2012 2 Total liabilities 0 Current liabilities 0 Payroll and related taxes 0 Trade payables 0 Taxes payable 0 Borrowings and financing 0 Other payables 0 Provisions 0 Provision for tax, social security, labor and civil risks 0 Non-current liabilities 0 Borrowings and financing 0 Other payables 0 Provisions 0 Provision for tax, social security, labor and civil risks 0 Other provisions 0 Provision for environmental liabilities and decommissioning of assets 0 Pension and healthcare plan 0 Provision for losses on investments 0 Shareholders’ equity 0 Issued capital 0 Capital reserves 30 30 0 Earnings reserves 0 Legal reserve 0 Statutory reserve 0 Treasury shares -229,586 - 0 Other comprehensive income 0 4 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statements of Income (R$ thousand) Code Description Current Year 1/1/2014 to 12/31/2014 First Prior Year 1/1/2013 to 12/31/2013 Second Prior Year 1/1/2012 to 12/31/2012 Net revenue from sales and/or services 0 Cost of sales and/or services -9,159,454 -9,906,380 0 Gross profit 0 Operating expenses/income -205,248 0 Selling expenses -455,525 -503,514 0 General and administrative expenses -359,959 -337,348 0 Other operating income 0 Other operating expenses -540,372 -760,311 0 Share of profits of investees 0 Profit before finance income (costs) and taxes 0 Finance income (costs) -4,498,072 -3,938,379 0 Finance income 0 Finance costs -4,798,624 -4,012,669 0 Net exchange difference on financial instruments -1,309,963 -1,030,289 0 Finance costs -3,488,661 -2,982,380 0 Profit (loss) before taxes on income -697,260 0 Income tax and social contribution -207,769 0 Profit (loss) from continuing operations -105,218 0 Profit (loss) for the year -105,218 0 Earnings per share - (R$/share) 0 Basic earnings per share 0 Common shares -0,07443 0 Diluted earnings per share 0 Common shares -0,07443 0 5 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Year 1/1/2014 to 12/31/2014 First Prior Year 1/1/2013 to 12/31/2013 Second Prior Year 1/1/2012 to 12/31/2012 Profit for the year -105,218 0 Other comprehensive income -691,832 0 Actuarial gains on defined benefit plan from investments in subsidiaries 74 0 Actuarial (losses) gains on defined benefit pension plan -95,208 0 Income tax and social contribution on actuarial (losses) gains on defined benefit pension plan -33,104 0 Cumulative translation adjustments for the year 0 Available-for-sale assets -971,251 0 Income tax and social contribution on available-for-sale assets -105,709 0 Available-for-sale assets from investments in subsidiaries -161,117 0 Impairment of available-for-sale assets 0 Income tax and social contribution on impairment of available-for-sale assets -67,786 -1,701 0 (Loss) gain on percentage change in investments -73,754 0 0 (Loss) gain on cash flow hedge accounting -120,633 0 0 Income tax and social contribution on (loss) gain on cash flow hedge accounting 0 0 Comprehensive income for the year -797,050 0 6 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description Current Year 1/1/2014 to 12/31/2014 First Prior Year 1/1/2013 to 12/31/2013 Second Prior Year 1/1/2012 to 12/31/2012 6.01 Net cash generated by operating activities 813,092 1,459,141 0 6.01.01 Cash generated from operations 4,088,199 2,640,048 0 6.01.01.01 Profit (loss) for the year -105,218 509,025 0 6.01.01.02 Charges on borrowings and financing 3,229,036 2,548,728 0 6.01.01.03 Charges on loans and financing granted -14,102 -44,215 0 6.01.01.04 Depreciation, depletion and amortization 1,023,612 923,847 0 6.01.01.05 Share of profits (losses) of investees -1,098,243 -1,502,450 0 6.01.01.06 Deferred income tax and social contribution -622,512 -651,444 0 6.01.01.07 Provision for tax, social security, labor, civil and environmental risks -4,711 122,913 0 6.01.01.08 Inflation adjustment and exchange differences, net 1,427,714 1,194,406 0 6.01.01.09 Gain on derivative transactions 943 4,268 0 6.01.01.10 Impairment of available-for-sale assets 199,372 3,369 0 6.01.01.11 Residual value of permanent assets written off 13,474 12,548 0 6.01.01.13 Provision for actuarial liabilities 7,199 13,392 0 6.01.01.15 Gain on loss of control over Transnordestina 0 -473,899 0 6.01.01.16 Other provisions 31,635 -20,440 0 6.01.02 Changes in assets and liabilities -3,275,107 -1,180,907 0 6.01.02.01 Trade receivables - third parties -34,340 -63,203 0 6.01.02.02 Trade receivables - related parties -600,943 -305,903 0 6.01.02.03 Inventories -550,219 156,961 0 6.01.02.05 Recoverable taxes -60,005 -6,186 0 6.01.02.06 Judicial deposits 209,098 -6,089 0 6.01.02.07 Dividends received from related parties 344,203 351,622 0 6.01.02.09 Trade payables 35,884 -299,868 0 6.01.02.10 Payroll and related taxes 1,689 142,917 0 6.01.02.11 Taxes in installments - REFIS -487,532 392,366 0 6.01.02.13 Payables to related parties 230,667 310,763 0 6.01.02.15 Interest paid -2,425,935 -1,889,682 0 6.01.02.17 Interest on swaps paid -1,279 -4,617 0 6.01.02.18 Interest received 13,609 2,420 0 6.01.02.19 Other 49,996 37,592 0 6.02 Net cash used in investing activities 1,407,716 -1,848,822 0 6.02.01 investments -99,927 -127,549 0 6.02.02 Purchase of property, plant and equipment -1,596,050 -1,658,895 0 6.02.03 Cash from aquisition of subsidiaries 0 1,761 0 6.02.05 Capital reduction in subsidiary 3,120,344 0 0 6.02.07 Receipt/payment in derivative transactions 0 -12,688 0 6.02.09 Purchase of intangible assets 0 -11 0 6.02.10 Intercompany loans -40,973 -309,895 0 6.02.11 Receipt of intercompany loans 168,340 258,455 0 6.02.12 Exclusive fund units -144,018 0 0 6.03 Net cash used in financing activities 718,829 -2,399,452 0 6.03.01 Borrowings and financing raised 1,628,729 1,363,253 0 6.03.02 Borrowings and financing raised - related parties 1,763,015 0 0 6.03.03 Redemption of borrowings -1,184,657 -2,102,202 0 6.03.04 Redemption of borrowings - related parties -154,115 0 0 6.03.05 Dividends and interest on capital paid -424,939 -1,660,503 0 6.03.08 Treasury shares -909,204 0 0 7 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 6.04 Exchange differences on translating cash and cash equivalents 132 0 0 6.05 Increase (decrease) in cash and cash equivalents 2,939,769 -2,789,133 0 6.05.01 Cash and equivalents at the beginning of the year 206,624 2,995,757 0 6.05.02 Cash and equivalents at the end of the year 3,146,393 206,624 0 8 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2014 to 12/31/2014 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserves Retained earnings or accumulated losses Other comprehensive income Shareholders’ equity 5.01 Opening balances 4,540,000 30 2,839,568 0 716,972 8,096,570 5.03 Adjusted opening balances 4,540,000 30 2,839,568 0 716,972 8,096,570 5.04 Capital transactions with shareholders 0 0 -1,609,204 0 0 -1,609,204 5.04.04 Treasury shares acquired 0 0 -909,204 0 0 -909,204 5.04.06 Dividends 0 0 -700,000 0 0 -700,000 5.04.08 Cancelation of treasury shares 0 0 679,618 0 0 679,618 5.04.09 Cancelation of treasury shares 0 0 -679,618 0 0 -679,618 5.05 Total comprehensive income 0 0 0 -99,066 -691,832 -790,898 5.05.01 Profit for the year 0 0 0 -105,218 0 -105,218 5.05.02 Other comprehensive income 0 0 0 6,152 -691,832 -685,680 5.05.02.04 Translation adjustments for the year 0 0 0 0 28,227 28,227 5.05.02.06 Actuarial (losses) gains on defined benefit pension plan, net of taxes 0 0 0 0 -54,442 -54,442 5.05.02.07 Actuarial gain recycled to retained earnings 0 0 0 6,152 -6,152 0 5.05.02.08 Available-for-sale assets, net of taxes 0 0 0 0 -506,093 -506,093 5.05.02.09 (Loss) gain on percentage change in investments 0 0 0 0 -73,754 -73,754 5.05.02.10 (Loss) gain on hedge accounting, net of taxes 0 0 0 0 -79,618 -79,618 5.06 Internal changes in shareholders' equity 0 0 -99,066 99,066 0 0 5.06.04 Reversal of statutory working capital reserve 0 0 -99,066 99,066 0 0 5.07 Closing balances 4,540,000 30 1,131,298 0 25,140 5,696,468 9 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2013 to 12/31/2013 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserves Retained earnings or accumulated losses Other comprehensive income Shareholders’ equity Opening balances 30 0 Adjusted opening balances 30 0 Capital transactions with shareholders 0 0 -560,000 -800,000 0 -1,360,000 Dividends 0 0 0 -610,000 0 -610,000 Interest on capital 0 0 0 -190,000 0 -190,000 Approval of additional dividends at the Annual Shareholders’ Meeting 0 0 -560,000 0 0 -560,0000 Total comprehensive income 0 0 0 Profit for the year 0 0 0 0 Other comprehensive income 0 0 0 0 Translation adjustments for the year 0 0 0 0 Actuarial (losses) gains on defined benefit pension plan, net of taxes 0 0 0 0 Available-for-sale assets, net of taxes 0 0 0 0 Impairment of available-for-sale assets 0 0 0 0 Internal changes in shareholders' equity 0 0 -290,975 0 0 Recognition of reserves 0 0 -25,451 0 0 Reversal of statutory working capital reserve 0 0 -316,426 0 0 Closing balances 30 0 10 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Value Added (R$ thousand) Code Description Current Year First Prior Year Second Prior Year 1/1/2014 to 12/31/2014 1/1/2013 to 12/31/2013 1/1/2012 to 12/31/2012 Revenues 0 Sales of products and services 0 Other revenues 0 Allowance for (reversal of) doubtful debts -5,018 -2,127 0 Raw materials acquired from third parties -9,698,101 -10,826,648 0 Cost of sales and services -8,279,828 -9,494,642 0 Materials, electric power, outside services and other -1,213,780 -1,336,872 0 Impairment/recovery of assets -5,121 0 Other -199,372 -3,369 0 Impairment of available-for-sale assets -199,372 -3,369 0 Gross value added 0 Retentions -1,023,612 -923,847 0 Depreciation, amortization and depletion -1,023,612 -923,847 0 Wealth created 0 Value added received as transfer 0 Share of profit of investees 0 Finance income 0 Other 0 Wealth for distribution 0 Wealth distributed 0 Personnel 0 Salaries and wages 0 Benefits 0 Severance pay fund (FGTS) 0 Taxes, fees and contributions 0 Federal 0 State 0 Municipal 0 Lenders and lessors 0 Interest 0 Leases 0 Other 0 Shareholders -105,218 0 Interest on capital 0 0 Dividends 0 0 Retained earnings (accumulated losses) -105,218 -290,975 0 11 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Year 12/31/2014 First prior year 12/31/2013 Second prior year 12/31/2012 1 Total assets 49,767,100 0 Current assets 15,935,502 0 Cash and cash equivalents 8,686,021 0 Trade receivables 1,753,056 0 Inventories 4,122,122 0 Other current assets 1,374,303 0 Non-current assets 33,831,598 0 Long-term receivables 3,598,352 0 Short-term investments measured at amortized cost 34,874 0 Deferred taxes 2,616,058 0 Other non-current assets 947,420 0 Investments 13,665,453 0 Property, plant and equipment 15,624,140 0 Intangible assets 943,653 0 12 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet – Liabilities (R$ thousand) Code Description Current Year 12/31/2014 First prior year 12/31/2013 Second prior year 12/31/2012 2 Total liabilities 49,767,100 50,402,539 0 Current liabilities 6,362,938 5,564,230 0 Payroll and related taxes 219,740 208,921 0 Trade payables 1,638,505 1,102,037 0 Taxes payable 318,675 304,095 0 Borrowings and financing 2,790,524 2,642,807 0 Other payables 845,109 972,851 0 Provisions 550,385 333,519 0 Provision for tax, social security, labor and civil risks 550,385 333,519 0 Non-current liabilities 37,669,187 36,769,250 0 Borrowings and financing 27,092,855 25,103,623 0 Other payables 9,315,363 10,061,571 0 Deferred taxes 238,892 268,833 0 Provisions 1,022,077 1,335,223 0 Provision for tax, social security, labor and civil risks 195,783 479,664 0 Other provisions 826,294 855,559 0 Provision for environmental liabilities and asset retirement obligations 238,539 370,454 0 Pension and healthcare plan 587,755 485,105 0 Shareholders’ equity 5,734,975 8,069,059 0 Issued capital 4,540,000 4,540,000 0 Capital reserves 30 30 0 Earnings reserves 1,131,298 2,839,568 0 Legal reserve 361,641 361,641 0 Statutory reserve 999,243 2,477,927 0 Treasury shares -229,586 0 0 Other comprehensive income 25,140 716,972 0 Non-controlling interests 38,507 -27,511 0 13 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statements of Income (R$ thousand) Code Description Current Year 1/1/2014 to 12/31/2014 First Prior Year 01/01/2013 to 12/31/201 3 Second Prior Year 01/01/2012 to 12/31/201 2 Net revenue from sales and/or services 0 Cost of sales and/or services -11,592,382 -12,422,706 0 Gross profit 0 Operating expenses/income -1,715,837 -1,769,972 0 Selling expenses -1,041,975 -874,875 0 General and administrative expenses -438,383 -485,090 0 Other operating income 0 Other operating expenses -657,127 -1,134,208 0 Share of profit of investees 0 Profit before finance income (costs) and taxes 0 Finance income (costs) -3,081,433 -2,511,599 0 Finance income 0 Finance costs -3,252,985 -2,683,583 0 Net exchange difference on financial instruments -149,007 0 Finance costs -3,103,978 -2,739,740 0 Profit (loss) before taxes on income -263,420 0 Income tax and social contribution -74,161 0 Profit (loss) from continuing operations -112,267 0 Consolidated profit (loss) for the year -112,267 0 Attributed to owners of the Company -105,218 0 Attributed to non-controlling interests -7,049 0 Earnings per share - (R$/share) Basic earnings per share Common shares -0,07443 0 Diluted earnings per share Common shares -0,07443 0 14 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Year 1/1/2014 to 12/31/2014 First Prior Year 01/01/2013 to 12/31/201 3 Second Prior Year 01/01/2012 to 12/31/201 2 Consolidated profit for the year -112,267 0 Other comprehensive income -691,832 0 Actuarial gains on defined benefit plan from investments in subsidiaries 0 0 Actuarial (losses) gains on defined benefit pension plan -95,175 0 Income tax and social contribution on actuarial (losses) gains on defined benefit pension plan -33,142 0 Cumulative translation adjustments for the year 0 Available-for-sale assets -971,808 0 Income tax and social contribution on available-for-sale assets -22,709 0 Impairment of available-for-sale assets 0 Income tax and social contribution on impairment of available-for-sale assets -69,700 -1,701 0 (Loss) gain on percentage change in investments -73,754 0 0 (Loss) gain on cash flow hedge accounting -120,633 0 0 Income tax and social contribution on (loss) gain on cash flow hedge accounting 0 0 Consolidated comprehensive income for the year -804,099 0 Attributed to owners of the Company -797,050 0 Attributed to non-controlling interests -7,049 0 15 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description Current Year 1/1/2014 to 12/31/2014 First Prior Year 01/01/2013 to 12/31/201 3 Second Prior Year 01/01/2012 to 12/31/201 2 Net cash generated by operating activities 0 Cash generated from operations 0 Profit (loss) for the year attributable to owners of the Company -105,218 0 Profit (loss) for the year attributable to non-controlling interests -7,049 0 Charges on borrowings and financing 0 Charges on loans and financing granted -41,373 -54,217 0 Depreciation, depletion and amortization 0 Share of profit of investees -331,160 -158,138 0 Deferred taxes -679,323 -1,216,594 0 Provision for tax, social security, labor, civil and environmental risks 0 Inflation adjustments and exchange differences, net 0 Gain on derivative transactions 0 Impairment of available-for-sale assets 0 Residual value of permanent assets written off 0 Provision for actuarial liabilities 0 Impairment loss adjustment 0 0 Gain on loss of control over Transnordestina 0 -473,899 0 Impairment of the Transnordestina old railway system 0 0 Other provisions 0 Changes in assets and liabilities -3,179,997 -1,902,877 0 Trade receivables - third parties -225,028 0 Trade receivables - related parties -143,218 -62,795 0 Inventories -917,193 0 Receivables from related parties -54,931 0 Recoverable taxes -27,944 0 Judicial deposits 0 Dividends received from related parties 0 Trade payables -841,157 0 Payroll and related taxes 0 Taxes in installments - REFIS -567,000 0 Payables to related parties -3,063 0 Interest paid -2,742,876 -2,376,537 0 Interest on swaps paid -1,279 -4,617 0 Interest received 0 Other -30,158 0 Net cash used in investing activities -1,657,743 -2,245,806 0 Investments -8,376 -5,131 0 Purchase of property, plant and equipment -1,848,496 -2,489,569 0 Receipt/payment in derivative transactions 0 Purchase of intangible assets -727 -635 0 Cash and cash equivalents on the loss of control over Transnordestina 0 -146,475 0 Related-party loans 0 0 Short-term investment, net of redeemed amount -4,117 -30,324 0 Net cash used in financing activities -896,015 -1,881,419 0 16 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Borrowings and financing raised 0 Redemption of borrowings -1,241,461 -1,923,703 0 Redemption of borrowings - related parties -46,585 0 0 Capital contribution by non-controlling shareholders 0 0 Dividends and interest on capital paid -424,939 -1,660,503 0 Treasury shares -909,204 0 0 Buyback of debt securities -172,432 0 0 Exchange differences on translating cash and cash equivalents 0 Increase (decrease) in cash and cash equivalents -1,309,651 -1,896,149 0 Cash and equivalents at the beginning of the year 0 Cash and equivalents at the end of the year 0 17 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Equity - 1/1/2014 to 12/31/2014 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings (accumulated losses) Other comprehensive income Shareholders' equity Non-controlling interests Consolidated shareholders' equity Opening balances 30 0 -27,511 Adjusted opening balances 30 0 -27,511 Capital transactions with shareholders 0 0 -1,609,204 0 0 -1,609,204 -1,609,204 Treasury shares acquired 0 0 -909,204 0 0 -909,204 -909,204 Dividends 0 0 -700,000 0 0 -700,000 -700,000 Cancelation of treasury shares 0 0 0 0 Cancelation of treasury shares 0 0 -679,618 0 0 -679,618 -679,618 Total comprehensive income 0 0 0 -99,066 -691,832 -790,898 -7,049 -797,947 Profit for the year 0 0 0 -105,218 0 -105,218 -7,049 -112,267 Other comprehensive income 0 0 0 -691,832 -685,680 -685,680 Translation adjustments for the year 0 0 0 0 Actuarial (losses) gains on defined benefit pension plan, net of taxes 0 0 0 0 -54,442 -54,442 -54,442 Actuarial gain recycled to retained earnings 0 0 0 -6,152 0 0 Available-for-sale assets, net of taxes 0 0 0 0 -506,093 -506,093 -506,093 (Loss) gain on percentage change in investments 0 0 0 0 -73,754 -73,754 -73,754 (Loss) gain on hedge accounting, net of taxes 0 0 0 0 -79,618 -79,618 -79,618 Internal changes in shareholders’ equity 0 0 -99,066 0 0 Reversal of statutory working capital reserve 0 0 -99,066 0 0 0 0 Non-controlling interests in subsidiaries Closing balance 30 0 18 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Equity - 1/1/2013 to 12/31/2013 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings (accumulated losses) Other comprehensive income Shareholders' equity Non-controlling interests Consolidated shareholders' equity Opening balances 30 0 Adjusted opening balances 30 0 Capital transactions with shareholders 0 0 -560,000 -800,000 0 -1,360,000 0 -1,360,000 Dividends 0 0 0 -610,000 0 -610,000 0 -610,000 Interest on capital 0 0 0 -190,000 0 -190,000 0 -190,000 Approval of additional dividends at the Annual Shareholders’ Meeting 0 0 -560,000 0 0 -560,000 0 -560,000 Total comprehensive income 0 0 0 Profit for the year 0 0 0 0 Other comprehensive income 0 0 0 0 0 Translation adjustments for the year 0 0 0 0 0 Actuarial (losses) gains on defined benefit pension plan, net of taxes 0 0 0 0 0 Available-for-sale assets, net of taxes 0 0 0 0 0 Impairment of available-for-sale assets 0 0 0 0 Internal changes in shareholders' equity 0 0 -290,975 0 0 -443,096 -443,096 Recognition of reserves 0 0 -25,451 0 0 0 0 Reversal of statutory working capital reserve 0 0 -316,426 0 0 0 0 Non-controlling interests in subsidiaries 0 0 0 0 0 0 -443,096 -443,096 Closing balances 30 0 -27,511 19 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Value Added (R$ thousand) Code Description Current Year 1/1/2014 to 12/31/2014 First Prior Year 01/01/2013 to 12/31/2013 Second Prior Year 1/1/2012 to 12/31/2012 Revenues 0 Sales of products and services 0 Other revenues 0 Allowance for (reversal of) doubtful debts -13,051 -2,640 0 Raw materials acquired from third parties -12,229,259 -13,417,176 0 Cost of sales and services -10,203,567 -11,353,061 0 Materials, electric power, outside services and other -1,809,887 -2,082,205 0 Impairment/recovery of assets -10,805 0 Other -205,000 -5,002 0 Impairment of available-for-sale assets -205,000 -5,002 0 Gross value added 0 Retentions -1,281,485 -1,155,593 0 Depreciation, amortization and depletion -1,281,485 -1,155,593 0 Wealth created 0 Value added received as transfer 0 Share of profit of investees 0 Finance income 0 Other 0 Wealth for distribution 0 Wealth distributed 0 Personnel 0 Salaries and wages 0 Benefits 0 Severance pay fund (FGTS) 0 Taxes, fees and contributions 0 Federal 0 State 0 Municipal 0 Lenders and lessors 0 Interest 0 Leases 0 Other 0 Shareholders -112,267 0 Interest on capital 0 0 Dividends 0 0 Retained earnings (accumulated losses) -105,218 -290,975 0 Non-controlling interests in retained earnings -7,049 0 20 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 2 1- MESSAGE FROM MANAGEMENT With the confidence of its management and the strength of its more than 22,000 employees, CSN has been building the history of Brazilian industry for seven decades. Since its creation in Volta Redonda (RJ) as Brazil’s first integrated steel plant development, has been an integral part of its DNA. CSN has invested continuously in expanding and diversifying its businesses in a sustainable manner, creating jobs, generating progress and taxes that benefit millions of Brazilians. Since 2010 we have invested more than R$16 billion, mostly in the steel, mining, cement and logistics segments. These concrete initiatives have contributed to constructing a fairer and more developed country, always respecting the surrounding communities and the environment. Our strength lies in diversity. Taking advantage of existing synergies, we operate in an integrated manner in five economic sectors: Steel, Mining, Logistics, Cement and Energy. We have also extended our efforts overseas, with operations in the United States, Germany and Portugal. In a competitive global process, creative solutions and a capacity for permanent reinvention are absolutely essential for the development of companies. In challenging times, such as those we are experiencing now in Brazil and worldwide, we continue to exemplify our main characteristics: strength, determination and resilience. Challenges are our motivation and we will continue to forge ahead as pioneers and builders of a better future. Benjamin Steinbruch Chairman of the Board of Directors a (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 2- THE COMPANY With interests in steel, mining, cement, logistics and energy, CSN operates throughout the entire steel production chain, from the mining of iron ore to the production and sale of a diversified range of high value-added steel products. Thanks to this integrated production system and exemplary management, CSN’s production costs are among the lowest in the global steel sector. In 2014, CSN sold 5.2 million tons of steel, 72% of which on the domestic market and 28% in exports and sales by overseas subsidiaries. The captive mine of Casa de Pedra, located in Congonhas, Minas Gerais, supplies CSN with the high-quality iron ore which is essential for steel production. In 2014, Casa de Pedra iron ore production capacity reached 26 million tons per year, 21 million tons from the central plant and 5 million tons from mobile plants. CSN and its jointly-owned subsidiary NAMISA have been selling iron ore on the seaborne market since 2007. It also runs two port terminals in Itaguaí (RJ), Tecar, through wich iron ore is shipped, and a container terminal, Sepetiba Tecon. CSN has been consolidating its position in the seaborne market and is currently, in conjunction with NAMISA, the second-largest producer in Brazil. Most of the iron ore exported goes to Asia, Europe and the Middle East. The complementary nature of the steel and cement industries led CSN to enter the cement market, adding value to the slag generated by steel production. In addition to the limestone used to produce steel at the Presidente Vargas Steelworks, as of 2011 the Arcos mine, in Minas Gerais, began supplying non-steel limestone for the clinker production, one of the main inputs for cement production, underlining the integration of its operations. CSN is one of the largest industrial electricity consumers in Brazil, with different generation assets which ensure its self-sufficiency. In order to ensure the energy needed for the growth of its businesses, the Company has been investing in expanding its generating capacity. In 2014, CSN concluded the installation of a 21 MW top turbine in Blast Furnace 3 of the Presidente Vargas Steelworks, raising current generating capacity to 446 MW. 3- OUTLOOK, STRATEGY AND INVESTMENTS CSN has been investing in modernizing its facilities in its five highly-integrated segments, as well as expanding production capacity, always seeking to maximize returns for its shareholders. In addition to investing in organic growth projects, it also analyzes opportunities for acquisitions and strategic alliances both in Brazil and abroad. 3.1- STEEL The Presidente Vargas Steelworks in Volta Redonda is CSN’s most important unit, with an installed crude steel production capacity of 5.6 million tons per year. In 2014, it produced 4.5 million tons of crude steel and 4.3 million tons of rolled steel. The Company has been diversifying its steel activities, entering the long steel segment through the inauguration of a rebar and wire-rod plant in Volta Redonda, with an installed production capacity of 500,000 tons per year. In 2014, the facility produced 90,000 tons of products, mostly for the construction industry. It also has three subsidiaries abroad, CSN LLC, located in Terre Haute, Indiana, U.S.A., which operates in the flat steel segment, with cold-rolling and galvanizing units; Lusosider, in Paio Pires, Portugal, which produces cold-rolled and galvanized steel and SWT, in Unterwellenborn, Germany, with an annual production capacity of 1 million tons of steel profiles for civil and industrial construction. 3.2- MINING CSN is Brazil’s second largest iron ore exporter. In 2014, finished iron ore product sales from the Casa de Pedra and NAMISA mines totaled close to 29 million tons, 13% up on the previous year. The Company also produced 6 million tons (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 of iron ore used in its own consumption. The Tecar terminal shipped around 33 million tons of iron ore in 2014, 14% more than in 2013. In the first expansion phase of mining business, CSN is investing to increase Casa de Pedra’s production capacity to 40 million tons of iron ore per year. 3.3- CEMENT Following the installation in 2009 of its first cement grinding plant in Volta Redonda, with an annual capacity of 2.4 million tons, CSN produced and sold approximately 2.2 million tons of cement in 2014. The Company has been investing in expanding its production capacity to 5.4 million tons per year. The additional 3.0 million tons will come from an integrated plant with a grinding unit and new clinker furnace in Arcos, using limestone from its own mine. 3.4 – LOGISTICS Ports Sepetiba Tecon, managed by CSN, is a cargo hub port and the biggest container terminal in Rio de Janeiro and one of the largest in its segment in Brazil. In order to expand the terminal, the Company has been investing in infrastructure, including the acquisition of new equipments, as well the equalization of Berth 301, transforming it into a continuous quay, allowing it to handle several large vessels simultaneously, thereby raising capacity to more than 600,000 TEUs 1 per year. 1 TEU (Twenty‐Foot Equivalent Unit) - transportation unit equivalent to a standard 20-feet intermodal container Railways CSN retains an interest in three rail companies: MRS Logística, Transnordestina Logística S.A. and FTL (Ferrovia Transnordestina Logística): MRS CSN holds, directly and indirectly, a 33.27% voting-capital interest in MRS Logística, which operates the former Southeastern Network of the Federal Railways (RFFSA), in the Rio de Janeiro - São Paulo - Belo Horizonte corridor. MRS’ rail services play a vital role in supplying the Presidente Vargas Steelworks with raw materials, such as iron ore, coke and coal. It also transports all the iron ore for export, as well as some of CSN’s steel and cement output. Transnordestina Logística S.A. (TLSA) With the support of the federal government, TLSA is building Nova Transnordestina, a 1,728 km railway connecting the rail terminal in Eliseu Martins (PI) to the Ports of Suape (PE) and Pecém (CE), crossing several cities in the states of Piauí, Pernambuco and Ceará. The railway’s projected annual operating capacity of 30 million tons per year will play a crucial role in the development of the Northeast, providing logistical support for local economic expansion, especially in the oil and by-product, agriculture and mining sectors, among others. At the close of 2014, CSN held 62.6% of TLSA. Ferrovia Transnordestina Logística S.A . (FTL) CSN retains 88.41% of FTL, which operates the former Northeastern network of the RFFSA, traversing the states of Maranhão, Piauí, Ceará, Rio Grande do Norte, Paraíba, Pernambuco and Alagoas, with a total extension of 4,534 km and a current operating capacity of around two million tons per year, with emphasis to fuel cargo, cement, aluminum and iron ore, among others. 4 - MAIN CORPORATE EVENTS Corporate restructuring of indirect subsidiaries In 2014, Companhia Metalúrgica Prada acquired all the shares of Companhia Brasileira de Latas (CBL), giving it full control of the company. In the same year, CBL underwent a corporate restructuring involving the merger of three of its (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 indirect subsidiaries: Empresa de Embalagens Metálicas LBM Ltda., Empresa de Embalagens Metálicas MUD Ltda. and Companhia de Embalagens Metálicas MTM do Nordeste. This process resulted in improved managerial efficiency, with a reduction in financial and administrative expenses, incorporating all the activities of the companies in question into a single organizational structure. Constitution of subsidiaries Aiming to ensure greater proximity with its clients in Asia, in 2014 CSN constituted the companies CSN Asia Limited and Namisa Asia Limited, both based in Hong Kong and indirectly controlled by the Company, further strengthening its position as an important player in the seaborne iron ore market. 5- CORPORATE GOVERNANCE Investor Relations CSN continues to expand its communications with the financial market, aiming to increase the Company’s exposure by ensuring coverage by new financial institutions. As a result, in 2014 the Company held 230 meetings and conference calls with over 400 analysts and investors. Capital Stock CSN’s capital stock is divided into 1,387,524,047 book-entry common shares with no par value, each common share having the right of one vote at the Company’s Shareholders’ Meetings. Controlled by Vicunha Siderurgia S.A. and Rio Iaco Participações S.A., which retain 50.29% and 4.19% of the Company’s total capital, respectively, CSN’s management is exercised by the Board of Directors and Board of Executive Officers . * Controlling Group Annual Shareholders’ Meeting The Annual Shareholders’ Meeting, Company’s sovereign body, meets once a year, in accordance with the prevailing legislation, to elect the members of the Board of Directors, examine management’s accounts and the financial statements, and decide on the allocation of annual net income and the payment of dividends, among other matters. Whenever necessary, Extraordinary Shareholders’ Meetings may be called to decide on specific issues that are not within the normal scope of the Annual Meeting. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Board of Directors The Board of Directors comprises up to eleven members, who meet on a routine basis on the dates established by the annual calendar approved by it and on an extraordinary basis whenever necessary. Members are elected for a one-year term of office, re-election being permitted. The current Board of Directors is composed of six members. Its responsibilities include defining and monitoring the Company’s policies and strategies, overseeing the activities of the Board of Executive Officers and deciding on relevant matters involving the Company’s businesses and operations. It is also responsible for electing and removing the executive officers and may, if necessary, constitute special advisory committees to help in the execution of its duties. Board of Executive Officers The Board of Executive Officers is responsible for managing and administering the Company's day-to-day business, always in line with the guidelines and resolutions of the Board of Directors and the Annual Shareholders’ Meeting. It currently comprises five officers, including the Chief Executive Officer, who meet whenever called to do so by the CEO or two other officers. Each officer is responsible for conducting the operations of his or her respective area. Officers are elected for a two-year term, re-election being permitted. Audit Committee The Audit Committee has autonomy to make decisions on all matters concerning Sections 301 and 407 of the Sarbanes-Oxley Act. Its main responsibilities include evaluating, analyzing and making recommendations to the Board of Directors on matters concerning the indication, hiring and compensation of the external auditors, as well as accompanying the internal and external audits. In regard to the hiring of external auditors, special procedures are adopted to ensure that there are no conflicts of interest, dependence or loss of objectivity on the part of the auditors in their relations with the Company. Internal Audit CSN maintains an internal audit department, which acts independently within the organization to assist and communicate material facts to the Board of Directors, the Audit Committee and the Board of Executive Officers. It is responsible for ensuring the appropriate allocation of resources and protecting the assets of the CSN Group companies, providing support for compliance with the planned results, upgrading processes and internal controls in order to enhance financial and operating performance, as well as preventing the risk of losses or fraud and, consequently, any damage to CSN’s corporate image. The Company also provides several communication channels through which employees, clients, suppliers and third parties can report unlawful acts and irregularities that may affect its financial statements. Independent Auditors The independent auditors, Deloitte Touche Tohmatsu , who provided auditing services to CSN and its subsidiaries in 2014, were also hired to perform services in addition to those related to the audit of the financial statements. It is the belief of both the Company and its independent auditors that these services, do not affect the latter’s independence. Audit fees Refers to the audit of the annual financial statements and the review of the Company’s quarterly reports. Audit-related fees Refers to the diligence procedures and the preparation and issue of comfort letters for proposed issues of securities by the Company’s subsidiaries abroad. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Amounts related to services provided by the Company’s auditors (R$ ‘000) Audit fees Audit-related fees Total Services additional to the examination of the financial statements are submitted for prior approval to the Audit Committee in order to ensure that, based on the pertinent legislation, they do not represent a conflict of interest or jeopardize the auditors’ independence or objectivity. In accordance with CVM Instruction 480/09, on March 4, 2015 the Board of Executive Officers declared that they had discussed, reviewed, and were in full agreement with the opinions expressed in the independent auditors’ report and with the financial statements for the fiscal year ended December 31, 2014. Sarbanes-Oxley Act The Company maintains a Corporate Risk Management area, whose main responsibilities include mapping and evaluating, in conjunction with the process managers, all the internal controls needed to mitigate risks inherent to the Company’s operations that may impact its financial statements, as well as ensuring compliance with laws, regulations and internal policies, through the existing structure of internal controls. It is also responsible for reporting the results of this evaluation to senior management and the Audit Committee, as well as monitoring the action plans drawn up to remedy any deficiencies identified in the processes. The Internal Audit area, which reports to the Board of Directors, is also responsible for monitoring the internal controls through the implementation of independent tests. The Company is in the final stage of certification of its internal controls related to the 2014 Consolidated Financial Statements, in compliance with Section 404 of the Sarbanes-Oxley Act (SOX). In 2014, tests were carried out to evaluate the effectiveness of internal controls in CSN, Namisa, CSN Cimentos, Transnordestina Logística S.A. and Stahlwerk Thüringen GmbH - SWT, all of which are considered significant for SOX certification. Code of Ethics The CSN companies maintain a Code of Ethics, whose objective is to establish guidelines governing the personal and professional conduct expected in relations with employees, clients, shareholders, suppliers, communities, competitors and the environment. The code is delivered to members of staff during the corporate integration training course and is used as a declaration of conduct in the company and of the commitments assumed. Its content is in the public domain and is available at www.csn.com.br . One issue that has been a permanent feature of the Code since its inception is the rules governing “Trading with Company’s Shares” , based on CVM Instruction 358/2002. Disclosure of Material Acts and Facts CSN maintains a Material Act or Fact Disclosure Policy, which determines that all such disclosures must contain information that is accurate, appropriate, transparent and timely, in accordance with CVM Instruction 358/2002 and Section 409 of the Sarbanes-Oxley Act – Real Time Issuer Disclosure. All material acts or facts are disclosed at CVM in Brazil and at SEC in the United States. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 6- INNOVATION Aiming to meet new market demands and the expectations of its clients, CSN invests continuously in the research and development of new products. The main projects in 2014 are listed below: · High-strength flat steel, especially the dual-phase type for vehicle bodies whose demand is growing thanks to the Brazilian government’s INOVAR-AUTO program; · Flat galvanized steel for hot stamping (PHS - Press Hardenable Steel), geared towards the automotive market; · IF (interstitial free) long steel for special application wire rods. The 2014 highlights also included the consolidation of certain products developed recently by CSN, including high-resistance galvanized steel for the construction industry and specially-developed steel sheets for aerosol cans, as well as certification of the entire range of rebars produced by the long steel plant in Volta Redonda. 7- PEOPLE CSN’s Human Resources management model is based on five pillars – Attract; Align and Engage; Evaluate; Develop; Recognize and Reward – and invests in projects aimed at professional development and improvement, thereby contributing to the growth of the Company and its employees. The Company closed 2014 with around 22,000 employees and a turnover rate of around 15.0%, one of the lowest in the industrial sector. Throughout the year, a series of management development programs were consolidated, with the participation of around 1,300 management members, targeting executives, senior managers, managers, coordinators and supervisors. The Company also invests in training programs for youngsters, in which 500 interns and 645 apprentices took part in 2014, while the social program “Programa Capacitar”, geared towards high school graduates aged between 18 and 24, had 224 participants. CSN invests continuously in improving the skills of its employees, encouraging competitive differentials, by granting scholarships for undergraduate and MBA degrees, as well as post-graduate and specialization courses. In order to support the continuity and expansion of its businesses, CSN has also been investing in programs involving the evaluation, identification and development of potential managers, ensuring the ongoing formation of new leaders who are fully aligned with the organization’s culture and strategies. 8- SOCIAL RESPONSIBILITY CSN’s social responsibility projects are created to value the potential of each region where it operates and their respective communities, in partnership with local government and society. In 2014, it invested R$22 million in the educational, cultural, sporting and health areas through CSN Foundation initiatives and through projects developed by external institutions, supported by tax incentives. The CSN Foundation’s cultural and educational initiatives are epitomized by the “Garoto Cidadão” project, which provides social and cultural activities for 2,400 socially vulnerable children and teenagers. The Foundation maintains two technical schools in Volta Redonda and Congonhas, which had more than 1,300 students in 2014, 335 of whom on scholarships, while the Bela Vista Hotel-School in Volta Redonda offers 176 places per year for courses in hotel management, providing professional qualification in various areas. The Company’s sponsorships included the TV series Brasil Rico, the exhibition and book Grafite: Labirintos do Olhar, and the Memorial da Imigração Judaica, as well as sporting projects for youngsters served by the Olka Kós, Passe de Mágica and Lance Livre institutes. CSN also sponsored projects in the Municipal Councils for Children and Teenagers’ Rights, the National Cancer Care Support Program, the Health Care Support Program for People with Special Needs (PRONAS and PRONON) and the Senior Citizens’ Fund, as well as the initiatives of the Support Group for Children and Teenagers with Cancer (GRAACC), (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 the Support Group for Children with Special Needs (AACD), the Albert Einstein Brazilian Israelite Society, the Barretos-SP Cancer Hospital, the Support Association for Children and Teenagers with Heart Problems (ACTC) and the Instituto Fazendo História. 9- ENVIRONMENTAL RESPONSIBILITY Fully committed to developing its activities in a sustainable manner, CSN invests continuously in environmental management and in maintaining relations with its surrounding communities. Most of its operations have received ISO 14001 environmental certification and it maintains an open communication channel for its employees and external publics through the Linha Verde (Green Line). All its environmental controls are audited for compliance with the Sarbanes-Oxley Act (SOX), thereby helping reduce the environmental risk of its activities. Underlining its commitment to the constant management of its industrial areas’ environmental liabilities, as well as the restoration of areas damaged by mining operations, the Company promotes environmental rehabilitation through technological innovation, as well as tried and tested methods, always in compliance with the applicable legislation. In 2014 CSN received environmental licenses for the expansion of the Casa de Pedra mine, TECAR and Transnordestina Logística S.A. It also develops environmental education and historical and natural heritage renewal projects, especially in relation to the Arcos, Casa de Pedra, NAMISA and TLSA units. CSN has been undertaking an inventory of its greenhouse gas emissions in line with GHG Protocol guidelines, in order to provide input for the development of a strategy for managing carbon, mitigating risks and adapting to climate change. With the threat of water shortages, especially in the Southeast, the Company has been proceeding with various initiatives to ensure the more efficient use of water in its production processes, exemplified by a water reuse ratio of more than 90% at the Presidente Vargas Steelworks (UPV). It also participates in the Carbon Disclosure Project (CDP), reporting aspects related to the management of greenhouse gases in the UPV, as well as the Ethos Institute Climate Forum, organized by the Ethos Institute for Social Responsibility, and the working groups of the Getulio Vargas Foundation’s Sustainability Studies Center (FGVces), which develop public and corporate sustainability management strategies, policies and tools at local, national and international level. Finally, CSN has been constantly mapping its stakeholders and the social, economic and environmental indicators of all its operations in line with Global Reporting Initiative (GRI) guidelines, permitting an objective diagnosis of its social and environmental performance, thereby strengthening its sustainability strategy. 10- Subsequent Events · Eighth debenture issue In January 2015, the Company issued 10,000 unsecured, non-convertible debentures in a single series with a nominal unit value of R$10,000, totaling R$100 million, with remunerative interest of 113.70% p.a. of the Cetip CDI interbank rate, with final maturity in January, 2022 and the option of early redemption. · Partial optional acquisition of the sixth debenture issue Also in January 2015, the Company undertook the optional acquisition of 60,000 debentures from the 1 st series of its 6 th debenture issue at their nominal unit value, plus accrued remunerative interest between the last interest payment date and the respective optional acquisition date. 11- DISCLAIMER Certain of the statements contained herein are forward-looking statements and projections, which express or imply results, performance or events that are expected in the future. Actual results, performance or events may differ materially from those expressed or implied by the forward-looking statements as a result of several factors, including general and economic conditions in Brazil and in other countries, interest rate and exchange rate levels, future renegotiations and prepayment of foreign-currency liabilities or loans, protectionist measures in Brazil, the United States and other countries, changes in laws and regulations and general competitive factors (on a regional, national or global basis). CSN’s financial information presented herein is in accordance with international financial reporting standards (IFRS) issued by the International Accounting Standards Board (IASB), and with the accounting practices adopted in Brazil. Non-financial information, as well as other operating information, has not been audited by the independent auditor. (Expressed in thousands of reais – R$, unless otherwise stated) 1. DESCRIPTION OF BUSINESS Companhia Siderúrgica Nacional “CSN”, also referred to as the Company or Parent Company, is a publicly-held company incorporated on April 9, 1941, under the laws of the Federative Republic of Brazil (Companhia Siderúrgica Nacional, its subsidiaries, joint ventures, joint operations and associates collectively referred to herein as the "Group”). The Company’s registered office is located in São Paulo, SP, Brazil. CSN has shares listed on the São Paulo Stock Exchange (BM&F BOVESPA) and the New York Stock Exchange (NYSE). Accordingly, it reports its information to the Brazilian Securities Commission (CVM) and the U.S. Securities and Exchange Commission (SEC). The Group's main operating activities are divided into five (5) operating segments as follows: · Steel: The Company’s main industrial facility is the Presidente Vargas Steel Mill (“UPV”), located in the city of Volta Redonda, State of Rio de Janeiro. This segment consolidates the operations related to the production, distribution and sale of flat steel, long steel, metallic containers and galvanized steel. In addition to the facilities in Brazil, CSN has operations in the United States, Portugal and Germany aimed at gaining markets and performing excellent services for final consumers. Its steels are used in the home appliances, civil construction and automobile industries. · Mining: The production of iron ore is developed in the city of Congonhas, in the State of Minas Gerais. It further mines tin in the State of Rondônia to supply the needs of UPV, with the excess of these raw materials being sold to subsidiaries and third parties. CSN holds the concession to operate TECAR, a solid bulk terminal, one of the four terminals that comprise the Itaguaí Port, in Rio de Janeiro. Importations of coal and coke are carried out through this terminal. Iron ore is sold basically in the international market, especially in Europe and Asia. The prices charged in these markets are historically cyclical and subject to significant fluctuations over short periods of time, driven by several factors related to global demand, strategies adopted by the major steel producers, and the foreign exchange rate. All these factors are beyond the Company’s control. · Cement: CSN entered the cement market boosted by the synergy between this new activity and its already existing businesses. Next to the Presidente Vargas Steel Mill in Volta Redonda (RJ), it installed a new business unit: CSN Cimentos, which produces CP-III type cement by using slag produced by the UPV blast furnaces in Volta Redonda. It also explores limestone and dolomite at the Arches drive in the State of Minas Gerais, to supply the needs of UPV and of the cement plant. · Logistics Railroads: CSN has equity interests in three railroad companies: MRS Logística S. A., which manages the former Southeast Railway System of Rede Ferroviária Federal S.A., Transnordestina Logística S. A. (“TLSA”) and FTL - Ferrovia Transnordestina Logística S.A. (“FTL”), which operate the Northeast Railway System of RFFSA, in the States of Maranhão, Piauí, Ceará, Rio Grande do Norte, Paraíba, Pernambuco and Alagoas, with TLSA being responsible for the sections of Missão Velha-Salgueiro, Salgueiro-Trindade, Trindade-Eliseu Martins, Salgueiro-Porto de Suape and Missão Velha-Porto de Pecém (RailwaySystem II) and FTL being responsible for the sections of São Luiz-Mucuripe, Arrojado-Recife, Itabaiana-Cabedelo, Paula Cavalcante-Macau and Propriá-Jorge Lins (RailwaySystem I). Ports : In the State of Rio de Janeiro, by means of its subsidiary Sepetiba Tecon S. A., the Company operates the Container Terminal (Tecon) at the Itaguaí Port. Located in the Bay of Sepetiba, this port has privileged highway, railroad and maritime access. Tecon handles the shipments of CSN steel products, movement of containers, as well as storage, consolidation and deconsolidation of cargo. · Energy: As energy is fundamental in its production process, the Company has assets for generation of electric power to guarantee its self-sufficiency. Note 24 - Segment Information details financial information per CSN business segment. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 2.a) Basis of preparation The individual and consolidated financial statements have been prepared and are being presented in accordance with International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and the corresponding standards issued by the CPC (Accounting Pronouncements Committee) and the CVM (Brazilian Securities Commission) applicable to the preparation of financial statements. The preparation of financial statements in conformity with IFRS and the standards issued by the CPC requires the use of certain critical accounting estimates. It also requires management to exercise its judgment in the process of applying the Company’s accounting policies. The areas involving a higher degree of judgment or complexity, or areas where assumptions and estimates are significant to the consolidated financial statements, are disclosed in the notes to this report and refer to the allowance for doubtful debts, provision for inventory losses, provision for labor, civil, tax, environmental and social security risks, depreciation, amortization, depletion, provision for impairment, deferred taxes, financial instruments and employee benefits. Actual results may differ from these estimates. The financial statements are presented in thousands of Brazilian reais (R$). Depending on the applicable IFRS standard, the measurement criterion used in preparing the financial statements considers the historical cost, net realizable value, fair value or recoverable amount. When both IFRSs and CPCs permit the option between acquisition cost and any other measurement criterion, the acquisition cost criterion was used. The individual and consolidated financial statements were approved by the Board of Directors and authorized for issue on March 4, 2015. 2.b) Consolidated financial statements The accounting policies have been consistently applied to all consolidated companies. The consolidated financial statements for the years ended December 31, 2014 and 2013 include the following direct and indirect subsidiaries and joint ventures, as well as the exclusive funds Diplic, Mugen and Vértice, as follows: · Companies Equity interests (%) Companies 12/31/2014 12/31/2013 Core business Direct interest in subsidiaries: full consolidation CSN Islands VII Corp. 100.00 100.00 Financial transactions CSN Islands VIII Corp. (1) 100.00 Financial transactions CSN Islands IX Corp. 100.00 100.00 Financial transactions CSN Islands X Corp. 100.00 100.00 Financial transactions CSN Islands XI Corp. 100.00 100.00 Financial transactions CSN Islands XII Corp. 100.00 100.00 Financial transactions CSN Minerals S.L.U. 100.00 100.00 Equity interests CSN Export Europe, S.L.U. 100.00 100.00 Financial transactions and equity interests CSN Metals S.L.U. 100.00 100.00 Equity interests and financial transactions CSN Americas S.L.U. 100.00 100.00 Equity interests and financial transactions CSN Steel S.L.U. 100.00 100.00 Equity interests and financial transactions TdBB S.A 100.00 100.00 Dormant company Sepetiba Tecon S.A. 99.99 99.99 Port services Mineração Nacional S.A. 99.99 99.99 Mining and equity interests Companhia Florestal do Brasil 99.99 99.99 Reforestation Estanho de Rondônia S.A. 99.99 99.99 Tin mining Cia Metalic Nordeste 99.99 99.99 Manufacture of containers and distribution of steel products Companhia Metalúrgica Prada 99.99 99.99 Manufacture of containers and distribution of steel products CSN Cimentos S.A. 100.00 99.99 Cement manufacturing CSN Gestão de Recursos Financeiros Ltda. 99.99 99.99 Dormant company Congonhas Minérios S.A. 99.99 99.99 Mining and equity interests CSN Energia S.A. 99.99 99.99 Sale of electric power FTL - Ferrovia Transnordestina Logística S.A. 88.41 88.41 Railroad logistics Indirect interest in subsidiaries: full consolidation CSN Aceros S.A. (1) 100.00 Equity interests Companhia Siderúrgica Nacional LLC 100.00 100.00 Steel CSN Europe Lda. 100.00 100.00 Financial transactions, product sales and equity interests CSN Ibéria Lda. 100.00 100.00 Financial transactions, product sales and equity interests CSN Portugal, Unipessoal Lda. (1) 100.00 Financial transactions and product sales Lusosider Projectos Siderúrgicos S.A. 99.94 99.99 Equity interests and product sales Lusosider Aços Planos, S. A. 99.99 99.98 Steel and equity interests CSN Acquisitions, Ltd. 100.00 100.00 Financial transactions and equity interests CSN Resources S.A. 100.00 100.00 Financial transactions and equity interests CSN Holdings (UK) Ltd 100.00 100.00 Financial transactions and equity interests CSN Handel GmbH 100.00 100.00 Financial transactions, product sales and equity interests Companhia Brasileira de Latas 100.00 59.17 Sale of cans and containers in general and equity interests Rimet Empreendimentos Industriais e Comerciais S. A. 100.00 58.96 Production and sale of steel containers and forestry Companhia de Embalagens Metálicas MMSA 99.67 58.98 Production and sale of cans and related activities Empresa de Embalagens Metálicas - LBM Ltda. (2) 58.98 Sales of containers and holding interests in other entities Empresa de Embalagens Metálicas - MUD Ltda. (2) 58.98 Production and sale of household appliances and related products Companhia de Embalagens Metálicas - MTM do Nordeste (2) 58.98 Production and sale of cans and related activities Companhia de Embalagens Metálicas - MTM 99.67 58.98 Production and sale of cans and related activities CSN Steel Comercializadora, S.L.U. (1) 100.00 Financial transactions, product sales and equity interests CSN Steel Holdings 1, S.L.U. 100.00 100.00 Financial transactions, product sales and equity interests CSN Steel Holdings 2, S.L.U. 100.00 100.00 Financial transactions, product sales and equity interests Stalhwerk Thüringen GmbH 100.00 100.00 Production and sale of long steel and related activities CSN Steel Sections UK Limited 100.00 100.00 Dormant company CSN Steel Sections Czech Republic s.r.o. (1) 100.00 Financial transactions, product sales and equity interests CSN Steel Sections Polska Sp.Z.o.o 100.00 100.00 Financial transactions, product sales and equity interests CSN Asia Limited (3) 100.00 Commercial representation Direct interest in joint operations: proportionate consolidation Itá Energética S.A. 48.75 48.75 Electric power generation CGPAR - Construção Pesada S.A. 50.00 50.00 Mining support services and equity interests Consórcio da Usina Hidrelétrica de Igarapava 17.92 17.92 Electric power consortium Direct interest in joint ventures: equity method Nacional Minérios S.A. 60.00 60.00 Mining and equity interests MRS Logística S.A. 27.27 27.27 Railroad transportation Aceros Del Orinoco S.A. (4) 31.82 22.73 Dormant company CBSI - Companhia Brasileira de Serviços de Infraestrutura 50.00 50.00 Provision of services Transnordestina Logística S.A. 62.64 77.30 Railroad logistics Indirect interest in joint ventures: equity method Namisa International Minérios SLU 60.00 60.00 Financial transactions, product sales and equity interests Namisa Europe, Unipessoal Lda. 60.00 60.00 Equity interests and sales of products and minerals Namisa Handel GmbH 60.00 60.00 Financial transactions, product sales and equity interests MRS Logística S.A. 6.00 6.00 Railroad transportation Aceros Del Orinoco S.A. (4) 9.08 Dormant company Namisa Asia Limited (3) 60.00 Commercial representation Direct interest in associates: equity method Arvedi Metalfer do Brasil S.A. 20.00 20.00 Metallurgy and equity interests Companies liquidated in 2014. Companies merged into Companhia de Embalagens Metálicas MMSA in 2014, see note 7. Companies established in 2014. Transfer to CSN of the rights to subscribe to the shares of Aceros del Orinoco S. A. held by CSN Aceros, S.A. in April 2014, without gain and loss effects. · Exclusive funds Equity interests (%) Exclusive funds 12/31/2014 12/31/2013 Core business Direct interest: full consolidation Diplic - Private credit balanced mutual fund 100.00 100.00 Investment fund Mugen - Private credit balanced mutual fund 100.00 100.00 Investment fund Caixa Vértice - Private credit balanced mutual fund 100.00 100.00 Investment fund In the preparation of the consolidated financial statements the following consolidation procedures have been applied: · Transactions between subsidiaries, associates, joint ventures and joint operations Unrealized gains on transactions with subsidiaries, joint ventures and associates are eliminated to the extent of CSN’s equity interests in the related entity in the consolidation process. Unrealized losses are eliminated in the same manner as unrealized gains, although only to the extent that there are indications of impairment. The Company eliminates the effect on profit or loss of transactions carried out with joint ventures and, as a result, reclassifies part of the share of profit (loss) of joint ventures to finance costs, cost of sales and income tax and social contribution. The base date of the financial statements of the subsidiaries and joint ventures is the same as that of the Company, and their accounting policies are in line with the policies adopted by the Company. Subsidiaries Subsidiaries are all entities (including special purpose entities) whose financial and operating policies can be conducted by the Company and when it is exposed to, or has rights to, variable returns from its involvement with the entity and has the ability to use its power to affect its returns. The existence and effect of potential voting rights that are actually exercisable or convertible are taken into consideration when assessing whether the Company controls another entity. Subsidiaries are fully consolidated from the date when control is transferred to the Company and are deconsolidated from the date when such control ceases. Joint ventures and joint operations Joint arrangements are all entities over which the Company has joint control with one or more other parties. Investments in joint arrangements are classified as joint operations or joint ventures depending on the contractual rights and obligations of each investor. Joint operations are accounted for in the financial statements in order to represent the Company's contractual rights and obligations. Therefore, the assets, liabilities, revenues and expenses related to its interests in joint operations are accounted for individually in the financial statements. Joint ventures are accounted for under the equity method and are not consolidated. The Company eliminates the effect on profit or loss of transactions carried out with joint ventures and, as a result, reclassifies part of the share of profit (loss) of joint ventures to finance costs, cost of sales, net sales and income tax and social contribution. Associates Associates are all entities over which the Company has significant influence but not control, generally through a shareholding of 20% to 50% of the voting rights. Investments in associates are accounted for under the equity method and are initially recognized at cost. · Transactions and non-controlling interests The Company treats transactions with non-controlling interests as transactions with owners of the Company. For purchases from non-controlling interests, the difference between any consideration paid and the relevant share acquired of the carrying value of net assets of the subsidiary is recorded in shareholders' equity. Gains and losses on disposals to non-controlling interests are also recognized directly in shareholders' equity, in line item “Valuation adjustments to equity”. When the Company no longer holds control, any retained interest in the entity is remeasured to its fair value, with the change in the carrying amount recognized in profit or loss. The fair value is the initial carrying amount for the purposes of subsequently accounting for the retained interest in an associate, joint venture or financial asset. In addition, any amounts previously recognized in other comprehensive income in respect of that entity are accounted for as if the Company had directly disposed of the related assets or liabilities. This may mean that amounts previously recognized in other comprehensive income are reclassified to profit or loss. 2.c) Individual financial statements In the individual financial statements, investments in subsidiaries and associates are accounted for under the equity method of accounting. To obtain the same profit or loss and shareholders’ equity attributable to the owners of the Parent Company, the same policy adjustments applied upon the adoption of the IFRSs and the CPCs are made both to the individual financial statements and the consolidated financial statements. 2.d) Foreign currencies i. Functional and presentation currency Items included in the financial statements of each one of the Company's subsidiaries are measured using the currency of the primary economic environment in which the subsidiary operates (“functional currency”). The consolidated financial statements are presented in Brazilian reais (R$), which is the Company’s functional currency and the Group’s presentation currency. ii. Transactions and balances Transactions in foreign currencies are translated into the functional currency using the exchange rates in effect at the dates of the transactions or valuation on which items are remeasured. Foreign exchange gains and losses resulting from the settlement of these transactions and from the translation at exchange rates in effect as of December 31, 2014 of monetary assets and liabilities denominated in foreign currencies are recognized in the income statement, except when they are recognized in shareholders' equity as a result of monetary items of foreign operation characterized as foreign investment. The balances of assets and liabilities are translated at the exchange rates prevailing at the end of the reporting period. As of December 31, 2014, US$1 is equal to R$2.6562 (R$2.3426 at December 31, 2013) and €1 is equal to R$3.2270 (R$3.2265 at December 31, 2013). All other foreign exchange gains and losses, including foreign exchange gains and losses related to borrowings and cash and cash equivalents, are presented in the income statement as finance income or costs. Changes in the fair value of monetary securities denominated in foreign currency, classified as available-for-sale, are segregated into exchange differences related to the amortized cost of the security and other changes in the carrying amount of the security. Exchange differences related to amortized cost are recognized in profit or loss, and other changes in the carrying amount are recognized in shareholders' equity. Exchange differences on non-monetary financial assets and liabilities classified as measured at fair value through profit or loss are recognized in profit or loss as part of the gain or loss on the fair value. Exchange differences on investments in shares classified as available-for-sale are included in comprehensive income in shareholders' equity. iii. Group companies The results and financial position of all the Group’s entities (none of which has the currency of a hyper-inflationary economy) that have a functional currency different from the presentation currency are translated into the presentation currency as follows: · The assets and liabilities of each balance sheet presented are translated at the exchange rate at the end of the reporting period; · The income and expenses of each income statement are translated at average exchange rates (unless this average is not a reasonable approximation of the cumulative effect of the rates in effect at the transaction dates, in which case income and expenses are translated at the rate in effect at the transaction dates); · All resulting exchange differences are recognized as a separate component in other comprehensive income; and · Gains and losses accumulated in shareholders' equity are included in the income statement when the foreign operation is partially disposed of or sold. On consolidation, exchange differences resulting from the translation of monetary items with characteristics of net investment in foreign operations are recognized in shareholders' equity. When a foreign operation is partly disposed of or sold, exchange differences previously recorded in other comprehensive income are recognized in the income statement as part of the gain or loss on sale. 2.e) Cash and cash equivalents Cash and cash equivalents include cash on hand and in banks and other short-term highly liquid investments redeemable within 90 days from the end of the reporting period, readily convertible into a known amount of cash and subject to an insignificant risk of change in value. Certificates of deposit that can be redeemed at any time without penalties are considered as cash equivalents. 2.f) Trade receivables Trade receivables are initially recognized at fair value, including the related taxes and expenses. Foreign currency-denominated trade receivables are adjusted at the exchange rate in effect at the end of the reporting period. The estimated losses on doubtful debts were recognized in an amount considered sufficient to cover any losses. Management’s assessment takes into consideration the customer’s history and financial position, as well as the opinion of our legal counsel regarding the collection of these receivables for recognizing the loss estimate. 2.g) Inventories Inventories are carried at the lower of cost and net realizable value. Cost is determined using the weighted average cost method on the acquisition of raw materials. The costs of finished goods and work in process comprise raw materials, labor and other direct costs (based on the normal production capacity). Net realizable value represents the estimated selling price in the normal course of business, less estimated costs of completion and costs necessary to make the sale. Estimated losses on slow-moving or obsolete inventories are recognized when considered necessary. Stockpiled inventories are accounted for as processed when removed from the mine. The cost of finished goods comprises all direct costs necessary to transform stockpiled inventories into finished goods . 2.h) Investments Investments in subsidiaries, joint ventures and associates are accounted for under the equity method of accounting and are initially recognized at cost. The gains or losses are recognized in profit or loss as operating income (or expenses) in the individual financial statements. In the case of foreign exchange differences arising on translating foreign investments that have a functional currency different from the Company’s, changes in investments due exclusively to foreign exchange differences, as well as adjustments to pension plans and available-for-sale investments that impact the subsidiaries’ shareholders' equity, are recognized in line item “Cumulative translation adjustments”, in the Company’s shareholders' equity, and are only recognized in profit or loss when the investment is disposed of or written off due to impairment loss. Other investments are recognized at cost or fair value. When necessary, the accounting policies of subsidiaries and joint ventures are changed to ensure consistency with the policies adopted by the Company. 2.i) Business combination The acquisition method is used to account for each business combination conducted by the Company. The consideration transferred for acquiring a subsidiary is the fair value of the assets transferred, liabilities incurred and equity instruments issued by the Company. The consideration transferred includes the fair value of any asset or liability resulting from a contingent consideration arrangement, where applicable. Acquisition-related costs are recognized in profit or loss for the year, as incurred. Identifiable assets acquired and liabilities assumed in a business combination are initially measured at their fair values at the acquisition date. The Company recognizes non-controlling interests in the acquiree according to the proportional non-controlling interest held in the fair value of the acquiree’s net assets. 2.j) Property, plant and equipment Property, plant and equipment are carried at cost of acquisition, formation or construction, less accumulated depreciation or depletion and any impairment loss. Depreciation is calculated under the straight-line method based on the remaining economic useful economic lives of assets, as mentioned in note 8. The depletion of mines is calculated based on the quantity of ore mined. Land is not depreciated since their useful life is considered indefinite. However, if the tangible assets are mine-specific, that is, used in the mining activity, they are depreciated over the shorter of the normal useful lives of such assets or the useful life of the mine. The Company recognizes in the carrying amount of property, plant and equipment the cost of replacement, reducing the carrying amount of the part that is replaced if it is probable that future economic benefits embodied therein will revert to the Company, and if the cost of the asset can be reliably measured. All other disbursements are expensed as incurred. Borrowing costs related to funds obtained for construction in progress are capitalized until these projects are completed. If some components of property, plant and equipment have different useful lives, these components are separately recognized as property, plant and equipment items. Gains and losses on disposal are determined by comparing the sale value less the residual value and are recognized in ‘Other operating income (expenses)’. Exploration expenditures are recognized as expenses until the viability of mining activities is established; after this period subsequent development costs are capitalized. Exploration and valuation expenditures include: · Research and analysis of exploration area historical data; · Topographic, geological, geochemical and geophysical studies; · Determine the mineral asset’s volume and quality/grade of deposits; · Examine and test the extraction processes and methods; · Topographic surveys of transportation and infrastructure needs; · Market studies and financial studies; The costs for the development of new mineral deposits or capacity expansion in mines in operation are capitalized and amortized using the produced (extracted) units method based on the probable and proven ore quantities. The development stage includes: · Drillings to define the ore body; · Access and draining plans; · Advance removal of overburden (top soil and waste material removed prior to initial mining of the ore body) and waste material (non-economic material that is intermingled with the ore body). Stripping costs (the costs associated with the removal of overburden and other waste materials) incurred during the development of a mine, before production commences, are capitalized as part of the depreciable cost of developing the property. Such costs are subsequently amortized over the useful life of the mine based on proven and probable reserves. Stripping costs in the production phase are included in the cost of the inventory produced, except when a specific extraction campaign is made to access deeper deposits of the ore body. In these cases, costs are capitalized and taken to noncurrent assets when the mineral ore deposit is extracted and are amortized over the useful life of the ore body. The Company holds spare parts that will be used to replace parts of property, plant and equipment and that will increase the asset’s useful life and the useful life of which exceeds 12 months. These parts are classified in property, plant and equipment and not in inventories. 2.k) Intangible assets Intangible assets comprise assets acquired from third parties, including through business combinations. These assets are recognized at cost of acquisition or formation, less amortization calculated on a straight-line basis based on the exploration or recovery periods. Mineral rights acquired are classified as other assets in intangible assets. Intangible assets with indefinite useful lives and goodwill based on expected future profitability are not amortized. · Goodwill Goodwill represents the positive difference between the amount paid and/or payable for the acquisition of a business and the net fair values of the assets and liabilities of the acquiree. Goodwill on acquisitions of subsidiaries is recognized as intangible assets in the consolidated financial statements. In the individual balance sheet, goodwill is included in investments. The gain on bargain purchase is recognized as a gain in profit for the period at the acquisition date. Goodwill is annually tested for impairment. Impairment losses on goodwill are not reversed. Gains and losses on the disposal of a Cash-Generating Unit (CGU) include the carrying amount of goodwill related to the CGU sold. Goodwill is allocated to CGUs for impairment testing purposes. The allocation is made to Cash-Generating Units or groups of Cash-Generating Units that are expected to benefit from the business combination from which the goodwill arose, and the unit is not greater than the operating segment. · Software Software licenses purchased are capitalized based on the costs incurred to purchase the software and make it ready for use. These costs are amortized on a straight-line basis over the estimated useful lives of one to five years. 2.l) Impairment of non-financial assets Assets with infinite useful lives, such as goodwill, are not subject to amortization and are annually tested for impairment. Assets subject to amortization and/or depreciation, such as property, plant and equipment, are tested for impairment whenever events or changes in circumstances indicate that their carrying amounts may not be recoverable. An impairment loss is recognized at the amount by which the carrying amount of an asset exceeds its recoverable amount. The recoverable amount is the higher of the fair value of an asset less costs to sell and its value in use. For impairment testing purposes, assets are grouped at their lowest levels for which there are separately identifiable cash flows (Cash Generating Units, or CGUs). Non-financial assets, except goodwill, that are considered impaired are subsequently reviewed for possible reversal of the impairment at the reporting date. 2.m) Employee benefits i. Employee benefits Defined contribution plans A defined contribution plan is as a post-employment benefit plan whereby an entity pays fixed contributions to a separate entity (pension fund) and will not have any legal or constructive obligation to pay additional amounts. Obligations for contributions to defined contribution pension plans are recognized as employee benefit expenses in the periods during which services are provided by employees. Contributions paid in advance are recognized as an asset on condition that either cash reimbursement or future reduction is available. Contributions to a defined contribution plan that is expected to mature twelve (12) months after the end of the period in which the employee provides services are discounted to their present values. Defined benefit plans A defined benefit plan is a post-employment benefit plan other than a defined contribution plan. The Company’s net obligation regarding defined pension benefit plans is calculated individually for each plan by estimating the value of the future benefit that the employees accrue as return for services provided in the current period and in prior periods; such benefit is discounted to its present value. The discount rate is the yield presented at the end of the reporting period for top line debt securities whose maturity dates approximate the terms and conditions of the Company’s obligations and which are denominated in the same currency as the one in which it is expected that the benefits will be paid. The calculation is made annually by a qualified actuary using the projected unit credit method. When the calculation results in a benefit for the Company, the asset to be recognized is limited to the total amount of any unrecognized costs of past services and the present value of the economic benefits available in the form of future plan reimbursements or reduction in future contributions to the plan. In calculating the present value of economic benefits, consideration is given to any minimum funding requirements that apply to any Company plan. An economic benefit is available to the Company if it is realizable during the life of the plan or upon settlement of the plan’s liabilities. The Company and some of its subsidiaries offered a postretirement healthcare benefit to its employees. The right to these benefits is usually contingent to their remaining in employment until the retirement age and the completion of the minimum length of service. The expected costs of these benefits are accumulated during the employment period, and are calculated using the same accounting method used for defined benefit pension plans. These obligations are annually valued by qualified independent actuaries. When the benefits of a plan are increased, the portion of the increased benefit related to past services of employees is recognized on a straight-line basis over the average period until the benefits become vested. When the benefits become immediately vested, the expense is recognized in profit or loss. The Company recognizes all actuarial gains and losses resulting from defined benefit plans immediately in other comprehensive income, subsequently transferred to retained earnings or accumulated losses. If the plan is extinguished, actuarial gains and losses are recognized in profit or loss. ii. Profit sharing and bonus Employee profit sharing and executives’ variable compensation are linked to the achievement of operating and financial targets. The Company recognizes a liability and an expense substantially allocated to production cost and, where applicable, to general and administrative expenses when such goals are met. 2.n) Provisions Provisions are recognized when the Company has a present obligation (legal or constructive ) as a result of a past event, it is probable that the Company will be required to settle the obligation, and a reliable estimate can be made of the amount of the obligation. The amount recognized as a provision is the best estimate of the consideration required to settle the present obligation at the end of the reporting period, taking into account the risks and uncertainties surrounding the obligation. When a provision is measured using the cash flows estimated to settle the present obligation, its carrying amount is the present value of those cash flows (when the effect of the time value of money is material). When some or all of the economic benefits required to settle a provision are expected to be recovered from a third party, a receivable is recognized as an asset if it is virtually certain that reimbursement will be received and the amount of the receivable can be measured reliably. 2.o) Concessions The Company has governmental concessions to provide the following types of services: iron ore railway transportation and transportation of exports and finished goods to the domestic market; development of railway system operation public service in the Northeast of Brazil; operation of a solid bulk terminal, and a container terminal in the Porto of Itaguaí. All the Company’s current concession arrangements were valued at the time of the concession as operating leases. Leases in which a significant portion of the risks and rewards of ownership are retained by the lessor are classified as operating leases. Payments made under operating leases (net of any incentives received from the lessor) are charged to the income statement on a straight-line basis over the period of the lease. 2.p) Share capital Common shares are classified in shareholders' equity. Incremental costs directly attributable to the issue of new shares or options are shown in shareholders' equity as a deduction from the proceeds, net of taxes. When any Group company buys Company shares (treasury shares), the amount paid, including any directly attributable additional costs (net of income tax), is deducted from shareholders' equity attributable to owners of the Company until the shares are canceled or reissued. When these shares are subsequently reissued, any amount received, net of any directly attributable additional transaction costs and the related income tax and social contribution effects, is included in shareholders' equity attributable to owners of the Company. 2.q) Revenue recognition Operating revenue from the sale of goods in the normal course of business is measured at the fair value of the consideration received or receivable. Revenue is recognized when there is convincing evidence that the most significant risks and rewards of ownership of goods have been transferred to the buyer, it is probable that future economic benefits will flow to the entity, the associated costs and possible return of goods can be reliably estimated, there is no continued involvement with the goods sold, and the amount of the operating revenue can be reliably measured. If it is probable that discounts will be granted and the value thereof can be reliably measured, then the discount is recognized as a reduction of the operating revenue as sales are recognized. Revenue from services provided is recognized as it is realized. The appropriate timing for transfer of risks and rewards varies depending on the individual terms and conditions of the sales contract. For international sales, this timing depends on the type of term of the contract. 2.r) Finance income and finance costs Finance income includes interest income from funds invested (except available-for-sale financial assets), dividend income not accounted for under the equity method, gains on disposal of available-for-sale financial assets, changes in the fair value of financial assets measured at fair value through profit or loss, and gains on derivative instruments that are recognized in profit or loss. Interest income is recognized in profit or loss under the effective interest method. Dividend income is recognized in profit or loss when the Companyâ€™s right to receive payment has been established. Distributions received from investees accounted for under the equity method reduce the investment value. Finance costs comprise interest expenses on borrowings, dividends on preferred shares classified as liabilities, losses on the fair value of financial instruments measured at fair value through profit or loss, impairment losses recognized in financial assets, and losses on derivative instruments that are recognized in profit or loss. Borrowing costs that are not directly attributable to the acquisition, construction or production of a qualifying asset are measured through profit or loss under the effective interest method. Foreign exchange gains and losses are reported on a net basis. 2.s) Income tax and social contribution Current and deferred income tax and social contribution are calculated based on the tax laws enacted or substantially enacted by the end of the reporting period, including in the countries where the Group entities operate and generate taxable profit. Management periodically assesses the positions taken in the tax calculations with respect to situations where applicable tax regulations are open to interpretations. The Company recognizes provisions where appropriate, based on the estimated payments to tax authorities. The income tax and social contribution expense comprises current and deferred taxes. Current and deferred taxes are recognized in profit or loss unless they are related to business combinations or items recognized directly in shareholders' equity. Current tax is the expected tax payable or receivable on taxable profit or loss for the year at tax rates that have been enacted or substantially enacted by the end of the reporting period and any adjustment to taxes payable in relation to prior years. Deferred tax is recognized on temporary differences between the carrying amounts of assets and liabilities in the financial statements and the corresponding tax bases used in the computation of taxable profit. Deferred tax is not recognized for the following temporary differences: initial recognition of assets and liabilities in a transaction that is not a business combination and does not affect either the accounting or taxable profit or loss, and differences associated with investments in subsidiaries and joint ventures when it is probable that they will not reverse in the foreseeable future. Moreover, a deferred tax liability is not recognized for taxable temporary differences resulting from the initial recognition of goodwill. The deferred tax is measured at the rates that are expected to be applied on temporary differences when they reverse, based on the laws that have been enacted or substantially enacted by the end of the reporting period. Current income tax and social contribution are carried at their net amounts by the taxpayer, in liabilities when there are amounts payable or in assets when prepaid amounts exceed the total amount due at the end of the reporting period. Deferred tax assets and liabilities are offset when there is a legally enforceable right to set off current tax assets against current tax liabilities and when they relate to income taxes levied by the same taxation authority on the same entity subject to taxation. A deferred income tax and social contribution asset is recognized for all tax losses, tax credits, and deductible temporary differences to the extent that it is probable that taxable profits will be available against which those tax losses, tax credits, and deductible temporary differences can be utilized. Deferred income tax and social contribution assets are reviewed at the end of each reporting period and reduced to the extent that their realization is no longer probable. 2.t) Earnings/(Loss) per share Basic earnings/loss per share are calculated by means of the profit/loss for the year attributable to owners of the Company and the weighted average number of common shares outstanding in the related period. Diluted earnings/loss per share are calculated by means of the average number of shares outstanding, adjusted by instruments potentially convertible into shares, with diluting effect, in the reported periods. The Company does not have any instruments potentially convertible into shares and, accordingly, diluted earnings/loss per share are equal to basic earnings/loss per share. 2.u) Environmental and restoration costs The Company recognizes a provision for the costs of recovery of areas and fines when a loss is probable and the amounts of the related costs can be reliably measured. Generally, the period for providing for the amount to be used in recovery coincides with the end of a feasibility study or the commitment to adopt a formal action plan. Expenses related to compliance with environmental regulations are charged to profit or loss or capitalized, as appropriate. Capitalization is considered appropriate when the expenses refer to items that will continue to benefit the Company and that are basically related to the acquisition and installation of equipment to control and/or prevent pollution. 2.v) Research and development Research expenditures are recognized as expenses when incurred. Expenditures on project development (related to the design and testing stages of new or improved products) are recognized as intangible assets when it is probable that projects will be successful, based on their commercial and technological feasibility, and only when the cost can be reliably measured. When capitalized, development expenditures are amortized from the start of a product’s commercial production, on a straight-line basis and over the period of the expected benefit. 2.w) Financial instruments i) Financial assets Financial assets are classified into the following categories: measured at fair value through profit or loss, loans and receivables, held-to-maturity, and available-for-sale. The classification depends on the purpose for which the financial assets were acquired. Management determines the classification of its financial assets at the time of initial recognition. · Financial assets measured at fair value through profit or loss Financial assets at fair value through profit or loss are financial assets held for active and frequent trading. Derivatives are also categorized as held for trading and, accordingly, are classified in this category unless they have been designed as cash flow hedging instruments. Assets in this category are classified in current assets. · Loans and receivables This category includes loans and receivables that are non-derivative financial assets with fixed or determinable payments not quoted in an active market. They are included in current assets, except those with maturity of more than 12 months after the end of the reporting period (which are classified as non-current assets). Loans and receivables include loans to associates, trade receivables, other receivables and cash and cash equivalents, except short-term investments. Cash and cash equivalents are recognized at fair value. Loans and receivables are carried at amortized cost using the effective interest method. · Held-to-maturity assets These are basically financial assets acquired with the positive intent and ability to hold to maturity. Held-to-maturity investments are initially recognized at their value plus any directly attributable transaction costs. Subsequent to initial recognition, they are measured at amortized cost using the effective interest method, less any impairment loss. · Available-for-sale financial assets These are non-derivative financial assets, designated as available-for-sale, that are not classified in any other category. They are included in non-current assets when they are strategic investments of the Company, unless Management intends to dispose of the investment within 12 months from the end of the reporting period. Available-for-sale financial assets are recognized at fair value. · Recognition and measurement Regular purchases and sales of financial assets are recognized at the trading date - the date on which the Company undertakes to buy or sell the asset. Investments are initially recognized at their fair value, plus transaction costs for all financial assets not classified as at fair value through profit or loss. Financial assets at fair value through profit or loss are initially recognized at their fair value and the transaction costs are charged to the income statement. Financial assets are derecognized when the rights to receive cash flows from the investments have expired or have been transferred, in the latter case, provided that the Company has transferred significantly all risks and rewards of ownership. Available-for-sale financial assets and financial assets at fair value through profit or loss are subsequently carried at fair value. Loans and receivables are carried at amortized cost using the effective interest method. Gains or losses resulting from changes in the fair value of financial assets at fair value through profit or loss are presented in the income statement under “finance income” in the period in which they arise. Dividend income from financial assets at fair value through profit or loss is recognized in the income statement as part of other finance income when the Company’s right to receive the dividends has been established. The changes in the fair value of available-for-sale financial assets are recognized as follows: (i) the effects of foreign exchange differences and the changes in the fair value of the investment in the investee’s capital are recognized directly in the Company’s shareholders’ equity, in “Other comprehensive income” and; (ii) the effects of foreign exchange differences and the changes in the option’s fair value are recognized in the income statement for the year. Interest on available-for-sale securities, calculated under the effective interest method, is recognized in the income statement as part of other income. Dividends from available-for-sale equity instruments, such as shares, are recognized in the income statement as part of other finance income when the Company’s right to receive payments has been established. The fair values of publicly quoted investments are based on current purchase prices. If the market for a financial asset (and for instruments not listed on a stock exchange) is not active, the Company establishes the fair value by using valuation techniques. These techniques include the use of recent transactions contracted with third parties, reference to other instruments that are substantially similar, analysis of discounted cash flows, and option pricing models that make maximum use of market inputs and relies as little as possible on entity-specific inputs. ii) Impairment of financial assets The Company assesses of the end of each reporting period whether there is objective evidence that a financial asset or a group of financial assets is impaired . · Assets measured at amortized cost A financial asset or a group of financial assets is impaired and impairment losses are incurred only if there is objective evidence of impairment as a result of one or more events that occurred after the initial recognition of the asset (a “loss event”) and such loss event (or events) has an impact on the estimated future cash flows of the financial asset or group of financial assets that can be reliably estimated. The criteria used by CSN to determine whether there is objective evidence of an impairment loss include: · significant financial difficulty of the issuer or counterparty; · a breach of contract, such as default or delinquency in interest or principal payments; · the issuer, for economic or legal reasons relating to the borrower’s financial difficulty, grants to the borrower a concession that the lender would not otherwise consider; · it becomes probable that the borrower will enter bankruptcy or other financial reorganization; · the disappearance of an active market for that financial asset because of financial difficulties; or · observable data indicating that there is a measurable decrease in the estimated future cash flows from a portfolio of financial assets since the initial recognition of such assets, although the decrease cannot yet be identified with the individual financial assets in the portfolio, including: - adverse changes in the payment status of borrowers in the portfolio; - national or local economic conditions that correlate with defaults on the assets in the portfolio. The amount of the loss is measured as the difference between the carrying amount of the asset and the present value of estimated future cash flows (excluding future credit losses that have not been incurred) discounted at the original effective interest rate of the financial asset. The carrying amount of the asset is reduced and the amount of the loss is recognized in the income statement. If a loan or held-to-maturity investment has a variable interest rate, the discount rate to measure an impairment loss is the current effective interest rate determined pursuant to the contract. As a practical expedient, the Company may measure impairment on the basis of an instrument’s fair value using an observable market price. If, in a subsequent period, the amount of the impairment loss decreases and the decrease can be related objectively to an event occurring after the impairment was recognized (such as an improvement in the debtor’s credit rating), the previously recognized impairment loss is reversed and recognized in the consolidated income statement. · Assets classified as available-for-sale In the case of equity securities classified as available-for-sale, a significant or prolonged decline in the fair value of an investment in an equity instrument below its cost is also objective evidence of impairment. Determining what is considered a “significant” or “prolonged” decline requires judgment. For this judgment we assess, among other factors, the historical changes in the equity prices, the duration and proportion in which the fair value of the investment is lower than its cost, and the financial health and short-term prospects of the business for the investee, including factors such as: industry and segment performance, changes in technology, and operating and financial cash flows. If there is any of this evidence of impairment of available-for-sale financial assets, the cumulative loss—measured as the difference between the acquisition cost and the current fair value, less any impairment loss on the financial asset previously recorded in profit or loss—is reclassified from shareholders' equity and recognized in the income statement. Impairment losses recognized in the income statement as available-for-sale instruments are not reversed through the income statement. CSN tested for impairment its available-for-sale investment in Usiminas shares (see note 11). iii) Financial liabilities Financial liabilities are classified into following categories: measured at fair value through profit or loss and other financial liabilities. Management determines the classification of its financial liabilities at the time of initial recognition. · Financial liabilities measured at fair value through profit or loss Financial liabilities at fair value through profit or loss are financial liabilities held for trading or designated as at fair value through profit or loss. Derivatives are also classified as trading securities, and thereby are classified so, unless they have been designated as effective hedging instruments. · Other financial liabilities Other financial liabilities are measured at amortized cost using the effective interest method. The Company holds the following non-derivative financial liabilities: borrowings, financing and debentures, and trade payables. · Offsetting of financial instruments Financial assets and financial liabilities are offset and the net amount is reported in the balance sheet when there is a legally enforceable right to set off recognized amounts and the intention to either settle them on a net basis or to realize the asset and settle the liability simultaneously. iv) Derivative instruments and hedging activities · Derivatives measured at fair value through profit or loss Derivatives are initially recognized at fair value on the date a derivative contract is entered into and are subsequently measured at their fair value, and any changes are recognized as “Finance income (costs)” in the income statement. · Hedging activities The Company adopts hedge accounting and designates certain financial liabilities as a hedging instrument of a foreign exchange risk associated to the cash flows from forecast, highly probable exports (cash flow hedges). At the inception of the transaction, the Company documents the relationships between the hedging instruments and the hedged items, as well as its risk management objectives and strategy for undertaking hedging transactions. The Company also documents its assessment, both at the inception of the hedge and on an ongoing basis, of whether the hedging transactions are highly effective in offsetting changes in the cash flows of the hedged items. The effective portion of the changes in the fair value of financial liabilities designated and qualifying as cash flow hedge is recognized in shareholders’ equity, in line item "Hedge accounting”. Any gain or loss related to the ineffective portion is recognized immediately in profit or loss. The amounts accumulated in shareholders’ equity are realized in the income statement in the periods in which the forecast exports affect profit or loss. When a hedging instrument expires or is settled in advance, or when the hedging relationship no longer meets the hedge accounting criteria, or even when Management decides to discontinue hedge accounting, all cumulative gains or losses recorded in shareholders’ equity at the time remain recognized in shareholders’ equity. When the forecast transaction is completed, the gain or loss is reclassified to profit or loss. When a forecast transaction is no longer expected to take place, the cumulative gain or loss previously recognized in shareholders’ equity is immediately transferred to the income statement, in line item “Finance income (costs)”. The movements in the hedge amounts designated as export cash flow hedges are stated in note 11(iv). 2.x) Segment information An operating segment is a component of the Group committed to the business activities from which it can obtain revenues and incur expenses, including revenues and expenses related to transactions with any other components of the Group. All the operating results of operating segments are reviewed regularly by the Executive Officers of CSN to make decisions regarding funds to be allocated to the segment and assessment of its performance, and for which there is distinct financial information available (see Note 24). 2.y) Government grants Government grants are not recognized until there is reasonable assurance that the Company will comply with the conditions attaching to them and that the grants will be received, when they will be recognized in profit or loss on a systematic basis over the periods in which the Company recognizes as expenses the related costs the grants are intended to compensate. The Company has state tax incentives in the North and Northeast regions that are recognized in profit or loss as a reduction of the corresponding costs, expenses and taxes. 2.z) New standards and interpretations issued and not yet adopted The following standards, amendments to standards and IFRS interpretations issued by the IASB are not yet effective and were not early adopted by the Company for the year ended December 31, 2014: Standard Description Effective date IAS 16 and IAS 38 Property, Plant and Equipment and Intangible Assets – in May 2014 these accounting standards were revised to clarify that the revenue method will no longer be permitted for depreciation or amortization purposes. IAS 27 Separate Financial Statements – in August 2014 the standard that addresses separate financial statements was revised to permit the accounting of investments under the equity method of accounting. The Company already adopts this method as required by the Brazilian corporate law and this change will have no impacts on its financial statements. This change has not yet been issued by the CPC and should be adopted beginning 2016, with early adoption permitted. IFRS 10 and IAS 28 Consolidated Financial Statements and Investments in Associates and Joint Ventures – in September 2014 a revision was issued proposing that the gain or loss resulting from the sale or contribution of a subsidiary that does not constitute a business as defined in IFRS3 to an investor’s subsidiary or joint venture should only be recognized to the extent of the unrelated investors' interests in the subsidiary or joint venture. IFRS 7 Financial Instruments: Disclosures – in September 2014 the IASB revised IFRS 7 to provide guidance to clarify whether a servicing contract is continuing involvement and that the additional disclosure requirements are not specific for interim reporting periods. This standard has not yet been issued by the CPC and should be adopted beginning 2016. IFRS 9 Financial Instruments . IFRS 9 retains, but simplifies, the combined measurement model and establishes two main measurement categories of financial assets: amortized cost and fair value. The classification basis depends on the entity’s business model and the characteristics of the financial asset's contractual cash flow. IFRS 9 retains most of IAS 39 requirements for financial liabilities. The main change refers to those cases where the fair value of the financial liabilities must be segregated so that the fair value portion related to the entity’s credit risk is recognized in “Other comprehensive income” and not in profit or loss for the period. The guidance on IAS 39 on the impairment of financial assets and hedge accounting is still applicable. IFRS15 Revenue from Contracts with Customers . This new standard introduces the principles that an entity will apply to determine the revenue measurement and when such revenue shall be recognized. IFRS15 replaces IAS 11 Construction Contracts , IAS 18 Revenue , and related interpretations. There are no other standards, amendments to standards and interpretations not yet effective that the Company expects to have a material impact on its financial statements 3. CASH AND CASH EQUIVALENTS Consolidated Parent Company 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Current Cash and cash equivalents Cash and banks 192,595 178,920 14,638 36,553 Short-term investments In Brazil: Government securities 246,407 48,206 205,304 42,575 Private securities 486,730 240,852 264,500 57,564 733,137 289,058 469,804 100,139 Abroad: Time deposits 7,760,289 9,527,694 2,661,951 69,932 Total short-term investments 8,493,426 9,816,752 3,131,755 170,071 Cash and cash equivalents 8,686,021 9,995,672 3,146,393 206,624 The funds available in the Company and subsidiaries set up in Brazil are basically invested in investment funds, classified as exclusive, which were consolidated, with repurchase agreements backed by government and private securities, with fixed rate yield and immediate liquidity. Private securities are short-term investments in Bank Deposit Certificates (CDBs) with yields pegged to the Interbank Deposit Certificate (CDI) fluctuation, and government securities are basically repurchase agreements backed by National Treasury Notes and National Treasury Bills. The funds are managed by BTG Pactual Serviços Financeiros S.A. DTVM and Caixa Econômica Federal and their assets collateralize possible losses on investments and transactions carried out. The funds’ investments were also consolidated in the individual financial statements. A significant part of the funds of the Company and its foreign subsidiaries is invested in time deposits with leading banks, bearing fixed rates. Additionally, in 2014 there were capital reductions in foreign subsidiaries resulting in an increase in the parent Company’s cash. (See note 7 (b).) 4. TRADE RECEIVABLES Consolidated Parent Company 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Trade receivables Third parties Domestic market 861,518 790,225 548,417 545,927 Foreign market 762,935 950,145 87,668 80,434 1,624,453 1,740,370 636,085 626,361 Estimated losses on doubtful debts 1,497,230 1,626,198 542,549 537,843 Related parties (Note 17 - b) 153,737 107,443 969,343 632,645 1,650,967 1,733,641 1,511,892 1,170,488 Other receivables Dividends receivable (*) (Note 17 - b) 59,470 717,595 67,553 774,147 Advances to employees 32,743 35,267 22,977 22,237 Other receivables 9,876 35,962 2,076 25,832 102,089 788,824 92,606 822,216 1,753,056 2,522,465 1,604,498 1,992,704 (*) Reversal of dividends of the joint venture Nacional Minérios S.A., in the amount of R$484,946, as mentioned in note 7 b. The breakdown of gross trade receivables from third parties is as follows: Consolidated Parent Company 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Falling due 1,284,824 1,339,481 464,322 373,190 Up to 180 days past due 236,843 216,392 90,612 90,165 Over 180 days past due 102,786 184,497 81,151 163,006 1,624,453 1,740,370 636,085 626,361 In accordance with CSN’ internal sales policy and the maintenance of its short-term receivables (up to 7 days), the Company has transactions relating to assignment of receivables without co-obligation in which, after assigning the customer’s trade notes/bills and receiving the amounts from each transaction closed, CSN settles the trade receivables and becomes entirely free of the credit risk on the transaction. This transaction totals R$264,411 as of December 31, 2014 (R$386,732 as of December 31, 2013), less the trade receivables. The movements in the Company’s allowance for doubtful debts are as follows: Consolidated Parent Company 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Opening balance Estimated losses (25,305) (17,988) (15,915) (13,902) Recovery of receivables 12,254 15,348 10,897 11,775 Closing balance 5. INVENTORIES Consolidated Parent Company 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Finished goods 1,270,182 743,831 794,223 529,068 Work in progress 858,811 650,311 733,759 550,227 Raw materials 1,006,620 714,365 621,450 436,283 Storeroom supplies 949,062 1,003,473 825,983 877,944 Iron ore 147,699 139,275 147,699 139,275 Advances to suppliers 2,329 11,915 1,741 9,859 (-) Estimated losses (112,581) (102,185) (88,056) (83,426) 4,122,122 3,160,985 3,036,799 2,459,230 The movements in the provision for inventory losses are as follows: Consolidated Parent company 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Opening balance Provision for losses /reversals of slow-moving and obsolete inventories 5,975 (4,630) 6,918 Closing balance 6. OTHER CURRENT AND NON-CURRENT ASSETS The group of other current and non-current assets is comprised as follows: Consolidated Parent Company Current Non-current Current Non-current 12/31/2014 12/31/2013 12/31/2014 12/31/2013 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Judicial deposits (Note 15) 288,804 693,714 239,902 650,463 Credits with the PGFN 81,792 88,921 81,792 88,921 Recoverable taxes 598,497 480,495 155,616 112,788 453,258 298,279 88,046 94,342 Prepaid expenses 36,226 37,369 33,323 38,117 24,151 27,394 15,620 18,600 Actuarial asset - related party (Note 17 b) 97,173 97,051 96,914 96,665 Derivative financial instruments (Note 11 I) 174,611 9,681 3,879 Exclusive fund quotas 144,018 Securities held for trading (Note 11 I) 13,798 9,906 9,451 7,041 Ore inventory 144,483 144,483 144,483 144,483 Northeast Investment Fund - FINOR 8,452 8,452 8,452 8,452 Other receivables (Note 11 I) 1,347 9,970 1,450 10,631 Loans with related parties (Note 17 b) 517,493 147,273 117,357 603,862 106,218 46,722 52,619 237,710 Other receivables from related parties (Note 17 b) 15,780 15,658 7,037 18,129 168,035 16,180 329,330 155,932 Other 17,898 22,538 12,036 15,959 11,770 15,649 1,374,303 722,920 947,420 1,835,325 905,131 395,616 1,070,378 1,521,848 1. Refers to the excess judicial deposit originated by the 2009 REFIS (Tax Debt Refinancing Program). 2. Refers mainly to taxes on revenue (PIS/COFINS) and State VAT (ICMS) on the purchase of fixed assets which will be recovered in a period of up to 48 months and income tax and social contribution for offset. 3. Refers to transactions with derivatives managed by the exclusive funds. 4. Long-term iron ore inventories that will be used after the construction of the processing plant, which will produce pellet feed, expected to start operating in the second half of 2017. 7. INVESTMENTS 7.a) Direct equity interests in subsidiaries, joint ventures, joint operations, associates and other investments 12/31/2014 12/31/2013 Companies Number of shares held by CSN % Profit % Profit in units) Direct equity Shareholders' (loss) Direct equity Shareholders' (loss) Common Preferred interest Assets Liabilities equity for the year interest Assets Liabilities equity for the year Subsidiaries CSN Islands VII Corp. 20,001,000 100.00 7,214,810 7,568,331 (353,521) 341,699 100.00 7,958,296 8,653,517 (695,221) (492,508) CSN Islands VIII Corp. (183) 100.00 16,236 16,236 (37,499) CSN Islands IX Corp. 3,000,000 100.00 1,113,075 1,111,155 1,920 (48) 100.00 981,698 979,730 1,968 95 CSN Islands X Corp. 1,000 100.00 20 61,633 (61,613) (8,821) 100.00 46 52,838 (52,792) (7,566) CSN Islands XI Corp. 50,000 100.00 2,236,207 2,227,764 8,443 503 100.00 1,796,485 1,788,545 7,940 1,045 CSN Islands XII Corp. 1,540 100.00 2,000,851 2,658,674 (657,823) (182,508) 100.00 1,868,122 2,343,437 (475,315) (195,338) International Investment Fund (28) CSN Minerals S.L.U. 3,500 100.00 4,151,169 15,169 4,136,000 (6,274) 100.00 4,558,786 1,856 4,556,930 794,937 CSN Export Europe, S.L.U. 3,500 100.00 930,973 3,125 927,848 99,302 100.00 942,194 350 941,844 151,941 CSN Metals S.L.U. 16,504,020 100.00 846,160 31,408 814,752 123,816 100.00 1,450,763 1,438 1,449,325 195,013 CSN Americas S.L.U. 3,500 100.00 1,588,221 23,490 1,564,731 15,298 100.00 1,995,959 13,962 1,981,997 277,278 CSN Steel S.L.U. 22,042,688 100.00 2,152,431 1,274,343 878,088 (27,014) 100.00 2,714,157 435,831 2,278,326 118,601 Sepetiba Tecon S.A. 254,015,052 99.99 358,321 122,778 235,543 21,509 99.99 324,698 81,973 242,725 51,077 Mineração Nacional S.A. 999,999 99.99 1,097 22 1,075 82 99.99 1,067 15 1,052 55 Florestal Nacional S.A. (46,509) Estanho de Rondônia S.A. 51,665,047 99.99 35,101 14,023 21,078 (10,530) 99.99 34,189 9,697 24,492 (9,263) Cia Metalic Nordeste 92,459,582 99.99 187,571 34,849 152,722 11,606 99.99 182,845 41,730 141,115 18,510 Companhia Metalúrgica Prada 78,283,207 99.99 618,212 427,701 190,511 (117,626) 99.99 771,436 465,032 306,404 47,295 CSN Cimentos S.A. 3,734,582,665 100.00 1,088,997 64,652 1,024,345 93,161 99.99 1,012,370 84,651 927,719 56,161 Congonhas Minérios S.A. 64,610,862 99.99 1,996,460 2,012,062 (15,602) (7,419) 99.99 1,996,614 2,004,797 (8,183) 13,870 CSN Energia S.A. 43,149 99.99 73,569 14,299 59,270 79,703 99.99 33,416 13,850 19,566 11,515 FTL - Ferrovia Transnordestina Logística S.A. 306,241,571 88.41 566,259 272,513 293,746 (8,834) 88.41 542,162 239,582 302,580 (3,662) Companhia Florestal do Brasil 21,120,514 99.99 29,471 8,495 20,976 (76) 99.99 20,858 1,567 19,291 (19) Joint ventures Nacional Minérios S.A. (*) 285,040,443 60.00 10,113,587 642,561 9,471,026 673,060 60.00 9,404,480 1,058,093 8,346,387 544,695 Itá Energética S.A. 253,606,846 48.75 316,345 14,618 301,727 2,109 48.75 341,188 18,059 323,129 9,852 MRS Logística S.A. 52,414,154 40,301,916 27.27 1,959,145 1,182,454 776,691 103,458 27.27 1,853,628 1,126,803 726,825 128,989 CBSI - Companhia Brasileira de Serviços de Infraestrutura 1,876,146 50.00 18,678 15,196 3,482 575 50.00 20,590 16,244 4,346 2,458 CGPAR - Construção Pesada S.A. 50,000 50.00 61,689 55,129 6,560 13,000 50.00 53,527 48,703 4,824 9,527 Transnordestina Logística S.A. 22,701,071 1,397,545 62.64 4,115,120 2,818,184 1,296,936 (27,455) 77.30 4,286,381 2,961,282 1,325,099 (122,178) Associates Arvedi Metalfer do Brasil 27,239,971 20.00 60,101 44,429 15,672 (5,103) 20.00 53,007 34,441 18,566 (3,291) 43,833,640 22,719,057 21,114,583 1,176,990 45,215,198 22,478,023 22,737,175 1,515,053 Classified as available-for-sale Usiminas 1,340,896 2,311,254 Panatlântica 31,589 24,819 1,372,485 2,336,073 Other investments Gain on loss of control over Transnordestina 659,105 659,105 Profits on subsidiaries' profits (100,622) (77,332) (23,291) (4,640) Other 65,019 (1,415) 65,019 (7,963) 623,502 700,833 Total investments 23,110,570 1,098,243 25,774,081 1,502,450 Classification of investments in the balance sheet Investments in assets 24,199,129 27,005,592 Investments with negative equity (1,088,559) (1,231,511) 23,110,570 25,774,081 The number of shares and the balances of assets, liabilities, shareholders' equity and profit or loss for the year refer to the equity interests held by CSN in those companies. (*) Refer to the consolidated balances and results. 7.b) Movements in the investments in subsidiaries, joint ventures, joint operations, associates, and other investments Consolidated Parent Company 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Opening balance of investments 13,487,023 10,839,787 27,005,592 23,356,506 Opening balance of provision for impairment loss Transnordestina Investment balance 1,984,204 Capital increase/acquisition of shares 10,279 11,968 93,960 654,692 Capital reduction Merger and partial spin-off of subsidiaries 132,725 Dividends 395,307 275,731 Comprehensive income 71,791 456,978 Share of profits of investees 743,119 670,777 1,098,243 1,502,450 Gain on loss of control over Transnordestina 659,105 Other 87 2,810 Closing balance of investments 13,665,453 13,487,023 24,199,129 27,005,592 Closing balance of provision for impairment loss 1. Refers to capital reductions in subsidiaries CSN Steel, CSN Americas, CSN Metals, CSN Minerals, and CSN Export. 2. On March 28, 2014, the Annual General Meeting of the joint venture Nacional Minérios S.A. decided to allocate fully the profit (loss) for 2012 to the Investment Reserve and Contingencies Reserve accounts. In view of this decision of the general meeting, the Company reversed the dividends receivable in the amount of R$484,946 that had been recorded according to NAMISA's management proposal and that were not approved by such meeting. 3. Refers to the mark-to-market of investments classified as available-for-sale and translation to the presentation currency of the foreign investments, the functional currency of which is not the Brazilian reais. 4. The table below shows the reconciliation of the share of profit of joint ventures and associates with the amount disclosed in the income statement, as a result of the elimination of revenues and expenses of transactions between CSN and these companies: Consolidated 12/31/2014 12/31/2013 Share of profit of joint ventures 743,119 670,777 Eliminations To cost of sales To net sales 50,261 To finance costs To income taxes 212,221 258,914 Other Result of Transnordestina - December 2013 Other Adjusted share of profit of joint ventures 331,160 158,138 7.c) Additional information on the main operating subsidiaries · SEPETIBA TECON S.A. (“Tecon”) It is is engaged in operating Container Terminal No. 1 of the Itaguaí Port, located in Itaguaí, State of Rio de Janeiro. The terminal is connected to UPV by the Southeast railroad network, the concession of which is granted to MRS Logística S.A The services provided are handling and storage of containers, steel products and cargo in general, among other products and services related to container washing, maintenance and sanitization. Tecon won the auction held on September 3, 1998 for the terminal concession, which allows it to operate the terminal during a 25-year period, extendable for another 25-year period. Upon concession termination, all rights and privileges transferred to Tecon will be handed back to the Federal Government, together with the assets owned by Tecon and those resulting from investments made by Tecon in leased assets, declared as returnable assets by the Federal Government as they are necessary to the continuity of the related services. Any assets declared as returnable assets will be compensated by the Federal Government at their residual value, calculated based on Tecon’s accounting records, less depreciation. · ESTANHO DE RONDÔNIA S.A. (“Ersa”) Headquartered in the State of Rondônia, operates two units, one in the city of Itapuã do Oeste and another in the city of Ariquemes. In Itapuã do Oeste, where the mining business unit is based, it mines cassiterite (tin ore) while in Ariquemes it operates a foundry to obtain metallic tin, the raw material used by UPV for the production of tin plates. · CIA. METALIC NORDESTE (“Metalic”) Headquartered in Maracanaú, State of Ceará, is engaged in manufacturing metallic containers basically sold to the beverage industry. Its production is mainly sold in Brazil’s North and Northeastern market, and the lid surplus is sold in the foreign market. Its operating unit has two different production lines: Cans, using as raw material tine-coated steel supplied by the parent company and Lids, using as raw material aluminum. · COMPANHIA METALÚRGICA PRADA (“Prada”) Steel containers Prada is engaged in the manufacture and sale of steel containers, producing the best and safest cans, pails and spray cans. It supplies containers and lithography services to the main companies in the chemical and food industries. On August 1, 2014 Prada subscribed 10,820,723,155 common shares of its subsidiary Companhia Brasileira de Latas (“CBL”) that were paid in with the capitalization of the receivables from CBL resulting from Advances for Future Capital Increase (AFAC) made by Prada, totaling R$108,207. As a result of this increase, Prada stake in CBL increased to 95.55% from 59.17%. On August 28, 2014 Prada acquired all the CBL shares held by noncontrolling shareholders that represented 4.45% of CBL’s capital for R$5, and became the holder of 100% of CBL’s capital. Additionally, Companhia de Embalagens Metálicas MMSA merged the companies Empresa de Embalagens Metálicas - LBM Ltda., Empresa de Embalagens Metálicas - MUD Ltda., and Companhia de Embalagens Metálicas - MTM do Nordeste in 2014. As Prada, CBL is engaged in the manufacturing of steel containers supplied to the main companies in the chemical and food industries. Distribution Prada is also engaged in the processing and distribution of steel sheet and plates and has a diversified product line. It supplies spools, rolls, plates, stripes, blanks, metal sheets, shapes, pipes, tiles, and other products to different manufacturing industries, from automotive to construction. It is also specialized in providing steel processing services, meeting the demand from nationwide companies. · CSN CIMENTOS S.A. (“CSN Cimentos”) Headquartered in Volta Redonda, State of Rio de Janeiro, is engaged in the production and sale of cement and uses as one of its raw materials the blast furnace slag from the pig iron production of UPV. CSN Cimentos started to operate on May 14, 2009. · CSN ENERGIA S.A. This company is primarily engaged in the distribution and sale of electric power surpluses generated by CSN and companies, consortiums or other ventures in which the Company holds equity interests. · FTL - FERROVIA TRANSNORDESTINA LOGÍSTICA S.A. (“FTL”) FTL was created for the purpose of merging the spun off portion of TLSA. It holds the concession to provide public railway cargo transportation service in Brazil Northeast network, comprising the São Luís-Mucuripe, Arrojado-Recife, Itabaiana-Cabedelo, Paula Cavalcante-Macau, and Propriá-Jorge Lins sections (“Railway System I”). As of December 31, 2012, before the spin-off of TLSA, the Company held 100% of FTL, as shown in the table below. In December 2013, as part of the Northeast Railway System concession and the new TLSA’s shareholders agreement there was a partial spin‑off of TLSA and FTL, under which theRailway System I’s assets and liabilities were transferred to FTL while TLSA retained the control over Railway System II. As a result of this transaction, FTL received a capital increase from TLSA and another TLSA shareholder (Taquari Participações SA) in an amount equivalent to the equity ofRailway System I, as follows: Company FTL's capital before the spin-off of TLSA % Capital increase FTL's capital after the spin-off of TLSA % CSN 100% 88.41% Taquari Participações 11.59% Total 100% 100% FTL’s capital increase resulted from the partial spin‑off of TLSA and, therefore, had no impact on the Company’s consolidated financial statements. Even though the Company’s percentage equity interest in FTL decreased, the Company still holds the control over FTL, which is fully consolidated in the financial statements. 7.d) Investments in joint ventures and joint operations The balances of the balance sheets and income statements of the companies under shared control are stated below: 12/31/2014 12/31/2013 Joint Venture Joint Operation Joint Venture Joint Operation Equity interest (%) Nacional Minérios (*) MRS Logística CBSI Transnordestina Logística Itá Energética CGPAR Nacional Minérios (*) MRS Logística CBSI Transnordestina Logística Itá Energética CGPAR 60.00% 27.27% 50.00% 62.64% 48.75% 50.00% 60.00% 27.27% 50.00% 77.30% 48.75% 50.00% Balance sheet Current assets Cash and cash equivalents 5,499,139 266,905 925 511,586 31,436 27,253 4,815,211 471,079 12,897 195,830 45,894 28,582 Advances to suppliers 250,469 13,994 98 364 337 423,246 8,423 69 499 552 Other current assets 309,054 532,016 30,164 54,196 15,859 32,146 409,605 621,698 21,338 39,183 16,183 32,503 Total current assets 6,058,662 812,915 31,187 565,782 47,659 59,736 5,648,062 1,101,200 34,304 235,013 62,576 61,637 Non-current assets Advances to suppliers 9,236,170 8,522,067 Other non-current assets 129,504 503,849 86 253,307 32,371 85 171,393 414,624 4 229,280 34,029 11 Investments, PP&E and intangible assets 1,431,643 5,867,645 6,083 5,750,208 568,883 63,557 1,356,909 5,281,642 6,872 5,080,841 603,268 45,405 Total non-current assets 10,797,317 6,371,494 6,169 6,003,515 601,254 63,642 10,050,369 5,696,266 6,876 5,310,121 637,297 45,416 Total assets 16,855,979 7,184,409 37,356 6,569,297 648,913 123,378 15,698,431 6,797,466 41,180 5,545,134 699,873 107,053 Current liabilities Borrowings and financing 368,818 382,332 187,331 25,520 42,247 333,796 97,681 20,053 Other current liabilities 429,345 851,850 27,718 84,594 29,986 52,744 1,318,884 841,681 22,437 51,901 35,174 36,733 Total current liabilities 798,163 1,234,182 27,718 271,925 29,986 78,264 1,361,131 1,175,477 22,437 149,582 35,174 56,786 Non-current liabilities Borrowings and financing 29,541 2,657,635 4,223,796 23,443 339,961 2,566,412 3,479,420 21,664 Other non-current liabilities 243,231 444,379 2,674 3,172 8,551 86,694 390,228 10,050 201,900 1,870 18,956 Total non-current liabilities 272,772 3,102,014 2,674 4,226,968 31,994 426,655 2,956,640 10,050 3,681,320 1,870 40,620 Shareholders’ equity 15,785,044 2,848,213 6,964 2,070,404 618,927 13,120 13,910,645 2,665,349 8,693 1,714,232 662,829 9,647 Total liabilities and shareholders’ equity 16,855,979 7,184,409 37,356 6,569,297 648,913 123,378 15,698,431 6,797,466 41,180 5,545,134 699,873 107,053 01/01/2014 to 12/31/2014 01/01/2013 to 12/31/2013 Joint Venture Joint Operation Joint Venture Joint Operation Equity interest (%) Nacional Minérios (*) MRS Logística CBSI Transnordestina Logística Itá Energética CGPAR Nacional Minérios (*) MRS Logística CBSI Transnordestina Logística Itá Energética CGPAR 60.00% 27.27% 50.00% 62.64% 48.75% 50.00% 60.00% 27.27% 50.00% 77.30% 48.75% 50.00% Statements of Income Net revenue 1,474,633 3,063,061 161,372 14 136,565 278,855 2,369,836 3,038,142 109,650 58,465 153,105 178,762 Cost of sales and services Gross profit 260,437 1,049,215 10,961 14 49,814 43,911 1,023,178 1,111,219 13,148 73,360 29,764 Operating (expenses) income Finance income (costs), net 1,651,891 69 2,972 1,621,386 751 1,266 306 Profit before income tax and social contribution 1,634,680 576,185 2,096 6,604 39,030 2,451,701 718,768 7,500 30,472 28,668 Current and deferred income tax and social contribution 178,937 Profit for the year 1,121,767 379,393 1,150 4,325 26,000 907,825 473,020 4,916 20,209 19,054 (*) Refer to the consolidated balances and results of Nacional Minérios S. A. The balance sheet and income statement amounts refer to 100% of the companies’ results. · NACIONAL MINÉRIOS S.A. - (“Namisa”) Headquartered in Congonhas, State of Minas Gerais, is primarily engaged in the production, purchase and sale of iron ore and is mainly focused on foreign markets for sale of its products. Its major operations are carried out in the cities of Congonhas, Ouro Preto, Itabirito and Rio Acima, in the State of Minas Gerais, and in Itaguaí, in the State of Rio de Janeiro. In November 2008, 40% of Namisa’s capital started to be held by Big Jump Energy Participações S.A (“Big Jump”), whose shareholders were Posco and Brazil Japan Iron Ore Corp, (“BJIOC” or “Consortium”), a consortium of Asian companies formed by Itochu Corporation, Nippon Steel, JFE Steel Corporation, Sumitomo Metal Industries Ltd., Kobe Steel Ltd., and Nisshin Steel Co. Ltd., and CSN became the holder of 60% of the capital. On July 30, 2009 Namisa merged its parent company Big Jump Energy Participações S.A. and the companies Posco and BJIOC became the holders of a direct stake in Namisa. In 2011, Nippon Steel and Sumitomo Metal Industries, until then part of BJIOC, sold their stakes to the other Consortium members, followed by the entry of a new shareholder, China Steel Corp. (“CSC”). After these transactions, the new corporate structure of Namisa is as follows: CSN 60%, BJIOC 32.52%, Posco 6.48%, and CSC 1%. CSN’s stake in Namisa did not change as a result of any of these events. Under IFRS 10, paragraph B55, when assessing whether an investor has control of an investee, the investor shall determine whether it is exposed, or has rights, to variable returns from its involvement with the investee. The Shareholders’ Agreement grants both the consortium and CSN, through substantive rights, the power to influence the ordinary course of Namisa’s business, by being actively involved in setting the budget, accounting policies, capital expenditure, management compensation, dividend distribution policy, among other matters. This Shareholders’ Agreement prescribes that certain situations of severe impasse between the shareholders that are not resolved after mediation and negotiation procedures between the executive officers of the parties may give CSN the right to exercise its call option and the Consortium the right to exercise its put option regarding the equity interest held by the Consortium in Namisa. Other agreements signed, in order to make such association feasible, among them the agreement for purchase of shares and the long-term operating agreements between Namisa, CSN and the Consortium, provide for certain obligations to do that, if not complied with or remedied within the stipulated deadlines in certain extreme situations may give rise to the right on the part of the aggrieved party to exercise its put or call option, as the case may be, with respect to the equity interest held by the Consortium in Namisa. The material change in Namisa’s profit for 2013 is mainly due to joining the tax installment payment programs introduced by Law12.865/13 and Law 11.941/09, which generated a net negative impact on the joint venture amounting to R$889,772, resulting in the booking of R$533,863 in the parent company, through equity accounting, corresponding to its 60% stake. At the Extraordinary Shareholders’ Meeting held in December 2014, the shareholders approved the Company’s capital reduction by R$777,930, without any share cancelation. At the end of the statutory 60-day period after the publication of the shareholders’ meeting’s minutes, the Company’s capital reduction will become effective. New strategic alliance with the Asian Consortium On December 11, 2014, CSN’s Board of Directors approved the formation of a strategic alliance with the Asian Consortium. This transaction consists of creating a joint venture between CSN and the Asian Consortium, under which the Asian Consortium will contribute its 40% stake in Namisa to Congonhas Minérios S.A. (“Congonhas Minérios”), a non-operating subsidiary of CSN, and to which CSN will contribute its Casa de Pedra iron ore mine, its 60% stake in Namisa, its 8.63% stake in MRS, and the assets of and the rights to manage and operate the TECAR Port concession. As a result of CSN’s and the Asian Consortium’s contributions and the agreements reached during the negotiations between the parties, immediately after the transaction is closed CSN and the Asian Consortium will hold 88.25% and 11.75% of Congonhas Minérios’ capital on a debt free and cash basis, respectively. The final stakes will be determined taking into account the debt and cash adjustments, and the working capital difference on the closing date. The transaction also provides for an earn-out mechanism, under which a qualifying liquidity event occurring within certain valuation parameters and a given period of time agreed after the transaction is closed could dilute the Consortium’s equity interest in Congonhas Minérios from 11.75% up to 8.21%. The transaction’s primary purpose is to capture synergies among the businesses involved in this reorganization and generate shareholder value to create a world-class company. The main synergies identified are related to procedure optimization, increasing operation efficiencies and cutting operating costs, and capital expansion. Part of Congonhas Minérios’ iron ore production will be sold to members of the Asian Consortium and CSN. These rights are laid down in long-term supply agreements. The transaction closing is subject to the parties reaching a consensus on a business plan, regulatory approvals by antitrust authorities and the governmental authorities responsible for regulating mining rights, and other conditions precedent usual in this type of transaction. The closing date is scheduled for the end of 2015. · ITÁ ENERGÉTICA S.A. - (“ITASA”) ITASA is a corporation established in July 1996 that was engaged in building and operating, under a shared concession, the Itá Hydropower Plant (UHE Itá), with 1,450 MW of installed power, located on the Uruguay River, on the Santa Catarina and Rio Grande do Sul state border. This company was engaged in, but not limited to, contracting the supply of goods and services necessary to complete the project and raising funds by pledging the related guarantees. · MRS LOGÍSTICA S.A. (“MRS”) Located in Rio de Janeiro, RJ, is engaged in providing public railroad freight transportation services, on the basis of an onerous concession agreement, on the tracks of the Southeast Network, - RFFSA, located between the cities of Rio de Janeiro, São Paulo and Belo Horizonte, previously belonging to Rede Ferroviária Federal S.A.- RFFSA, which was privatized on September 20, 1996. As of December 31, 2014 the Company directly held 27.27% and indirectly, through its joint venture Namisa, 6% of MRS’s capital. MRS can also engage in modal transportation services related to railroad transportation and also participate in projects aimed at expanding the railroad services granted on a concession basis. For provision of the services covered by the concession agreement obtained for a period of 30 years starting on December 1, 1996, extendable for an equal period by exclusive decision of the concession grantor, MRS leased from RFFSA for the same concession period the assets required for operation and maintenance of the railroad freight transportation activities. Upon extinction of the concession, all leased assets will be transferred to the ownership of the railroad transportation operator designated in that same act. · CONSÓRCIO DA USINA HIDRELÉTRICA DE IGARAPAVA The Igarapava Hydroeletric Power Plant is located on the Grande River, in the city of Conquista, MG, and has installed capacity of 210 MW. It consists of 5 bulb-type generating units. CSN holds a 17.92% investment in the consortium, whose specific purpose is the distribution of electric power, which is made according to the percentage equity interest of each company. The balance of property, plant and equipment less depreciation as of December 31, 2014 is R$28,250 (R$29,417 as of December 31, 2013) and the expense in 2014 amounted to R$5,302 (R$6,024 in 2013). · CBSI - COMPANHIA BRASILEIRA DE SERVIÇOS DE INFRAESTRUTURA (“CBSI”) CBSI is the result of a joint operation between CSN and CKLS Serviços Ltda. Based in the city of Araucária, PR, CBSI is primarily engaged in providing services to subsidiaries, associates, parent company and other third-party entities, and can operate activities related to the refurbishment and maintenance of industrial machinery and equipment, construction maintenance, industrial cleaning, logistic preparation of products, among other activities. · CGPAR CONSTRUÇÃO PESADA S.A. (“CGPAR”) CGPAR is the result of a joint venture between CSN and GPA Construção Pesada e Mineração Ltda. Based in the city of Belo Horizonte, MG, CGPAR is mainly engaged in providing services related to the support to the extraction of iron ore, earth leveling, earthmoving, and dam construction. · TRANSNORDESTINA LOGÍSTICA S.A. (“TLSA”) TLSA is primarily engaged in the operation and development of the railroad freight transportation public service in the Northeast of Brazil network, comprising the Missão Velha-Salgueiro, Salgueiro-Trindade, Trindade-Eliseu Martins, Salgueiro- Porto de Suape, and Missão Velha-Porto de Pecém sections (“Railway System II”). On September 20, 2013, the Company signed (i) An Addendum to the Concession Agreement of the Northeast Railway System, which comprise the São Luís-Mucuripe, Arrojado-Recife, Itabaiana-Cabedelo, Paula Cavalcante-Macau, and Propriá- Jorge Lins sections (“Railway System I”) sections and the Missão Velha-Salgueiro, Salgueiro-Trindade, Trindade-Eliseu Martins, Salgueiro-Porto de Suape, and Missão Velha-Porto de Pecém sections (“Railway System II”), to include therein obligations assumed by TLSA related to the implementation of the Railway System II, as well as the adaptation of the sections of the Railway System and (ii) Conduct Adjustment Agreement between ANTT and TLSA, with the purpose of resolving pending items existing between the parties. On that date the following agreements were also signed (i) a new Shareholders' Agreement of TLSA between CSN, Valec Engenharia, Construções e Ferrovias S.A. (“Valec”), Fundo de Desenvolvimento do Nordeste – FDNE (“FDNE”) and BNDES Participações S.A. – BNDESPAR (“BNDESPAR”), with the intermediation of TLSA, whose effectiveness was conditioned to the disproportionate spin-off of TLSA, to be implemented under the terms of ANTT Resolution 4,042/2013; and (ii) Investment Agreement between CSN, Valec and FDNE, with the intermediation of TLSA, which besides other matters, deals with the new budget and the sources of funds that will have to be contributed to TLSA or financed for implementation of the Railway System II. At the Extraordinary Shareholders' Meeting held on December 27, 2013, as part of the reorganization process described above, the shareholders approved the disproportionate spin-off of TLSA, completing the segregation of Railway System I and Railway System II. The purpose of this restructuring was to rebalance economically and financially the Northeast Railway System concession, leading to the extension of the Railway System II operation concession, which could reach 2057, and the segregation of the assets related to Railway System I, which were merged into subsidiary FTL - Ferrovia Transnordestina Logística S.A. (“FTL”), . (“FTL”), maintaining the assets related to Railway System II in TLSA. As a result, TLSA assessed the future performance of its operating assets related to Railway System I (in operation). The analysis resulted in the recognition of an impairment loss of R$279,296, recognized in line item “Other operating expenses”, subsidiary, and of R$216,446, consolidated, in 2013. The recoverable amount of these assets was determined based on the value in use. The discount rate used to measure the value in use was 9.15% per year. As a result of the spin-off, CSN became the holder of an 88.41% stake in FTL and a 77.30% stake in TLSA on December 31, 2013. With the completion of the spin-off, the new Shareholders’ Agreement became effective and control is now jointly held with the shareholders part of the public block, which became the holders of substantive rights to make certain material company decisions and influence the ordinary course of business, as well as CSN, by influencing budgeting, internal policies, capital expenditures, debt, etc., thus typifying the loss of control by CSN, pursuant to specific IFRS criteria. Accordingly, as of December 31, 2013, in accordance with IFRS 10, corresponding to CPC 36(R3), CSN reversed all TLSA assets and liabilities and non-controlling interests and started to recognize the remaining stake in this investment at fair value on the date control was lost. After this initial recognition, the investment started to be measured under the equity method. The fair value of the remaining investment in TLSA was determined pursuant to IFRS 13 Fair Value Measurement . The Company used the estimated revenue approach to determine the fair value of the investments’ future cash flows, net revenue, and expenses, based on Railway System II operations, based on its business plan for TLSA, which included product volume capacity, prices, market conditions, etc. Additionally, the Company took the following facts into consideration to measure fair value: (i) TLSA’s concession agreement expires in 2057, (ii) the return rate defined in TLSA’s concession agreement cannot exceed 6.75% per year plus inflation calculated using the IPCA (Broad Consumer Price Index) during the entire concession period, and (iii) should the return rate reach the concession rate ceiling before 2057, the concession agreement will expire on that date. The gain generated by the loss of control over the investment recognized in the income statement, in other operating income in 2013, is broken down as follows: Consolidated Parent Company 12/31/2013 12/31/2013 (+) Fair value of the remaining investment 1,984,204 1,984,204 (-) Carrying amount of net assets 1,899,438 1,510,305 (+) Carrying amount of non-controlling interests 389,133 Gain on loss of control over Transnordestina 473,899 473,899 (-) Income tax and social contribution 161,126 161,126 Gain on loss of control, net of income tax and social contribution (*) 312,773 312,773 (*) the goodwill will be amortized monthly, from the completion of the construction work to the final concession date. In April 2014, the shareholders of TLSA approved a capital increase of R$400,000, through the issuance of 7,278,020 class A preferred shares, which were fully subscribed by the shareholder Valec and paid in through the capitalization of receivables from Advances for Future Capital Increase held by such shareholder against TLSA. As a result of such increase CSN no longer holds a 77.30% interest, it currently holds 62.68% of the total capital of TLSA. In October 2014 the BNDES (Brazilian development bank) exercised its call option on TLSA shares, as provided for by the Memorandum of Intentions entered into by the parties, and acquired 13,174 common shares held by CSN for R$13. As a result of this transaction, CSN’s stake in TLSA decreased to 62.64%. Due to the transactions described above, which resulted in changes in equity interests in 2014, the Company recognized a gain of R$647 in shareholders’ equity. 7.e) Additional information on indirect interests held abroad · STAHLWERK THÜRINGEN GMBH (“SWT”) SWT was incorporated in 1992, from the discontinued Maxhütte steel industrial complex, in Unterwellenborn, Germany, and produces steel shapes for construction, in accordance with international quality standards. Its main raw material is steel scrap and its installed capacity is 1.1 million metric tons of steel/year. SWT is a wholly-owned indirect subsidiary of CSN Steel, a subsidiary of CSN. · COMPANHIA SIDERURGICA NACIONAL – LLC (“CSN LLC”) CSN LLC was incorporated in 2001 with the assets and liabilities of the liquidated Heartland Steel Inc., headquartered in Wilmington, State of Delaware, USA. The company has an industrial plant in Terre Haute, State of Indiana, USA, where there is a complex comprising a cold rolling line, a hot pickling line for spools and a galvanization line. CSN LLC is a wholly-owned indirect subsidiary of CSN Americas, a subsidiary of CSN. · LUSOSIDER AÇOS PLANOS, S.A. (“Lusosider”) Lusodier was incorporated in 1996 in succession to Siderurgia Nacional – a company privatized by the Portuguese government that year. Lusosider is the only Portuguese steel company to produce cold-re-rolled flat steel, with a corrosion-resistant coating. The company provides in Paio Pires an installed capacity of around 550,000 metric tons per year to produce four large groups of steel products: galvanized plate, cold-rolled plate, pickled and oiled plate. Products manufactured by Lusosider may be used in the containers industry, civil construction (pipes and metallic structures), and in home appliance components. 7.f) Other investments · PANATLÂNTICA S. A. (“Panatlântica”) Panatlântica is a publicly-held company, headquartered in the city of Gravataí, State of Rio Grande do Sul, engaged in the manufacturing, trade, import, export and processing of steel and ferrous or non-ferrous metals, coated or not. This investment is classified as available-for-sale and measured at fair value. The Company currently holds 11.40% (9.41% as of December 31, 2013) of Panatlântica’s total share capital. · Usinas Siderúrgicas de Minas Gerais S.A. – USIMINAS (“USIMINAS”) USIMINAS, headquartered in Belo Horizonte, State of Minas Gerais, is engaged in steel and related operations. USIMINAS produces flat rolled steel in the Intendente Câmara and José Bonifácio de Andrada e Silva plants, located in Ipatinga, Minas Gerais, and Cubatão, São Paulo, respectively, to be sold in the domestic market and also for exports. It also exploits iron ore mines located in Itaúna, Minas Gerais, to meet its verticalization and production cost optimization strategies. USIMINAS also has service and distribution centers located in several regions of Brazil, and the Cubatão, São Paulo, and Praia Mole, Espírito Santo, ports, as well as in locations strategic for the shipment of its production. On April 9, 2014, the Administrative Council for Economic Defense (CADE - Conselho Administrativo de Defesa Econômica) issued its decision on the matter and a commitment agreement (Performance Commitment Agreement), or TCD, was signed between CADE and CSN. Under the terms of the decision of CADE and TCD, CSN must reduce its interest in Usiminas within a specified term. The term and percentage of reduction are confidential. Moreover, the political rights at Usiminas will continue suspended until the Company reaches the limits established in the TCD. The Company will continue to evaluate strategic alternatives with respect to its investment in Usiminas. As of December 31, 2014 and 2013, the Company reached holdings of 14.13% in common shares and 20.69% in preferred shares of Usiminas' share capital. USIMINAS is listed on the São Paulo Stock Exchange (“BM&F BOVESPA”: USIM3 and USIM5). · ARVEDI METALFER DO BRASIL S.A. (“Arvedi”) Arvedi, headquartered in Salto, State of São Paulo, is engaged in pipe production. As of December 31, 2014 and 2013 CSN held 20.00% of Arvedi’s share capital. 8. PROPERTY, PLANT AND EQUIPMENT Consolidated Land Buildings Machinery, equipment and facilities Furniture and fixtures Construction in progress Other (*) Total Balance at December 31, 2013 213,301 1,826,519 7,782,833 34,127 4,771,635 283,011 14,911,426 Cost 213,301 2,196,994 12,968,200 151,479 4,771,635 627,845 20,929,454 Accumulated depreciation Balance at December 31, 2013 213,301 1,826,519 7,782,833 34,127 4,771,635 283,011 14,911,426 Effect of foreign exchange differences 27 1,449 13,383 1,425 16,092 Acquisitions 108 1,818 451,879 6,377 1,348,484 39,830 1,848,496 Capitalized interest (Notes 23 and 30) 165,789 165,789 Write-offs Depreciation Transfers to other asset categories 3,127 682,109 3,396,024 2,589 Transfers to intangible assets 16 Other 7 Balance at December 31, 2014 216,458 2,432,450 10,499,676 36,633 2,243,967 194,956 15,624,140 Cost 216,458 3,021,437 16,791,750 167,410 2,243,967 414,276 22,855,298 Accumulated depreciation Balance at December 31, 2014 216,458 2,432,450 10,499,676 36,633 2,243,967 194,956 15,624,140 Parent Company Land Buildings Machinery, equipment and facilities Furniture and fixtures Construction in progress Other (*) Total Balance at December 31, 2013 107,475 1,225,222 6,355,738 26,409 4,345,142 358,109 12,418,095 Cost 107,475 1,390,013 10,423,838 129,930 4,345,142 467,481 16,863,879 Accumulated depreciation Balance at December 31, 2013 107,475 1,225,222 6,355,738 26,409 4,345,142 358,109 12,418,095 Acquisitions 685 398,142 5,648 1,161,916 29,659 1,596,050 Capitalized interest (Notes 23 and 30) 165,789 165,789 Write-offs Depreciation Transfers to other asset categories 2,706 610,533 3,083,678 1,617 Transfers to intangible assets Other 2 Balance at December 31, 2014 110,181 1,786,572 8,882,070 29,036 2,118,097 183,338 13,109,294 Cost 110,181 2,003,303 13,877,027 136,041 2,118,097 301,835 18,546,484 Accumulated depreciation Balance at December 31, 2014 110,181 1,786,572 8,882,070 29,036 2,118,097 183,338 13,109,294 (*) Refer basically to railway assets such as courtyards, tracks and railway sleepers, and leasehold improvements, vehicles, hardware, mines and ore deposits, and spare part inventories. The breakdown of the projects comprising construction in progress is as follows: Consolidated Project description Start date Completion date 12/31/2014 12/31/2013 Logistics Equalization of Berth 301. 151,932 Current investments for maintenance of current operations. 45,522 231,832 45,522 383,764 Mining Expansion of Casa de Pedra Mine capacity production. 2015/2016 462,075 1,090,568 Expansion of TECAR export capacity. 332,394 404,374 Current investments for maintenance of current operations. 60,236 42,866 854,705 1,537,808 Steel Construction of a long steel plant to produce rebar and machine wire. 95,991 1,592,016 Implementation of the AF#3’s gas pressure recovery. 1,140 74,337 Expansion of the service center/Mogi. 46,993 11,000 Current investments for maintenance of current operations. 159,499 668,495 303,623 2,345,848 Cement Construction of cement plants. 1,030,938 476,076 Current investments for maintenance of current operations. 9,179 28,139 1,040,117 504,215 Total construction in progress 2,243,967 4,771,635 Expected date for completion of the Central Plant Stage 1 and Magnetic Separators; Estimated date for the completion of the 60 mtpa phase; Startup in the first half of 2014; negotiations in progress with advances for new plants; Expected date for completion of Service Center/Mogi; Expected date for completion of Minas Gerais unit. Accordingly to the company’s accounting police the useful lives is reassessed once a year for all the company’s units. In 2014 the useful lives were extended mainly due to investment in the plant equipment maintenance. As a result, the reviewed estimated useful lives are as follows: Consolidated Parent Company 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Buildings 43 43 42 41 Machinery, equipment and facilities 18 14 18 13 Furniture and fixtures 10 11 11 11 Other 29 26 13 18 8.a) Capitalized Interest As of December 31, 2014, the Company capitalized borrowing costs amounting to R$165,789 in parent company and consolidated (as of December 31, 2013, R$490,747 in consolidated and R$309,073 in parent company). These costs are basically estimated for the cement, mining and long steel projects, mainly relating to: new integrated cement plant, (ii) Casa de Pedra expansion (iii); long steel mill in the city of Volta Redonda (RJ), see notes 23 and 29. The rates used to capitalize borrowing costs are as follows: Rates 12/31/2014 12/31/2013 Specific projects TJLP + 1.3% to 3.2% UM006 + 2.7% Unspecified projects 10.03% 8.35% 8.b) Depreciation Expense: Additions to depreciation, amortization and depletion for the year were distributed as follows: Consolidated Parent Company 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Production cost Selling expenses General and administrative expenses Other operating expenses (*) (*) Refers to the depreciation of unused equipment (see note 22). 8.c) Mining Rights: The Casa de Pedra mine is an asset belonging to CSN, which has the exclusive right to explore such mine. The mining activities of Casa de Pedra are based on the ‘Mine Manifest’, which grants CSN full ownership over the mineral deposits existing within its property limits. As of December 31, 2014, the net balance of Casa da Pedra’s property, plant and equipment was R$3,452,947 (R$3,277,205 as of December 31, 2013). 9. INTANGIBLE ASSETS Consolidated Parent Company Goodwill Customer relationships Software Trademarks and patents Other Total Goodwill Software Total Balance at December 31, 2013 407,434 381,480 67,354 109,035 137 965,440 13,091 63,378 76,469 Cost 666,768 415,899 107,416 109,035 137 1,299,255 14,135 89,255 103,390 Accumulated amortization Adjustment for accumulated recoverable value Balance at December 31, 2013 407,434 381,480 67,354 109,035 137 965,440 13,091 63,378 76,469 Effect of foreign exchange differences 5 17 Acquisitions and expenditures 727 727 Transfer of property, plant and equipment 21,598 48 21,646 20,984 20,984 Amortization Other movements Balance at December 31, 2014 407,434 347,115 79,867 109,052 185 943,653 13,091 75,825 88,916 Cost 666,768 415,964 153,080 109,052 185 1,345,049 14,135 110,241 124,376 Accumulated amortization Adjustment for accumulated recoverable value Balance at December 31, 2014 407,434 347,115 79,867 109,052 185 943,653 13,091 75,825 88,916 As a result, the estimated useful lives for the current year are as follows: Consolidated Parent Company 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Software 5 5 5 5 Customer relationships 13 13 · Impairment testing of goodwill and trademarks and patents In order to conduct impairment testing, goodwill is allocated to CSN’s operating divisions that represent the lowest level of assets or group of assets at which goodwill is monitored by the Company's senior management, never above Operating Segments. Cash generating unit Segment 12/31/2014 12/31/2013 Investor Containers (*) Steel 158,748 158,748 CSN Flat steel Steel 13,091 13,091 CSN Long steel Steel 344,647 344,630 CSN Steel S.L. 516,486 516,469 (*) Goodwill of the cash-generating unit (CGU) Steel Containers is presented net of an impairment loss recognized in 2011 in other operating income and expenses in the income statement for the year, amounting to R$60,861. During the 4th quarter of 2013, the Company identified again an impairment of goodwill of the CGU Steel Containers and recorded the amount of R$48,469. The recoverable amount of a Cash-Generating Unit (“CGU”) is determined based on value-in-use calculations. The main assumptions used in calculating the values in use as of December 31,2014 are as follows: (i) Budgeted gross margin. (ii) Weighted average growth rate, used to extrapolate the cash flows after the budgeted period. (iii) Pretax discount rate, applied to cash flow projections. These calculations use cash flow projections based on financial budgets approved by management for a three-year period. The amounts related to cash flows subsequent to the three-year period were extrapolated based on the estimated growth rates shown below. The growth rate does not exceed the average long-term growth rate of the industry in which the Cash-Generating Unit (“CGU”) operates. For the Steel Containers CGU, the methodology used was the fair value of the assets measured by a firm specialized in the valuation of tangible assets. BORROWINGS, FINANCING AND DEBENTURES The balances of borrowings, financing and debentures, which are carried at amortized cost, are as follows: Consolidated Parent Company Rates p.a. (%) Current liabilities Non-current liabilities Current liabilities Non-current liabilities 12/31/2014 12/31/2013 12/31/2014 12/31/2013 12/31/2014 12/31/2013 12/31/2014 12/31/2013 FOREIGN CURRENCY Prepayment 1% to 3.5% 346,719 105,874 2,338,327 1,166,615 76,642 105,874 2,323,290 1,166,615 Prepayment 3.51% to 7.5% 12,411 207,331 1,713,249 1,276,717 158,915 343,912 6,869,730 4,084,099 Perpetual bonds 7% 3,615 3,189 2,656,200 2,342,600 Fixed rate notes 4.14% to 10% 1,236,634 156,868 1,187,610 19,439 Intercompany bonds 6M Libor + 2.25% and 3% 73,839 737,297 Other 1.2% to 8% 51,634 61,662 387,240 442,843 11,334 LOCAL CURRENCY BNDES/FINAME TJLP + 1.5% to 3.2% and fixed rate of 2.5% to 10% 85,373 97,044 965,849 962,684 Debentures 105.8% to 111.2% of CDI 847,411 846,387 1,550,000 1,932,500 Prepayment 106.5% to 110.79% of CDI and fixed rate of 8% 118,870 101,330 5,345,000 5,345,000 CCB 112.5% of CDI 101,841 1,085,436 7,200,499 6,200,000 Intercompany bonds 110.79% of CDI Other 9,422 8,527 11,549 15,505 Total borrowings and financing Transaction costs and issue premiums Total borrowings and financing + transaction costs The balances of prepayment transactions with related parties of the parent company total R$5,302,985 as of December 31, 2014 (R$2,943,964 as of December 31, 2013) and the balances of fixed rate notes and intercompany bonds total R$2,781,330 as of December 31, 2014 (R$2,452,956 as of December 31, 2011), see note 17b. · Maturities of borrowings, financing and debentures presented in non-current liabilities As of December 31, 2014, the inflation-adjusted principal of long-term borrowings, financing and debentures by maturity year is as follows: Consolidated Parent Company 2,905,794 11% 4,194,943 16% 4,170,116 15% 3,993,645 15% 4,527,879 17% 4,214,898 16% 6,033,723 22% 4,588,563 17% 5,089,253 19% 2,680,016 10% After 2021 1,781,300 6% 6,759,813 26% Perpetual bonds 2,656,200 10% 27,164,265 100% 26,431,878 100% · New borrowings, financing and debentures The table below shows the new funding transactions and redemption during the current year: Consolidated Parent Company 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Opening balance 27,746,430 29,304,704 25,249,354 24,139,992 Funding transactions 1,907,479 1,697,363 3,401,090 1,363,253 Redemption Loss of control over Trasnordestina Other (*) 3,918,757 4,225,424 3,862,775 3,737,993 Closing balance 29,883,379 27,746,430 29,090,147 25,249,354 (*) Includes unrealized foreign exchange and monetary gains and losses. The Company’s borrowing and financing agreements with certain financial institutions contain some covenants that are usual in agreements of this nature and the Company is compliant with them as of December 31, 2014. · Debentures Seventh issue In March 2014 the Company issued 40,000 nonconvertible, unsecured debentures, in a single series, with a unit face value of R$10 totaling R$400,000 that pay interest equivalent to 111.20% of the CDI Cetip rate per year, maturing in March 2021, with early redemption option. · Guarantees provided Guarantees provided for the borrowings comprise property, plant and equipment items and sureties and do not include guarantees provided for subsidiaries and joint ventures. As of December 31, 2014, guarantees amount to R$2,256 (R$4,234 as of December 31, 2013). FINANCIAL INSTRUMENTS I - Identification and measurement of financial instruments The Company enters into transactions involving various financial instruments, mainly cash and cash equivalents, including short-term investments, marketable securities, trade receivables, trade payables, and borrowings and financing. The Company also enters into derivative transactions, especially exchange and interest rate swaps. Considering the nature of these instruments, their fair value is basically determined by using Brazil’s money market and mercantile and futures exchange quotations. The amounts recognized in current assets and current liabilities have immediate liquidity or short-term maturity, mostly less than three months. Considering the maturities and characteristics of such instruments, their carrying amounts approximate their fair values. · Classification of financial instruments Consolidated 12/31/2014 12/31/2013 Notes Available-for-sale Fair value through profit or loss Loans and receivables - effective interest rate Other liabilities - amortized cost method Balances Available-for-sale Fair value through profit or loss Loans and receivables - effective interest rate Other liabilities - amortized cost method Balances Assets Current assets Cash and cash equivalents 3 8,686,021 8,686,021 9,995,672 9,995,672 Trade receivables, net 4 1,650,967 1,650,967 1,733,641 1,733,641 Derivative financial instruments 6 174,611 174,611 9,681 9,681 Trading securities 6 13,798 13,798 9,906 9,906 Total 188,409 10,336,988 10,525,397 19,587 11,729,313 11,748,900 Non-current assets Other trade receivables 6 1,347 1,347 9,970 9,970 Investments 1,441,032 1,441,032 2,405,174 2,405,174 Derivative financial instruments 6 3,879 3,879 Short-term investments 34,874 34,874 30,756 30,756 Total 1,441,032 36,221 1,477,253 2,405,174 3,879 40,726 2,449,779 Total assets 1,441,032 188,409 10,373,209 12,002,650 2,405,174 23,466 11,770,039 14,198,679 Liabilities Current liabilities Borrowings and financing 10 2,813,930 2,813,930 2,673,648 2,673,648 Derivative financial instruments 12 65 65 6,822 6,822 Trade payables 1,638,505 1,638,505 1,102,037 1,102,037 Dividends and interest on capital 277,097 277,097 2,036 2,036 Total 65 4,729,532 4,729,597 6,822 3,777,721 3,784,543 Non-current liabilities Borrowings and financing 10 27,164,265 27,164,265 25,189,574 25,189,574 Derivative financial instruments 12 21,301 21,301 17,375 17,375 Total 21,301 27,164,265 27,185,566 17,375 25,189,574 25,206,949 Total liabilities 21,366 31,893,797 31,915,163 24,197 28,967,295 28,991,492 · Fair value measurement The financial instruments recognized at fair value require the disclosure of fair value measurements in three hierarchy levels. · Level 1: quoted prices (unadjusted) in active markets for identical assets or liabilities. · Level 2: inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly (that is, as prices) or indirectly (that is, derived from prices). · Level 3: inputs unavailable due to slight or no market activity and which is significant for the definition of the fair value of assets. The following table shows the financial instruments recognized at fair value through profit or loss using a valuation method: Consolidated 12/31/2014 12/31/2013 Level 1 Level 2 Level 3 Balances Level 1 Level 2 Level 3 Balances Assets Current assets Financial assets at fair value through profit or loss Derivative financial instruments 174,611 174,611 9,681 9,681 Trading securities 13,798 13,798 9,906 9,906 Non-current assets Available-for-sale financial assets Investments 1,441,032 1,441,032 2,405,174 2,405,174 Financial assets at fair value through profit or loss Derivative financial instruments 3,879 3,879 Total assets 1,454,830 174,611 1,629,441 2,415,080 13,560 2,428,640 Liabilities Current liabilities Financial liabilities at fair value through profit or loss Derivative financial instruments 65 65 6,822 6,822 Non-current liabilities Financial liabilities at fair value through profit or loss Derivative financial instruments 21,301 21,301 17,375 17,375 Total liabilities 21,366 21,366 24,197 24,197 II – Investments in financial instruments classified as available-for-sale and measured at fair value through OCI These refer mainly to investments in shares acquired in Brazil involving top ranked companies, which are recognized in non-current assets, and any gains or losses are recognized in shareholders' equity, where they will remain until actual realization of the securities or when any loss is considered unrecoverable. Potential impairment of available-for-sale financial assets The Company has investments in common (USIM3) and preferred (USIM5) shares of Usiminas (“Usiminas Shares”), designated as available-for-sale financial assets. The Company adopts this designation because the nature of the investment is not comprised in any other categories of financial instruments (loans and receivables, held-to-maturity investments or financial assets at fair value through profit or loss). The asset is classified as a non-current asset in line item “investments” and is carried at fair value based on the quoted price on the stock exchange (BM&FBOVESPA). Considering the volatility of the quoted prices of Usiminas shares, the Company evaluated whether, at the end of the reporting period, there was objective evidence of impairment of these financial assets, that is, the Company’s management evaluated if the decline in the market value of Usiminas shares should be considered either significant or prolonged. In turn, this valuation requires judgment based on CSN’s policy, prepared according to practices used in the domestic and international markets, and consists of an instrument by instrument analysis based on quantitative and qualitative information available in the market, from the time an instrument indicates a drop of 20% or more in its market value or from the time there is a significant drop in its market value as compared to its purchase price during more than twelve months. As of June 30, 2014 and 2013 there was a decline in the quoted price of the Company’s common shares (USIM3) which, according to the Company’s accounting policy, generated losses amounting to R$34,396 and R$3,302, net of income tax and social contribution, resulting in the recognition of R$52,115 and R$5,002 in other operating expenses and R$17,719 and R$1,701 in deferred taxes, respectively. As of September 30, 2014, after a new decline in the quoted prices of the common shares (USIM3) as compared with the quoted prices as of June 30, 2014, the Company reclassified the accumulated losses for the quarter recognized in other comprehensive income, amounting to R$13,193, net of income tax and social contribution, to profit (loss) for the period, recognizing R$19,989 in other operating expenses and R$6,796 in deferred taxes. As of December 31, 2014 there was a decline in the quoted prices of the Company’s preferred shares (USIM5) as compared to their quotation as of June 30, 2012. Accordingly, the Company reclassified the accumulated losses recognized in other comprehensive income, amounting to R$87,711, net of income tax and social contribution, and recognized R$132,896 in other operating expenses and R$45,185 in deferred taxes, respectively, totaling R$205,000 in other operating expenses and R$69,700 in deferred taxes for 2014. Beginning this date, pursuant to a Company's policy, gains and losses arising from the changes in the quoted prices of the shares are recognized in other comprehensive income. · Share market price risks The Company is exposed to the risk of changes in share prices due to the investments made and classified as available-for-sale. The Company considers as probable scenario the amounts carried at market values as of December 31, 2014, net of tax of R$273,433. Therefore, there is no impact on the financial instruments classified as available-for-sale. According to the Company’s accounting policies, any negative changes in the investment in Usiminas considered significant (impairment) are recognized in profit or loss, and positive changes are recognized in comprehensive income until the investment is realized. III - Financial Instrument Policies: 11.a) Financial risk management The Company has and follows a policy of managing its risks, with guidelines regarding the risks incurred by the company. Pursuant to this policy, the nature and general position of financial risks are regularly monitored and managed in order to assess the results and the financial impact on cash flow. The credit limits and the quality of counterparties’ hedging instruments are also periodically reviewed. Under this policy, market risks are hedged when it is considered necessary to support the corporate strategy or when it is necessary to maintain a level of financial flexibility. Under the terms of the risk management policy, the Company manages some risks by using derivative instruments. The Company’s risk policy prohibits any speculative deals or short sales. 11.b) Use of derivatives The Company’s financial policy reflects the parameters of liquidity, credit and market risks approved by the Audit Committee and Board of Directors. The use of derivative instruments in order to prevent fluctuations in interest and exchange rates from having a negative impact on the company’s balance sheet and income statement should consider the same parameters. As provided for in internal rules, this financial investment policy was approved and is managed by the finance officers. At the meetings of the Board of Executive Officers and Board of Directors, the officers and directors routinely present and discuss the Company’s financial positions. Under the bylaws, transactions involving material amounts require the prior approval of management bodies. The use of other derivative instruments is contingent upon the express prior approval of the Board of Directors. To finance its activities, the Company resorts to the capital markets, both locally and internationally, and based on the indebtedness profile it is seeking, part of the debt is pegged to foreign currency, basically to the US dollar, which causes Management to seek hedging for cash flows from indebtedness through derivative instruments. To contract derivative financial instruments for hedging within the internal control structure, the following policies are adopted: · ongoing calculation of exchange exposure by analyzing assets and liabilities exposed to foreign currency, under the following terms: (i) trade receivables and payables in foreign currency; (ii) cash and cash equivalents and debts in foreign currency considering the maturity of the assets and liabilities exposed to exchange fluctuations; iii) other financial instruments, such as derivative instruments (swap, dollar x real, euro x dollar, futures exchange contracts and hedge accounting) ; · carrying out derivative transactions only with leading banks, diluting the credit risk through diversification among these banks; · presentation of the financial position and exchange exposure on a routine basis in meetings of the Board of Executive Officers and Board of Directors that approve the hedging strategy; 11.c) Foreign exchange rate risk The Company assesses its exchange exposure by subtracting its liabilities from its assets denominated in Dollar and Euro, thus arriving at its net exchange exposure, which is the foreign currency exposure risk, as mentioned above. · Foreign exchange exposure The consolidated net exposure as of December 31, 2014 is as follows: 12/31/2014 Foreign Exchange Exposure (Amounts in US$’000) (Amounts in €’000) Cash and cash equivalents overseas 2,943,232 4,957 Trade receivables 203,029 9,959 Intercompany loans 137,082 Other assets 221 11,980 Total assets 3,283,564 26,896 Borrowings and financing Trade payables Intercompany borrowings Other liabilities Total liabilities Foreign exchange exposure Notional amount of derivatives contracted, net 1,228,000 Cash flow hedge accounting 775,000 Net foreign exchange exposure 33,114 Gains and losses on these transactions are consistent with the policies and strategies defined by management. · Swap transactions The Company carries out currency swap transactions in order to hedge its assets and liabilities against any fluctuations in the US dollar-real parity. This hedge through currency swap transactions provides the Company, through the long position of the contract, with a forward rate agreement (FRA) gain on the exchange coupon, which at the same time improves our investment rates and reduces the cost of our funding in the international market. As of December 31, 2014, the consolidated position of these contracts is as follows: 12/31/2014 12/31/2013 12/31/2014 Appreciation (R$) Fair value (market) Appreciation (R$) Fair value (market) Impact on finance income (cost) in 2014 Counterparties Transaction maturity Functional currency Notional amount Asset position Liability position Amounts receivable/ (payable) Notional amount Asset position Liability position Amounts receivable/ (payable) Santander 01/02/15 Dollar 10,000 30,414 5,346 10,000 26,512 3,879 1,467 Goldman Sachs Dollar 10,000 23,697 898 HSBC Dollar 90,000 213,306 8,135 Deutche Dollar 608 Total dollar-to-CDI swap 10,000 30,414 5,346 110,000 263,515 12,912 Itaú BBA 1/05/2015 to 2/05/2015 Dollar 340,000 900,795 55,370 85,000 199,753 72,922 HSBC 1/05/2015 to 2/05/2015 Dollar 568,000 1,502,936 72,542 208,000 488,843 99,426 HSBC 1/30/2015 Dollar 10,000 26,416 Deutsche Bank 1/05/2015 to 2/05/2015 Dollar 140,000 370,134 8,807 21,157 Goldman Sachs 1/06/2015 to 2/03/2015 Dollar 130,000 344,207 14,949 14,949 Santander 02/03/15 Dollar 30,000 79,224 1,648 1,648 BTG Pactual Dollar 3,565 Total dollar-to-real swap (NDF) 1,218,000 3,223,712 153,251 293,000 688,596 213,602 Itaú BBA 01/09/15 Euro 60,000 197,366 4,478 30,000 94,858 18,375 HSBC 01/09/15 Euro 30,000 98,688 2,244 30,000 94,900 14,681 Goldman Sachs Euro 30,000 94,880 341 Total dollar-to-euro swap (NDF) 90,000 296,054 6,722 90,000 284,638 33,397 DB 1/30/2015 to 3/06/2015 Dollar 30,604 81,343 4,289 11,801 27,878 17 3,667 Banco Novo 4/30/2015 Dollar 18,009 47,866 1,385 1,385 BNPP 1/15/2015 to 7/06/2015 Dollar 31,516 83,768 3,553 3,553 Total dollar-to-euro swap 80,129 212,977 9,227 11,801 27,878 17 8,605 CSFB Dollar 21,500 36,526 Total LIBOR-to-CDI interest rate swap 21,500 36,526 Itaú BBA 03/01/16 Real 150,000 168,496 150,000 152,610 HSBC 2/05/16 to 3/01/16 Real 185,000 206,843 185,000 187,395 Deutsche Bank 03/01/16 Real 10,000 11,167 10,000 10,114 Fixed rate-to-CDI interest rate swap 345,000 386,506 345,000 350,119 4,149,663 153,245 1,651,272 238,000 11.d) Transactions with Derivative Financial Instruments: · Classification of the derivatives in the balance sheet and income statement 12/31/2014 Instruments Assets Liabilities Finance income (costs), net (Note 23) Current Non-current Total Current Non-current Total Dollar-to-CDI swap 5,346 5,346 Dollar-to-real swap (NDF) 153,316 153,316 65 65 213,602 Dollar-to-euro swap (NDF) 6,722 6,722 33,397 Dollar-to-euro swap 9,227 9,227 8,605 Libor-to-CDI swap (*) Fixed rate-to-CDI swap 21,301 21,301 174,611 174,611 65 21,301 21,366 238,000 12/31/2013 Instruments Assets Liabilities Finance income (costs), net (Note 23) Current Non-current Total Current Non-current Total Dollar-to-CDI swap 9,033 3,879 12,912 11,172 Dollar-to-real swap (NDF) 631 631 1,228 1,228 Dollar-to-euro swap (NDF) 5,258 5,258 Yen-to-dollar swap (**) Dollar-to-euro swap 17 17 4,035 Libor-to-CDI swap 336 336 Fixed rate-to-CDI swap 17,375 17,375 9,681 3,879 13,560 6,822 17,375 24,197 (*) Swap positions were settled in May 2014, together with their prepayment. (*) Swap positions were settled in December 2013, together with their guarantee deposit. Dollar-to-CDI swap As of December 31, 2014 the Company held a short position in a currency swap, where it receives exchange differences plus interest of 3.5% per year on average and pays 100% of CDI in the short position of the currency swap contract. Dollar-to-real swap (NDF) The Company entered into NDF (Non Deliverable Forward) transactions for the purpose of ensuring the forward purchase of US dollars, which are settled without physical delivery, by the difference in contracted R$/US$ buy parity against the R$/US$ sell parity, with is the Sale Ptax T-1 to maturity. The transactions are contracted with prime financial institutions, on the over-the-counter market, and allocated to the exclusive funds. Dollar-to-euro swap (NDF) In addition to the swaps above, the Company also entered into NDF (Non Deliverable forward) transactions to hedge its euro-denominated assets. Basically the Company contracted financial derivatives for its euro-denominated assets, where it will receive the difference between the US dollar exchange rate change for the period, multiplied by the notional amount (long position) and pay the difference between the exchange rate change in euro for the period on the notional euro amount on the contract date (short position). In general, these are transactions conducted in the Brazilian over-the-counter market that have as counterparties prime financial institutions, contracted under the exclusive funds. Dollar-to-euro swap The subsidiary Lusosider has derivative transactions to hedge its exposure against the euro-dollar fluctuation. Fixed rate-to-CDI swap The purpose of this transaction is to peg obligations subject to a fixed rate to the fluctuation of the average interest rate of the one-day interbank deposits (CDI) calculated and disclosed by CETIP. Basically, the Company contracted swaps for its obligations indexed to fixed rates, in which it receives interest on the notional amount (long position) and pays 100% of the Interbank Deposit Certificate (CDI) on the notional amount in reais of the contract date (short position). The gains and losses on this contract are directly related to CDI fluctuations. In general, these are transactions conducted in the Brazilian over-the-counter market that have as counterparty a prime financial institution. · Hedge accounting Beginning November 1, 2014, the Company formally designated cash flow hedging relationships to protect highly probable future cash flows against US dollar fluctuations. In order to better reflect the accounting impacts of this foreign exchange hedging strategy on its profit, CSN designated part of its US dollar-denominated liabilities as a hedging instrument of its future exports. As a result, foreign exchange differences arising on translating the designated liabilities will be temporarily recognized in shareholders’ equity and allocated to profit or loss when such exports are carried out, which will allow recognizing the US dollar impact on liabilities and exports concurrently. Note that adopting hedge accounting does not entail contracting any financial instrument. The Company designated for hedge accounting US$775 million in exports to be carried out between October 15, 2015 and May 20, 2020. To support these designated amounts, the Company prepared formal documentation indicating how hedging is aligned with the goal and strategy of CSN’s Risk Management Policy by identifying the hedging instruments used, the hedging purpose, the nature of the hedged risk, and showing the expected high effectiveness of the designated relationships. The designated debt instruments total an amount equivalent to the portion of future exports. Thus, the exchange differences on translating the instrument and the hedged item are similar. According to the Company’s accounting policy, continuous assessments of the prospective and retrospective effectiveness must be carried out by comparing the designated amounts with the expected amounts, approved in Management’s budgets, and the actual export amounts. Through hedge accounting, the exchange gains and losses of the debt instruments do not immediately affect the Company’s profit or loss except to the extent that exports are carried out. The table below shows a summary of the hedging relationships as of December 31, 2014: 12/31/2014 Designation Date Hedging Instrument Hedged item Type of hedged risk Hedged period Designated amounts (US$’000) Impact on shareholders’ equity 11/3/2014 Export prepayments in US$ to third parties Part of the highly probable future monthly iron ore exports Foreign exchange - R$ vs. US$ spot rate October 2016- September 2019 500,000 12/1/2014 Export prepayments in US$ to third parties Part of the highly probable future monthly iron ore exports Foreign exchange - R$ vs. US$ spot rate October 2015-February 2019 175,000 12/18/2014 Export prepayments in US$ to third parties Part of the highly probable future monthly iron ore exports Foreign exchange - R$ vs. US$ spot rate May 2020 100,000 2,185 Total 775,000 In the hedging relationships described above, the amounts of the debt instruments were fully designated for equivalent iron ore export portions. The movements in the hedge accounting amounts recognized in shareholders’ equity as of December 31, 2014 are as follows: 12/31/201 3 Addition Reversal 12/31/2014 Cash flow hedge accounting 120,633 120,633 Income tax and social contribution on cash flow hedge accounting Fair value of cash flow hedge, net of taxes 79,618 79,618 As of December 31, 2014 the hedging relationships established by the Company were effective, according to the prospective tests conducted. Thus, no reversal for hedge accounting ineffectiveness was recognized. · Sensitivity analysis of Derivative Financial Instruments and Foreign Exchange Exposure The Company considered scenarios 1 and 2 as 25% and 50% appreciation for volatility of the currency, using as benchmark the closing exchange rate as of December 31, 2014 for dollar-to-real swap R$2.6562, euro-to-dollar swap R$1.2149, dollar-to-euro swap R$1.2149, dollar-to-real swap R$2.6562, and euro-to-real swap 3.2270. Instruments Notional amount Risk Probable scenario (*) Scenario1 Scenario2 Dollar-to-CDI swap 10,000 Dollar 30,414 Dollar-to-real swap (NDF) 1,218,000 Dollar 153,251 Hedge accounting of exports 775,000 Dollar 120,633 Exchange position functional currency BRL Dollar 1,308,103 2,616,206 (not including exchange derivatives above) Consolidated exchange position 33,114 Dollar (including exchange derivatives above) Dollar-to-euro swap (NDF) Euro 6,722 67,068 132,297 Exchange position functional currency BRL Euro 115,949 231,897 (not including exchange derivatives above) Consolidated exchange position Euro 183,017 364,194 (including exchange derivatives above) Dollar-to-euro swap 80,129 Dollarr 9,227 43,511 167,089 (*) The sensitivity analysis is based on the assumption of maintaining as probable scenario the market values as of December 31, 2014 recognized in the company's assets and liabilities. 11.e) Interest rate risk Short- and long-term liabilities indexed to floating interest rate and inflation indices. Due to this exposure, the Company entered into derivative transactions to better manage these risks. · Sensitivity analysis of interest rate swaps 12/31/2014 Instruments Notional amount Risk Probable scenario (*) Scenario 1 Scenario 2 Fixed rate-to-CDI interest rate swap 345,000 CDI 21,301 Dollar-to-CDI interest rate swap 10,000 CDI 25,068 (*) The sensitivity analysis is based on the assumption of maintaining as probable scenario the market values as of December 31, 2014 recognized in the company's assets and liabilities. The Company considered scenarios 1 and 2 as 25% and 50% appreciation for volatility of the interest as of December 31, 2014. · Sensitivity analysis of changes in interest rates The Company considers the effects of a 5% increase or decrease in interest rates on its borrowings, financing and debentures as of December 31, 2014 in the consolidated financial statements. Impact on profit or loss Changes in interest rates % p.a 12/31/2014 TJLP 5.00 2,548 Libor 0.36 792 CDI 11.57 86,198 11.f) Liquidity risk It is the risk that the Company may not have sufficient net funds to honor its financial commitments as a result of mismatching of terms or volumes between scheduled receipts and payments. To manage cash liquidity in domestic and foreign currency, assumptions of future disbursements and receipts are established and daily monitored by the treasury area. The payment schedules for the long-term portions of borrowings, financing and debentures are shown in note 10. The following table shows the contractual maturities of financial liabilities, including accrued interest. Consolidated At December 31, 2014 Less than one year From one to two years From two to five years Over five years Total Borrowings, financing and debentures 2,813,930 7,075,910 15,650,855 4,437,500 29,978,195 Derivative financial instruments 65 21,301 21,366 Trade payables 1,638,505 1,638,505 Dividends and interest on capital 277,097 277,097 At December 31, 2013 Borrowings, financing and debentures 2,673,648 6,391,523 11,439,993 7,358,058 27,863,222 Derivative financial instruments 6,822 17,375 24,197 Trade payables 1,102,037 1,102,037 Dividends and interest on capital 2,036 2,036 · Fair values of assets and liabilities as compared to their carrying amounts Financial assets and liabilities at fair value through profit or loss are recognized in current and non-current assets and liabilities, and any gains and losses are recognized as finance income or finance costs, respectively. The amounts are recognized in the financial statements at their carrying amounts, which are substantially similar to those that would be obtained if they were traded in the market. The fair values of other long-term assets and liabilities do not differ significantly from their carrying amounts, except the amounts below. The estimated fair values for certain consolidated long-term borrowings and financing were calculated at prevailing market rates, taking into consideration the nature, terms and risks similar to those of the recorded contracts, as compared below: 12/31/2014 12/31/2013 Carrying amount Fair value Carrying amount Fair value Perpetual bonds 2,659,815 1,974,031 2,345,789 1,938,780 Fixed rate notes 6,232,986 6,267,272 5,661,978 6,032,207 · Credit risks The exposure to credit risks of financial institutions is in line with the parameters established in the financial policy. The Company adopts the practice of analyzing in detail the financial position of its customers and suppliers, establishing a credit limit and conducting ongoing monitoring of the outstanding balance. As regards short-term investments, the Company only makes investments in institutions with low credit risk as rated by credit rating agencies. As part of the funds is invested in repos (repurchase agreements) backed by Brazilian government bonds, there is also exposure to Brazil’s sovereign risk. · Capital management The Company manages its capital structure to ensure that it will be capable of providing return to its shareholders and benefits to other stakeholders, and maintain an optimal capital structure to reduce this cost. OTHER PAYABLES The group of other payables classified in current and non-current liabilities is comprised as follows: Consolidated Parent Company Current Non-current Current Non-current 12/31/2014 12/31/2013 12/31/2014 12/31/2013 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Payables to related parties (Note 17 b) 249,758 422,150 9,236,716 8,522,685 339,613 735,880 9,810,648 8,873,825 Derivative financial instruments (Note 11 I) 65 6,822 21,301 17,375 336 Dividends and interest on capital payable to Company owners 152,966 152,966 Dividends and interest on capital payable non-controlling interets 124,131 2,036 124,131 2,036 Advances from customers 22,905 28,213 14,932 17,501 Taxes in installments (Note 14) 33,358 247,387 20,728 1,454,838 23,348 218,667 1,823 1,294,666 Profit sharing - employees 120,278 121,631 108,902 113,039 Other payables 141,648 144,612 36,618 66,673 39,705 51,497 6,041 5,241 845,109 972,851 9,315,363 10,061,571 803,597 1,138,956 9,818,512 10,173,732 INCOME TAX AND SOCIAL CONTRIBUTION 13.a) Income tax and social contribution recognized in profit or loss: The income tax and social contribution recognized in profit or loss for the year are as follows: Consolidated Parent Company 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Income tax and social contribution (expense) income Current Deferred 679,323 1,216,594 622,512 651,444 151,153 592,042 The reconciliation of Company and consolidated income tax and social contribution expenses and income and the result from applying the effective rate to profit before income tax and social contribution are as follows: Consolidated Parent Company 12/31/2014 12/31/2013 12/31/2014 12/31/2013 (Loss) profit before income tax and social contribution 608,155 716,794 Tax rate 34% 34% 34% 34% Income tax and social contribution at combined statutory rate 89,563 237,068 Adjustment to reflect the effective rate: Benefit of interest on capital 255,000 255,000 Share of profit of investees 112,594 53,767 373,403 510,833 Profit with differentiated rates or untaxed 1,772 173,330 Transfer pricing adjustment Effect of REFIS and Early Settlement Program 5,566 Tax losses without deferred tax recognized Subsidiaries’ tax credit Indebtdness limit Other permanent deductions (add-backs) 6,652 Income tax and social contribution for the year 151,153 592,042 Effective tax rate 57% 12% 85% 29% 13.b) Deferred income tax and social contribution: The deferred income tax and social contribution are calculated on income tax and social contribution tax losses and the temporary differences between the tax bases of assets and liabilities and their carrying amounts in the financial statements. Consolidated Opening balance Movement Closing balance 12/31/2013 Comprehensive income Profit or loss Tax credits (**) 12/31/2014 Deferred tax assets Income tax losses 1,132,296 41,533 383,185 Social contribution tax losses 389,306 36,051 75,662 Temporary differences 1,248,925 335,650 572,636 2,157,211 - Provision for tax, social security, labor, civil and environmental risks 207,507 19,234 226,741 - Provision for environmental liabilities 117,795 71,925 - Asset impairment losses 53,450 15,531 68,981 - Inventory impairment losses 28,556 3,810 32,366 - (Gains)/losses on financial instruments - (Gains)/losses on available-for-sale financial assets 287,876 260,715 69,700 618,291 - Actuarial liability (pension and healthcare plan) 131,938 32,360 2,499 166,797 - Accrued supplies and services 91,807 68,483 - Estimated losses on doubtful debts 27,749 2,103 29,852 - Goowill on merger 20,532 - Unrealized exchange differences (*) 546,041 464,966 1,011,007 - (Gain) on loss of control over Transnordestina - Cash flow hedge accounting A23 41,015 41,015 - Other 108,196 1,579 45,152 154,927 Non-current assets 2,770,527 331,425 650,220 2,616,058 Deferred tax liabilities - Fair value adjustment - Acquisition of SWT 252,109 222,454 - Other 16,724 10 16,438 Non-current liabilities 268,833 238,892 Parent company Opening balance Movement Closing balance 12/31/2013 Comprehensive income Profit or loss Tax credits (**) 12/31/2014 Deferred tax assets Income tax losses 919,910 86,910 219,211 Social contribution tax losses 389,306 28,034 75,662 Temporary differences 1,303,782 332,706 507,568 2,144,056 - Provision for tax, social security, labor, civil and environmental risks 199,445 19,200 218,645 - Provision for environmental liabilities 117,795 71,925 - Asset impairment losses 47,087 15,217 62,304 - Inventory impairment losses 28,365 1,574 29,939 - (Gains)/losses on financial instruments - (Gains)/losses on available-for-sale financial assets 264,172 262,439 67,786 594,397 - Actuarial liability (pension and healthcare plan) 132,063 29,252 2,448 163,763 - Accrued supplies and services 89,767 66,619 - Estimated losses on doubtful debts 26,179 25,987 - Unrealized exchange differences (*) 546,041 464,966 1,011,007 - (Gain) on loss of control over Transnordestina - Cash flow hedge accounting B2 41,015 41,015 - Other 80,839 6,749 87,588 Non-current assets 2,612,998 332,706 622,512 2,438,929 (*) The Company taxes foreign exchange differences on a cash basis to calculate income tax and social contribution. (**) Utilization of tax credits on the Company’s tax losses to settle tax debts as prescribed by laws 12.865/13, 12.996/14 and 13.043/14, see note 14 a. Some Group companies recognized tax credits on income tax and social contribution tax losses not subject to statutes of limitations and based on the history of profitability and expected future taxable profits determined in technical studies approved by Management, which take into consideration, among other economic and financial assumptions, the combination of CSN’s mining business with Namisa, the repatriation of cash held abroad, and liquidity events related to nonstrategic assets. Since they are subject to significant factors that may change the realization projections, the carrying amounts of deferred tax assets and projections are reviewed annually. These studies indicate the realization of these tax assets within the term stipulated by CVM Instruction 371/02 and the limit of 30% of the taxable profit. The deferred income tax and social contribution assets are estimated to be recovered as follows: Consolidated Parent company 83,429 37,897 94,099 35,746 100,868 40,778 57,565 57,565 42,003 42,003 2020 onwards 80,883 80,884 458,847 294,873 Certain group companies in Brazil have income tax and social contribution tax losses of R$268,164 and R$284,243, respectively, for which no deferred tax was recognized. Additionally, some Group companies domiciled abroad also hold tax losses of R$2,617,805, for which no deferred tax asset was recognized either. Pursuant to the laws prevailing in these subsidiaries’ host countries, of total tax losses abroad R$147,647 expire in 2015, R$43,935 in 2017, R$7,972 in 2018, R$148,508 in 2025, R$19,101 in 2026, R$46,130 in 2027, R$ 69,959 in 2029 , and R$13,553 in 2032. From 2011 to 2014 these subsidiaries generated profits amounting to R$3,788,574. Should tax authorities understand that these profits have already been distributed, additional taxation in Brazil, if due, would amount approximately to R$1,288,115 in income tax and social contribution. The Company, based on its legal counsel’s opinion, assessed the likelihood of loss in a potential challenge by tax authorities as possible and, therefore, no provision was recognized in the financial statements. · Law 12.973/14 Law 12.973, enacted in May 2014, revokes the Transition Tax Regime (RTT) and introduces other measures, among them: (i) amendments to Decree-Law 1.598/77 that addresses the corporate income tax; (ii) amendments to the law that addresses the social contribution; (ii) definition that any change in or adoption of accounting methods and criteria through administrative acts issued based on a competence attributed by the commercial law shall not have any impact on the calculation of federal taxes until it is properly regulated; (iii) inclusion of a specific treatment for taxation of profits or dividends for the calendar year 2014; (iv) inclusion of provisions on the calculation of interest on capital; and (v) new considerations about investments accounted for under the equity method of accounting. The provisions established in the law are effective starting 2015, however, companies may opt for their early adoption, on an irreversible basis, in 2014. The Company prepared studies on the possible effects that could arise from the early application of the provisions of Law 12.973 and concluded that they do not result in material adjustments (or positive) to its financial statements as of December 31, 2014 and, therefore, elected not to adopt it. 13.c) Income tax and social contribution recognized in shareholders' equity: The income tax and social contribution recognized directly in shareholders' equity are as follows: Consolidated Parent Company 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Income tax and social contribution Actuarial gains on defined benefit pension plan Changes in the fair value on available-for-sale financial assets Exchange differences on translating foreign operations Cash flow hedge accounting 13.d) Tax incentives The Company benefits from Income Tax incentives based on the legislation in effect, such as: Workers’ Food Program, the Rouanet Act (tax incentives to cultural sponsorship), Audiovisual Activity Tax Incentives, Funds for the Rights of Children and Adolescents, National Oncologic Care Support Program, National Disabled Care Support Program, and Senior Citizens Law. As of December 31, 2014, these tax incentives totaled R$3,487 (R$329 as of December 31, 2013). TAXES IN INSTALLMENTS The position of the Refis debts and other tax installment payment plans, recorded in taxes in installments in current and non-current liabilities, as mentioned in note 12, is as follows: Consolidated Parent Company Current Non-current Current Non-current 12/31/2014 12/31/2013 12/31/2014 12/31/2013 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Federal REFIS Law 11.941/09 (a) 9,942 140,446 1,001,630 9,173 121,399 845,838 Federal REFIS Law 12.865/13 (a) 27,124 384,872 27,167 384,872 Other taxes in installments (b) 23,416 79,817 20,728 68,336 14,175 70,101 1,823 63,956 33,358 247,387 20,728 1,454,838 23,348 218,667 1,823 1,294,666 14.a) Tax Recovery Program (Federal Refis) – Law 11.941/09 and Law 13.043/14 · Federal Law 11.941/09 Tax Installment Payment Program In November 2009 the Company joined the Tax Installment Payment Program introduced by Law 11.941/09 and decided to pay all tax debts with judicial deposits in cash. The Group awaits the approval by the Federal Revenue Service (RFB) and the National Treasury Attorney General’s Office (PGFN) of these amounts, which total R$9,942. · Federal Law 12.865/13 Tax Installment Payment Program a. Reinstatement of the overseas profits installment payment program (Law 12.865/13) The Company reported in Note 15, section “ Other administrative and judicial proceedings ”, item (b), of the Notes to the Interim Financial Statements for the Third Quarter of 2014 (Provision for Tax, Social Security, Labor, Civil, Environmental Risks and Judicial Deposits) that it had been notified that its request to pay income tax and social contribution debts under an installment payment plan governed by Law 12.862/2013, also known as installment payment of taxes on overseas profits, amounting to R$1,585,174, had been rejected. In summary, this decision had been based on the inconsistency of the reported interest amounts. The Company filed an appeal against this decision where it asserted that said interest had been settled under the Law 11.941/2009 tax installment payment program, reinstated by Law 12.996/14. Subsequently, due to the issue of Joint Administrative Rule 13/2014, which allowed the settlement of debts even if there was any discrepancy between the amount in installments determined by the Federal Revenue Service and the taxpayer’s calculation, the Company paid R$18,083 and, therefore, it settled the down payment and the past-due installments. Subsequently, the Federal Revenue Service accepted the payment and reinstated the installment payment plan and, therefore, the contingency reported in the Third Quarter of 2014 was written off from our controls. b. Revision of the tax credits of the taxes on overseas profits installment payment plan (Law 12.865/13) In November 2013 the Company joined the tax installment payment program. This resulted in a revision of the tax credit amounts—in qualitative terms—in December 2014. As a result, the adjusted amounts of credit from tax losses were R$25,507 in consolidated and R$58,649 in the parent company. · Deadline Extension (Federal Law 11.941/09) by Federal Law 12.996/14 In August 2014 the Company joined the program that permitted the payment in installments of tax debts with a decrease in penalties and interest, and debt settlement with tax credits. The Company opted for the payment in 180 installments, utilizing credit from tax losses of R$26,905 in consolidated and parent company. This plan must be approved by tax authorities. · Early Settlement of Tax Debts – Federal Law 13.043/14 In November 2014, the Company joined the Early Settlement of Tax Debts Program created by the Federal Government. The program’s purpose is to allow taxpayers to settle all federal taxes in installments by paying no less than 30% of the total debt in cash and the remaining balance with credit from tax losses. The Company settled a total of R$1,603,970 in tax debts in installments. This has a cash impact equivalent to 30% of R$481,191 and due to the early settlement of the Law 11.941/09 installment payment plans totaling R$20,336. The remaining balance was settled with a tax credit amounting to R$1,083,702, where the parent company utilized R$962,371 and assigned tax credits totaling R$81,360 to the other group companies. The Group awaits the plan’s approval by the RFB and the PGFN. The table below shows the movements mentioned above: Consolidated Parent Company Amount of taxes in installments Cash inflow (30%) Tax credit (Tax loss) Discounts on taxes in installments - Law 11.941/09 Prepayment of taxes in installments -Law11.941/09* (*) Amounts paid in cash related to the early settlement required by Law 11.941/09 to allow the transfer of the tax debts to the Law 13.043/14 Early Settlement program. 14.b) Other tax installments (regular and other) Some Group companies have installment payment plans with the Federal Revenue Service and state tax authorities. PROVISION FOR TAX, SOCIAL SECURITY, LABOR, CIVIL AND ENVIRONMENTAL RISKS AND JUDICIAL DEPOSITS Claims of different nature are being challenged at the appropriate courts. Details of the accrued amounts and related judicial deposits are as follows: Consolidated Parent Company 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Accrued liabilities Judicial deposits Accrued liabilities Judicial deposits Accrued liabilities Judicial deposits Accrued liabilities Judicial deposits Tax 129,524 77,836 428,141 469,692 109,173 67,483 387,315 457,973 Social security and labor 506,520 182,589 298,637 185,104 438,722 152,026 254,116 161,772 Civil 106,143 17,897 82,143 29,022 86,360 13,588 65,667 24,614 Environmental 3,981 1,697 4,262 961 3,978 1,628 4,262 892 Judicial deposits 8,785 8,935 5,177 5,212 746,168 288,804 813,183 693,714 638,233 239,902 711,360 650,463 The changes in the provision for tax, social security, labor, civil and environmental risks in the year ended December 31, 2014 were as follows: Consolidated Current + Non- current Nature 12/31/2013 Additions Net adjustment Net utilization of reversal 12/31/2014 Tax 428,141 51,983 13,324 129,524 Social security 47,261 9,952 5,064 62,277 Labor 251,376 313,634 47,711 444,243 Civil 82,143 5,845 30,062 106,143 Environmental 4,262 450 346 3,981 813,183 381,864 96,507 746,168 Parent Company Current + Non-current Nature 12/31/2013 Additions Net adjustment Net utilization of reversal 12/31/2014 Tax 387,315 50,323 11,799 109,173 Social security 46,537 9,172 5,789 61,498 Labor 207,579 287,867 24,690 377,224 Civil 65,667 1,647 28,896 86,360 Environmental 4,262 450 344 3,978 711,360 349,459 71,518 638,233 The provision for tax, social security, labor, civil and environmental liabilities was estimated by management and is mainly based on the legal counsel’s assessment. Only proceedings for which the risk is classified as probable loss are accrued. This provision includes tax liabilities resulting from lawsuits filed by the Company, subject to SELIC (Central Bank’s policy rate). Tax lawsuits The main tax lawsuits assessed by the outside legal counsel as probable losses to which CSN or its subsidiaries are parties are as follows: (i) State VAT (ICMS) and State Poverty Suppression Fund Contribution (FECP) Assessment Notice due to the duplicate recordkeeping/import invoice issue; (ii) ICMS Assessment Notice for the alleged nonpayment of this tax on product imports; (iii) Tax Forfeiture to collect ICMS reported but not paid; (iv) ICMS Assessment Notice for the alleged nonpayment of the tax rate differences on interstate sales of consumables and capital assets; and (v) collection of income tax and social contribution for the offset of nonexistent tax credits. The main decreases as compared to the 2013 financial statements result for joining the REFIS installment payment program due to the reopening, under Law 11.941/2009, of cases already assessed as probable losses, especially federal tax collection lawsuits due to unauthorized offsets, and the write-off of the provision for tax assessment notices related to the transfer of imported raw material at an amount lower than the price disclosed in the import documentation, issued by the Rio de Janeiro tax authority: (i) the ICMS difference levied of each transaction, (ii) disallowance of alleged ICMS credits claimed twice in the tax records, and (iii) fine for not recording invoices. In the second case, in the third quarter of 2014, in line with the Companyâ€™s accounting policy of continuously reviewing the likelihoods of unfavorable outcomes in ongoing lawsuits, Management, based on the in-house and outside legal counselâ€™s opinion, revised the assumptions used to assess tax assessment notices and, based on favorable Superior Court of Justice rulings, case developments, and also on new, consistent arguments against such tax assessments, concluded that there are good chances of a favorable outcome in these lawsuits, and believes that the disbursement of resources incorporating future economic benefits to discharge a possible obligation due to an unfavorable outcome is less than probable. Labor lawsuits As of December 31, 2014, the Group is a defendant in 7,503 labor lawsuits, for which a provision has been recorded in the amount of R$444,243 (R$251,376 as of December 31, 2013). Most of the claims relate to subsidiary and/or joint liability, salary equalization, health hazard premiums and hazardous duty premiums, overtime pay, difference in the 40% fine for the severance pay fund (FGTS) related to period prior to retirement and as a result of federal government economic plans, health care plan, indemnity claims resulting from alleged occupational diseases or on-the-job accidents, breaks between working hours, and differences in profit sharing from 1997 to 1999 and from 2001 to 2003. During the year ended December 31, 2014 there were significant addition or write-off movements in labor lawsuits, basically due to the substantial number of write-offs resulting from court orders issued to terminate lawsuits and the constant revision of the Companyâ€™s accounting estimates related to the provision for contingencies that take into consideration the different nature of the claims made, as required by the Companyâ€™s accounting policies. Civil lawsuits Among the civil lawsuits in which the Company is a defendant are claims for compensation. Generally these lawsuits result from on-the-job accidents, occupational diseases and contractual litigation related to the industrial activities of the Group, real estate actions, healthcare plan, and reimbursement of costs incurred in labor courts. For lawsuits involving civil matters, a provision has been recognized in the amount of R$106,143 as of December 31, 2014 (R$82,143 as of December 31, 2013) Environmental lawsuits The environmental administrative/judicial proceedings filed against the Company include mainly administrative proceedings for alleged environmental irregularities and the regularization of environmental permits; at the judicial level, the Company is a party to actions collecting the fines imposed for such alleged environmental irregularities and public civil actions claiming regularization coupled with compensation, in most cases claiming environmental recovery. In general these proceedings arise from alleged damages to the environment related to the Companyâ€™s industrial activities. For lawsuits involving environmental matters, a provision has been recognized in the amount of R$3,981 as of December 31, 2014 (R$4,262 as of December 31, 2013) In July 2012 the Company received a legal notice in the lawsuit filed by the State Attorney's Office of the State of Rio de Janeiro, related to Volta Grande IV district in the city of Volta Redonda-RJ, claiming, among others, the removal of two industrial waste cells and 750 (seven hundred and fifty) homes. This lawsuit is classified as probable loss risk, but there is not an estimated amount due to the illiquidity of the claims. As a result of the lawsuit mentioned in the paragraph above, after August 2012 the Company received legal notices related to some lawsuits filed by one of the dwellers of the Volta Grande IV district, who claims the payment of compensation for property damages and pain and suffering, whose amounts are illiquid at the moment, and this lawsuit is classified as possible loss risk. On the same matter (Bairro Volta Grande IV), in August 2013 the Company received a subpoena about the lawsuits filed by the Federal Public Prosecution Office (Federal Courts), which has the same claim of the lawsuit filed by the State Public Prosecution Office, described above. This new lawsuit is classified as possible risk of loss since the trend is that the State courts’ decision prevails also in the Federal courts. The risk amount in this new lawsuit is the same of the lawsuit filed by the State Public Prosecution Office. § Other administrative and judicial proceedings The Group is a defendant in other administrative and judicial proceedings (tax, social security, labor, civil, and environmental) classified as possible risk of loss, in the approximate amount of R$15,429,927, of which (a) R$7,068,252 refers to the tax assessment notice issued against the Company for an alleged sale of 40% of the shares of its joint venture NAMISA to a Japanese-Korean consortium, thus failing to determine and pay taxes on the capital gain resulting from this transaction, and in May 2013, the São Paulo (SP) Regional Judgment Office (lower administrative court) issued a decision favorable to the Company and cancelled the tax assessment notice. In light of this decision, an ex-officio appeal was filed that will be judged by the Administrative Board of Tax Appeals (CARF). The appeal filed was partially upheld and the Company awaits the issue of the court decision to analyze a possible filing of a new appeal with the Superior Board of Tax Appeals. (b) R$742,727 refers to tax foreclosures filed to require the Company to pay the ICMS, as liable party, allegedly due on the electricity purchased from a Generating Plant and fully consumed in the manufacturing of steel products. The tax auditors believe that the use of electricity in the production process does not exclude the Company responsibility for withholding ICMS levied on delivery of this input in the plant. (c) R$521,340 refers to the decision issued by the Federal Revenue Service that partially approved the request to pay debts in installments governed by Provisional Act 470/09 due to the insufficiency of tax losses. When consolidating the tax installment payment plan, the Federal Revenue Service considered the existing outstanding balance in the Inflation-Based Profit Tax Return (SAPLI) as the correct amount: however, this balance already included the adjustments to tax losses as a result of the Overseas Profits tax assessment notice issued against the Company. (d) R$523,171 refers to the offset of taxes that were not approved by the Federal Revenue Service for different reasons. The taxes involved are CSLL, IRPJ, IPI, PIS and COFINS. The analysis of the entire documentation evidences the right to claim credits and the right to file offset requests, processed at the time. (e) R$476,316 refers to the assessment notice issued against the Company for an alleged nonpayment of income tax (IRPJ) and social contribution on net income (CSLL) on profits recognized in the balance sheets of its foreign subsidiaries in 2010. (f) R$446,907 refers to the disallowance of the ICMS credits claimed by the Company in the period 04/1999-07/2002 on the transfer of iron ore between the Casa de Pedra mine and the Presidente Vargas Plant. According to the tax auditors, the tax base used on the transfer under the Minas Gerais State Law is not accepted under the Rio de Janeiro State Law, reason why the difference was disallowed. (g) R$257,536 refers to the disallowance of the ICMS credits on the acquisition of subsidiary INAL’s units located in the State of Rio de Janeiro. According to the tax auditors, the acquisition of a unit does not entitle an entity to claim ICMS credits. In light of these tax assessments, the Company filed for an injunction at the time and its right to change its State taxpayer master file was recognized, to state that the units acquired belong to CSN. This decision was favorable to the Company and can be applied in the judgment of our appeals by the Rio de Janeiro State Taxpayers Board. (h) R$230,261 refers to the transfer of imported raw material at an amount lower than the price disclosed in the import documentation, and the tax authority is claiming: (i) the ICMS difference levied on each transaction, (ii) disallowance of alleged ICMS credits claimed twice in the tax records, and (iii) fine for not recording invoices. (i) R$362,489 refers to the disallowance of the tax losses arising on adjustments to the SAPLI (Inflation-based losses and profits monitoring system) made by the Federal Revenue Service due to the tax assessment notice issued in 2008-2010. (j) R$2,870,796 refers to other tax (federal, state, and municipal) lawsuits. (k) On June 14, 2010, the Regional Federal Court of Brasília rejected the annulment action filed by CSN against CADE, which aimed at annulling its fine for the alleged infringements laid down in Articles 20 and 21, I, of Law 8.884/1984. The Company filed appropriate appeals against this decision, which were dismissed, resulting in the filing of a Motion for clarification, which is pending judgment. The collection of the R$63,463 fine is suspended by a Court decision, which stays the collection as from the date CSN issued a guarantee letter. (l) R$1,369,004 refers to labor and social security lawsuits; R$382,641 refers to civil lawsuits, and R$115,024 refers to environmental lawsuits. The assessments made by the legal counsel define these administrative and judicial proceedings as entailing possible risk of loss and, therefore, no provision was recognized in conformity with Management’s judgment and accounting practices adopted in Brazil. PROVISION FOR ENVIRONMENTAL LIABILITIES AND ASSET RETIREMENT OBLIGATIONS The balance of the provision for environmental liabilities and asset retirement obligations is as follows: Consolidated Parent Company 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Environmental liabilities 211,544 346,455 211,544 346,455 Asset retirement obligations 26,995 23,999 21,718 19,261 238,539 370,454 233,262 365,716 16.a) Environmental liabilities As of December 31, 2014, there is a provision recognized for expenditures relating to environmental investigation and recovery services for potentially contaminated areas surrounding establishments in the States of Rio de Janeiro, Minas Gerais and Santa Catarina. Estimated expenditures will be reviewed periodically and the amounts already recognized will be adjusted whenever necessary. These are Management’s best estimates based on the environmental remediation studies and projects. This provision is recognized as other operating expenses. In the second quarter of 2014, the Company concluded a new study of remediation alternatives for some areas in Volta Redonda (RJ) which in the past were used as landfill by the Company. The study comprised the change of the remediation technology, replacing the material removal by the on-site geotechnical confinement, as permitted by the Brazilian environmental legislation, resulting in a reversal of R$120,582. The provision is measured at the present value of the expenditures required to settle the obligation, using a pretax rate that reflects current market assessments of the time value of money and the specific risks of the obligation. The increase in the obligation due to passage of time is recognized as other operating expenses. The long-term interest rate used to discount the provision to present value through December 31, 2014 was 11.00%. The liability recognized is periodically updated based on the general market price index (IGPM) for the period. 16.b) Asset retirement Asset retirement obligations refer to estimated costs for decommissioning, retirement or restoration of areas upon the termination of activities related to mining resources. The initial measurement is recognized as a liability discounted to present value and subsequently through increase in expenses over time. The asset retirement cost equivalent to the initial liability is capitalized as part of the carrying amount of the asset, being depreciated over the useful life of the asset. RELATED-PARTY BALANCES AND TRANSACTIONS 17.a) Transactions with Holding Companies Vicunha Siderurgia S.A. is a holding company set up for the purpose of holding equity interests in other companies and is the Company’s main shareholder, with 51,34% of the voting shares. Rio Iaco Participações S.A. holds 4.28% of CSN’s voting capital. · Liabilities Companies Proposed Paid Dividends Dividends Interest on capital Vicunha Siderurgia 141,190 203,386 Rio Iaco 11,776 16,963 Total at 12/31/2014 152,966 220,349 Total at 12/31/2013 471,801 388,855 Vicunha Siderurgia’s corporate structure is as follows (unaudited information): Vicunha Aços S.A. – holds 99.99% of Vicunha Siderurgia S.A. Vicunha Steel S.A. – holds 66.96% of Vicunha Aços S.A. National Steel S.A. – holds 33.04% of Vicunha Aços S.A. CFL Participações S.A. – holds 40% of National Steel S.A. and 39.99% of Vicunha Steel S.A. Rio Purus Participações S.A. – holds 60% of National Steel S.A. 59.99% of Vicunha Steel S.A. and 99.99% of Rio Iaco Participações S.A. 17.b) Transactions with subsidiaries, joint ventures, associates, exclusive funds and other related parties · By transaction Consolidated Assets Current Non-current Total Liabilities Current Non-current Total Trade receivables 153,737 153,737 Other payables Loans 517,493 117,357 634,850 Accounts payable 2,681 546 3,227 Dividends receivable 59,470 59,470 Advances from customers 247,077 9,236,170 9,483,247 Actuarial asset 97,173 97,173 Trade payables 63,165 63,165 Other receivables (note 6) 15,780 7,037 22,817 Actuarial liability 11,275 11,275 Total at 12/31/2014 746,480 221,567 968,047 Total at 12/31/2014 312,923 9,247,991 9,560,914 Total at 12/31/2013 987,969 719,042 1,707,011 Total at 12/31/2013 475,099 8,533,824 9,008,923 Statement of Income Revenues Sales 1,177,860 Interest 50,631 Expenses Purchases Interest Total at 12/31/2014 Total at 12/31/2013 · By company Consolidated Assets Liabilities Statement of Income Current Non-current Total Current Non-current Total Sales Purchases Finance income and costs, net Total Subsidiaries Ferrovia Transnordestina Logística S.A. (1) 52,658 64,739 117,397 11,684 11,684 52,658 64,739 117,397 11,684 11,684 Joint ventures CGPAR Construção Pesada S.A. 7,042 7,042 75 75 Nacional Minérios S.A. (2) 482,981 482,981 247,696 9,236,716 9,484,412 344,182 MRS Logística S.A. 24,632 24,632 39,515 39,515 CBSI - Companhia Brasileira de Serviços e Infraestrutura 4,776 3,808 8,584 11,196 11,196 Transnordestina Logística S.A (3) 100,397 40,961 141,358 14,110 14,110 12,185 12,185 619,828 44,769 664,597 312,592 9,236,716 9,549,308 344,182 Other related parties CBS Previdência 97,173 97,173 11,275 11,275 Fundação CSN 320 148 468 234 234 64 Banco Fibra 1,048 1,048 Usiminas 1,187 1,187 97 97 58,845 36,156 Panatlântica 72,487 72,487 774,833 774,833 Ibis Participações e Serviços Taquari Participações S.A 73,994 97,321 171,315 331 11,275 11,606 833,678 1,112 795,209 Associates Arvedi Metalfer do Brasil S.A. 14,738 14,738 1,768 1,768 Total at 12/31/2014 746,480 221,567 968,047 312,923 9,247,991 9,560,914 1,177,860 Total at 12/31/2013 987,969 719,042 1,707,011 475,099 8,533,824 9,008,923 862,004 1. Refers to loans of the subsidiary FTL - Ferrovia Transnordestina Logística S.A with the joint venture Transnordestina Logística S.A. 2. Nacional Minérios S.A: Asset: Refers mainly to prepayment transactions with the indirect subsidiaries CSN Europe, CSN Export and CSN Metals. Contracts in US$: interest of 5.37% to 6.80% p.a. with final maturity in June 2015. As of December 31, 2014, loans total R$364,118 (R$360,990 as of December 31, 2013) classified in current. Liability: The advance from customer received from the joint venture Nacional Minérios S.A. refers to the contractual obligation of supply of iron ore and port services. The contract is subject to interest rate of 12.5% p.a. and expires in September 2042. As disclosed in note 7.d), the Company signed an investment agreement for the new strategic alliance formed with the Asian Consortium. During the procedures required to close the transaction, the interest established in the agreements was canceled; however, a resolutive condition was introduced to reinstate the collection of interest retrospectively if the transaction is not closed. The transaction closing is subject to the parties reaching a consensus on a business plan, regulatory approvals by antitrust authorities and the governmental authorities responsible for regulating mining rights, and other conditions precedent usual in this type of transaction. The closing date is scheduled for late 2015. 3. Transnordestina Logística S.A: Contracts in R$: interest of 108.00% of the CDI with final maturity in December 2016. As of December 31, 2014, borrowings total R$141,358 (R$270,693 as of December 31, 2013), of which R$100,397 is classified in current and R$40,961 is classified in long term. · By transaction Parent Company Assets Current Non-current Total Liabilities Current Non-current Total Trade receivables 969,343 969,343 Borrowings and financing Loans 106,218 52,619 158,837 Prepayment 146,504 5,156,481 5,302,985 Dividends receivable 67,553 67,553 Fixed rate notes and intercompany bonds 1,187,610 1,593,720 2,781,330 Actuarial asset 96,914 96,914 Intercompany borrowings 222,525 2,670,457 2,892,982 Short-term investments / Investments (2) 252,895 87,475 340,370 Other payables Other receivables (4) 168,035 329,330 497,365 Accounts payable 62,536 574,478 637,014 Advances from customers 277,077 9,236,170 9,513,247 Trade payables 250,104 250,104 Actuarial liability 11,260 11,260 Total at 12/31/2014 1,564,044 566,338 2,130,382 Total at 12/31/2014 2,146,356 19,242,566 21,388,922 Total at 12/31/2013 1,570,254 624,850 2,195,104 Total at 12/31/2013 2,302,367 15,574,882 17,877,249 Statement of Income Revenues Sales 5,903,875 Interest 14,421 Exclusive funds 251,834 Expenses Purchases Interest Exchange differences, net Total at 12/31/2014 1,786,123 Total at 12/31/2013 1,717,233 1. Trade receivables refer to sales of products and services between the parent, subsidiaries and joint ventures. 2. Short-term investments total R$396,914 as of December 31, 2014 (R$100,560 as of December 31, 2013) and investments in Usiminas shares classified as available-for-sale total R$87,475 (R$134,543 as of December 31, 2013). 3. Nacional Minérios S.A.: Advance from customer of the joint venture Nacional Minérios S.A., as mentioned above. 4. Current : refers mainly to the assignment of credits from tax losses with the companies Sepetiba Tecon, CSN Energia, Companhia Metalúrgica Prada, FTL – Ferrovia Transnordestina Logística, Companhia Brasileira de Latas, Rimet, and Companhia de Embalagens Metálicas MMSA. Non-current : refer refers mainly to the advance for future capital increase with the companies Transnordestina Logística, FTL – Ferrovia Transnordestina, CSN Energia, and Companhia Florestal do Brasil. · By company Parent Company Assets Liabilities Statement of Income Current Non-current Total Current Non-current Total Sales Purchases Finance income and costs, net Exchange differences, net Total Subsidiaries Companhia Metalic Nordeste 645 645 691 691 42,446 41,821 Companhia Metalúrgica Prada (1) 49,052 121,336 170,388 14,514 196 14,710 975,949 824,318 CSN Cimentos S.A. 16,752 16,752 30,197 388,741 418,938 199,995 155,502 Estanho de Rondônia S.A. 6,264 6,264 Florestal Brasil S.A. 8,427 8,427 Sepetiba Tecon S.A. 18,968 77,063 96,031 13,578 13,578 2,655 405 Mineração Nacional 19 19 Congonhas Minérios S.A. (3) 148,686 1,778,290 1,926,976 CSN Energia S.A. 885 885 Ferrovia Transnordestina Logística S.A. 3,109 37,274 40,383 166,180 166,180 8 8 ITA Energética S.A 501 501 Companhia Brasileira de Latas 151,993 78,194 230,187 21,422 21,422 85,440 82,839 Companhia Siderúrgica Nacional, LLC 415,788 415,788 97,285 97,285 121,175 16,272 137,447 CSN Portugal, Unipessoal Lda. CSN Europe Lda. 6,459 81,597 88,056 CSN Resources S.A. 1,320,131 6,170,742 7,490,873 CSN Export Europe, S.L. 57,935 57,935 Lusosider Aços Planos, S.A. 181,866 181,866 51,998 51,998 105,111 8,748 113,859 CSN Handel GmbH 122,061 122,061 61,989 61,989 3,193,236 12,703 3,205,939 CSN Islands XII Corp. 23,428 1,340,053 1,363,481 CSN Ibéria Lda. 68,791 68,791 Stahlwerk Thüringen GmbH 967,903 322,294 1,290,197 1,848,313 9,994,590 11,842,903 4,726,015 2,570,794 Jointly ventures CGPAR Construção Pesada S.A. 20,584 20,584 150 150 Nacional Minérios S.A. 118,863 118,863 247,629 9,236,716 9,484,345 344,182 14,358 MRS Logística S.A. 24,632 24,632 39,247 39,247 CBSI - Companhia Brasileira de Serviços e Infraestrutura 4,776 3,808 8,584 10,686 10,686 Transnordestina Logística S.A. 100,397 40,961 141,358 12,185 12,185 269,252 44,769 314,021 297,712 9,236,716 9,534,428 344,182 14,358 Other related parties CBS Previdência 96,914 96,914 11,260 11,260 Fundação CSN 320 148 468 234 234 64 Usiminas 1,187 1,187 97 97 58,845 36,156 Panatlântica 72,487 72,487 774,833 774,833 Ibis Participações e Serviços Taquari Participações S.A 73,994 97,062 171,056 331 11,260 11,591 833,678 64 794,161 Associates Arvedi Metalfer do Brasil S.A. 14,738 14,738 1,768 1,768 Exclusive funds Diplic, Mugen and Vértice 252,895 87,475 340,370 251,833 251,833 Total at 12/31/2014 1,564,044 566,338 2,130,382 2,146,356 19,242,566 21,388,922 5,903,875 1,786,123 Total at 12/31/2013 1,570,254 624,850 2,195,104 2,302,367 15,574,882 17,877,249 5,489,647 1,717,233 1. Companhia Metalúrgica Prada: Receivables amounting to R$170,388 as of December 31, 2014 (R$201,726 as of December 31, 2013) related to steel purchases. 2. CSN Cimentos S.A.: Payables amounting to R$418,938 as of December 31, 2014 (R$365,983 as of December 31, 2013), of which R$30,198 is classified in current and R$388,741 is classified in non-current, related to clinker transactions. 3. Congonhas Minérios S.A.: Refers mainly to borrowings with final maturity in March 2018 and interest of 101.50% of the CDI, totaling R$1,908,160 (R$1,930,194 as of December 31, 2013) of which R$148,686 is classified in current and R$1,759,474 is classified in long term. 4. CSN Resources S.A.: Prepayment contracts in US dollars, Fixed Rate Notes, and Intercompany Bonds, interest of 9.13% with final maturity in June 2047. As of December 31, 2014, borrowings total RR$7,490,873 (R$5,605,934 as of December 31, 2013), of which R$1,320,131 is classified in current and R$6,170,742 is classified in long term. 5. CSN Handel GMBH: Receivables amounting to R$122,061 as of December 31, 2014 (R$303,073 as of December 31, 2013) related to iron ore sale transactions. 6. CSN Islands XII Corp: Contracts in US$: Interest of 7.64% with final maturity in February 2025. As of December 31, 2014, borrowings total R$1,363,481 (R$353,569 as of December 31, 2013) of which R$23,428 is classified in current and R$1,340,053 is classified in long term. 17.c) Other unconsolidated related parties · CBS Previdência The Company is the main sponsor of this non-profit entity established in July 1960, primarily engaged in the payment of benefits that supplement the official government Social Security benefits to participants. In its capacity as sponsor, CSN carries out transactions involving the payment of contributions and recognition of actuarial liabilities calculated in defined benefit plans, as detailed in note 26. · Fundação CSN The Company develops socially responsible policies concentrated today in Fundação CSN, of which it is the founding. The transactions between the parties relate to the operating and financial support for Fundação CSN to carry out the social projects undertaken mainly in the locations where the Company operates. · Banco Fibra Banco Fibra is under the control structure of Vicunha Siderurgia and the financial transactions carried out with this bank are limited to movements in checking accounts and financial investments in fixed-income securities. · Ibis Participações e Serviços Ltda. Ibis Participações e Serviços is under the control of a member of the Company’s Board. · Companhia de Gás do Ceará A natural gas distributor under the control structure of Vicunha Siderurgia. 17.d) Key management personnel The key management personnel, who have authority and responsibility for planning, directing and controlling the Company’s activities, include the members of the Board of Directors and statutory directors. The following is information on the compensation of such personnel and the related balances as of December 31, 2014. 12/31/2014 12/31/2013 Statement of Income Short-term benefits for employees and officers 34,861 29,540 Post-employment benefits 116 118 Other long-term benefits n/a n/a Severance benefits n/a n/a Share-based compensation n/a n/a 34,977 29,658 n/a – not applicable SHAREHOLDERS' EQUITY 18.a) Paid-in capital Fully subscribed and paid-in capital as of December 31, 204 and 2013 is R$4,540,000 comprising 1,387,524,047 (1,457,970,108 as of December 31, 2013) book-entry common shares without par value. Each common share entitles its holder to one vote in Shareholders’ Meetings. 18.b) Authorized capital The Company’s bylaws in effect as of December 31, 2014 determine that the capital can be raised to up to 2,400,000,000 shares by decision of the Board of Directors. 18.c) Legal reserve This reserve is recognized at the rate of 5% of the profit for each period, as provided for by Article 193 of Law 6.404/76, up to the ceiling of 20% of share capital. 18.d) Ownership structure As of December 31, 2014, the Company’s ownership structure was as follows: 12/31/2014 12/31/2013 Number of common shares % of total shares % of voting capital Number of common shares % of total shares Vicunha Siderurgia S.A. 50.29% 51.34% 47.86% Rio Iaco Participações S.A. (*) 4.19% 4.28% 3.99% Caixa Beneficente dos Empregados da CSN - CBS 0.92% 0.94% 0.88% BNDES Participações S.A. - BNDESPAR 0.63% 0.65% 0.60% NYSE (ADRs) 24.68% 25.20% 24.42% BM&FBovespa 17.23% 17.59% 22.25% 97.94% 100.00% 1,457,970,108 100.00% Treasury shares 2.06% Total shares 100.00% 1,457,970,108 100.00% (*) Rio Iaco Participação S. A. is a company of the controlling group. 18.e) Treasury shares The Board of Directors authorized various share buyback programs in order to hold shares in treasury for subsequent disposal and/or cancelation with a view to maximizing the generation of value to the shareholder through an efficient capital structure management, as shown in the table below: Program Board’s Authorization Authorized quantity Program period Average buyback price Minimum and maximum buyback price number bought back Share cancelation Balance in treasury 1 st 3/13/2014 70,205,661 3/14/2014-4/14/2014 R$ 9.34 R$ 9.22 and R$ 9.45 2,350,000 2,350,000 2 nd 4/15/2014 67,855,661 4/16/2014-5/23/2014 R$ 8.97 R$ 8.70 and R$ 9.48 9,529,500 11,879,500 3 rd 5/23/2014 58,326,161 5/26/2014-6/25/2014 R$ 9.21 R$ 8.61 and R$ 9.72 31,544,500 43,424,000 4 th 6/26/2014 26,781,661 6/26/2014-7/17/2014 R$ 10.42 R$ 9.33 and R$ 11.54 26,781,661 70,205,661 7/18/2014 Not applicable Not applicable 60,000,000 10,205,661 5 th 7/18/2014 64,205,661 7/18/2014-8/18/2014 R$ 11.40 R$ 11.40 240,400 10,446,061 8/19/2014 Not applicable Not applicable 10,446,061 6 th 8/19/2014 63,161,055 8/19/2014-9/25/2014 R$ 9.82 R$ 9.47 and R$ 10.07 6,791,300 6,791,300 7 th 9/29/2014 56,369,755 9/29/2014-12/29/2014 R$ 7.49 R$ 4.48 and R$ 9.16 21,758,600 28,549,900 8 th (*) 12/30/2014 34,611,155 12/31/2014-3/31/2015 (*) After the end of the reporting period, the Company bought back 1,841,100 shares under this program. 1. On July 18, 2014 and August 19, 2014, the Board of Directors approved the cancelation of 60,000,000 and 10,446,061 treasury shares, respectively, without change in the Company’s share capital. As of December 31, 2014, the position of the treasury shares was as follows: Bought back Amount Share price Share number paid for market price (in units) the shares Minimum Maximum Average as of 12/31/2014 (*) 28,549,900 R$ 229,586 R$ 4.48 R$11.54 R$ 8.04 R$ 159,308 (*) Using the last share quotation on BM&FBovespa as of December 31, 2014 of R$5.58 per share. 18.f) Policy on investments and payment of interest on capital and dividends At a meeting held on December 11, 2000, the Board of Directors decided to adopt a profit distribution policy which, after compliance with the provisions in Law 6.404/76, as amended by Law 9.457/97, will entail the distribution of all the profit to the Company’s shareholders, provided that the following priorities are observed, irrespective of their order: (i) carrying out the business strategy; (ii) fulfilling its obligations; (iii) making the required investments; and (iv) maintaining a healthy financial situation of the Company. 18.g) Earnings/(loss) per share: Basic earnings (loss) per share were calculated based on the profit attributable to the owners of CSN divided by the weighted average number of common shares outstanding during the year, excluding the common shares purchased and held as treasury shares, as follows: Consolidated Parent Company 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Common shares Common shares (Loss) profit for the year Attributable to owners of the Company 509,025 509,025 Weighted average number of shares 1,413,697 1,457,970 1,413,697 1,457,970 Basic and diluted EPS 0.34913 0.34913 PAYMENT TO SHAREHOLDERS On February 28, 2014 and December 30, 2014, the Board of Directors approved the proposal for payment, as advance of mandatory minimum dividend, from the retained earnings reserve (statutory working capital reserve), the amounts of R$425,000 and R$275,000 in dividends, corresponding to R$0.291501175 and R$0.202358522, respectively. The dividends approved in February were paid as from March 11, 2014 and the dividends approved in December will be paid as from January 15, 2015, without inflation adjustment, to shareholders domiciled in Brazil. Dividends are calculated pursuant to the Company’s bylaws and in compliance with the Brazilian Corporate Law. The table below shows the calculation of dividends and interest on capital approved for 2014: 12/31/2014 Loss for the year Reversal of statutory working capital reserve 805,218 Profit for allocation 700,000 Allocation: Dividends approved on 2/28/2014 and 12/30/2014 700,000 Dividends paid in the year Dividends and interest on capital from prior years 2,036 Total dividends payable 277,097 Weighted average number of shares 1,413,697 Dividends per share approved 0.19601 The tables below show the history of dividends and interest on capital approved and paid : Year Approval Year Dividends Interest on capital Total Year Payment Year Dividends Interest on capital Total 610,000 190,000 800,000 610,503 190,000 800,503 700,000 700,000 424,939 424,939 274,917 274,917 Total Approved 1,310,000 190,000 1,500,000 Total Total Approved 1,310,359 190,000 1,500,359 NET SALES REVENUE Net sales revenue is comprised as follows: Consolidated Parent Company 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Gross revenue Domestic market 13,061,229 14,635,703 11,863,547 13,509,822 Foreign market 6,247,489 6,143,242 4,110,635 3,531,793 19,308,718 20,778,945 15,974,182 17,041,615 Deductions Cancelled sales and discounts Taxes levied on sales Net revenue 16,126,232 17,312,432 13,165,514 13,929,433 EXPENSES BY NATURE Consolidated Parent Company 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Raw materials and inputs Labor cost Supplies Maintenance cost (services and materials) Outsourcing services Depreciation, amortization and depletion (Note 8 b) Other Classified as: Cost of sales (Note 24) Selling expenses (Note 24) General and administrative expenses (Note 24) OTHER OPERATING INCOME (EXPENSES) Consolidated Parent Company 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Other operating income Reversal of actuarial liability/provision for actuarial asset 166 985 317 1,081 Indemnities/gains on lawsuits 39,693 51,737 37,840 48,564 Rentals and leases 1,080 817 1,080 817 Reversal of provisions 20,790 7,972 3,136 196,779 Gain on loss of control over Transnordestina 473,899 473,899 Other revenues 28,759 30,653 9,992 9,703 90,488 566,063 52,365 730,843 Other operating expenses Taxes and fees Provision for tax, social security, labor, civil and environmental risks, net of reversals Nondeductible contractual fines Depreciation of unused equipment and amortization of intangible assets (Note 8 b) Residual value of permanent assets written off (Note 8) Inventory impairment losses/reversals (Note 5) 5,975 6,918 Losses on spare parts Studies and project engineering expenses Research and development expenses Impairment loss adjustment Healthcare plan expenses Impairment of available-for-sale financial assets REFIS effect - Law 11.941/09 and Law 12.865/13, net Impairment of the Transnordestina old railway network Other expenses Other operating income (expenses), net FINANCE INCOME (COSTS) Consolidated Parent Company 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Finance income Related parties (Note 17 b) 50,631 25,576 266,255 48,972 Income from short-term investments 82,103 125,685 4,008 16,032 Other income 38,818 20,723 30,289 9,286 171,552 171,984 300,552 74,290 Finance costs Borrowings and financing - foreign currency Borrowings and financing - local currency Related parties (Note 17 b) Capitalized interest (Notes 8 and 29) 165,789 490,747 165,789 309,073 Losses on derivatives (*) Interest, fines and late payment charges REFIS effect - Law 11.941/09 and Law 12.865/13, net Other finance costs Inflation adjustment and exchange differences, net Inflation adjustments, net Exchange differences, net 97,969 Exchange losses on derivatives (*) 242,869 56,157 Finance costs, net (*) Statement of gains and losses on derivative transactions Dollar-to-CDI swap 11,172 Dollar-to-real swap (NDF) 213,602 Dollar-to-euro swap (NDF) 33,397 Dollar-to-euro swap 8,605 4,035 Yen-to-dollar swap 242,869 Libor-to-CDI swap Fixed rate-to-CDI swap 238,000 SEGMENT INFORMATION According to the Group’s structure, its businesses are distributed into five (5) operating segments. · Steel The Steel Segment consolidates all the operations related to the production, distribution and sale of flat steel, long steel, metallic containers and galvanized steel, with operations in Brazil, the United States, Portugal and Germany. The Segment supplies the following markets: construction, steel containers for the Brazilian chemical and food industries, home appliances, automobile and OEM (motors and compressors). The Company’s steel units produce hot and cold rolled steel, galvanized and pre-painted steel of great durability. They also produce tinplate, a raw material used to produce metallic containers. Overseas, Lusosider, which is based in Portugal, also produces metal sheets, as well as galvanized steel. CSN LLC in the U.S.A. meets local market needs by supplying cold rolled and galvanized steel. In January 2012, CSN acquired Stahlwerk Thüringen (SWT), a manufacturer of long steel located in Unterwellenborn, Germany. SWT is specialized in the production of shapes used for construction and has an installed production capacity of 1.1 million metric tons of steel/year. In January 2014 the production of long steel products started with a capacity of 500,000 metric tons per year, which will consolidate the company as a source of complete construction solutions, complementing its portfolio of products with high value added in the steel chain. · Mining This segment encompasses the activities of iron ore and tin mining, The high quality iron ore operations are located in the Iron Quadrilateral in MG, the Casa de Pedra mine in Congonhas, MG, which produces high quality iron ore, as well as the joint venture Nacional Minérios S.A. (Namisa), which has its own mines, also of excellent quality, and which sells third party iron ore. CSN also controls Estanho de Rondônia S.A. (ERSA), a company that has both tin mining and casting units. CSN holds the concession to operate TECAR, a solid bulk terminal, one of the four terminals that comprise the Itaguaí Port, in Rio de Janeiro. Importations of coal and coke are carried out through this terminal. · Logistics i. Railroad CSN has equity interests in three railroad companies: MRS Logística, which manages the former Southeast Railway System of Rede Ferroviária Federal S.A. (RFFSA), Transnordestina Logística S.A. and FTL - Ferrovia Transnordestina Logística S.A. , which operate the former Northeast Railway System of the RFFSA in the states of Maranhão, Piauí, Ceará, Rio Grande do Norte, Paraíba, Pernambuco and Alagoas. a) MRS The railroad transportation services provided by MRS are fundamental to the supply of raw materials and the shipment of final products. The total amount of iron ore, coal and coke consumed by the Presidente Vargas Mill as well as part of the steel produced by CSN for the domestic market and for export are carried by MRS. The Southeast Brazilian railroad system, encompassing 1,674 kilometers of tracks, serves the tri-state industrial area of São Paulo-Rio de Janeiro-Minas Gerais, linking the mines located in Minas Gerais to the ports located in São Paulo and Rio de Janeiro, and the steel mills of CSN, Companhia Siderúrgica Paulista, or Cosipa, and Gerdau Açominas. Besides serving other customers, the railroad system carries iron ore from the Company’s mines in Casa de Pedra, Minas Gerais, and coke and coal from the Itaguaí Port, in Rio de Janeiro, to Volta Redonda, and carries CSN’s export products to the ports of Itaguaí and Rio de Janeiro. Its volumes of cargo carried account for approximately 28% of the total volume carried by the Southeast railroad system. b) TLSA and FTL TLSA and FTL hold the concession of the former RFFSA’s Northeast Network. The Northeast Network totals 4,238 km, divided into two sections: i) Railway System I, which comprises the São Luiz–Mucuripe, Arrojado–Recife, Itabaiana–Cabedelo, Paula Cavalcante–Macau–Recife, and Propriá–Jorge Lins (Network I) sections, whose concession goes until 2027, held by FTL; and ii)Railway SystemII, which comprises the Missão Velha–Salgueiro, Salgueiro–Trindade, Trindade– Eliseu Martins, Salgueiro–Porto de Suape, and Missão Velha–Porto de Pecém sections, whose concession goes until 2057 or until the return of the investment adjusted by 6.75% of the sections, held by TLSA. The Railway System links up with the main ports in the region, offering an important competitive advantage by means of opportunities for combined transportation solutions and logistics projects tailored to customer needs. II. Port Logistics The Port Logistics Segment consolidates the operation of the terminal built during the post-privatization period of the ports, Sepetiba Tecon. The Sepetiba terminal features complete infrastructure to meet all the needs of exporters, importers and ship owners. Its installed capacity exceeds that of most other Brazilian terminals. It has excellent depths of 14.5 meters in the mooring berths and a huge storage area, as well as the most modern and appropriate equipment, systems and intermodal connections. The Company’s constant investment in projects in the terminals consolidates the Itaguaí Port Complex as one of the most modern in Brazil, at present with capacity for handling 480 thousand containers and 30 million metric tons per year of bulk cargo. · Energy CSN is one of the largest industrial consumers of electric power in Brazil. As energy is fundamental in its production process, the Company invests in assets for generation of electric power to guarantee its self-sufficiency. These assets are as follows: Itá hydroelectric power plant, in the State of Santa Catarina, with rated capacity of 1,450 MW, where CSN has a share of 29.5%; Igarapava hydroelectric power plant, Minas Gerais, with rated capacity of 210 MW, in which CSN holds 17.9% of the capital; and a thermoelectric co-generation Central Unit with rated capacity of 238 MW, which has been operating at the UPV since 1999. For fuel the Central Unit uses the residual gases produced by the steel mill itself. Through these three power generation assets, CSN obtains total rated capacity of 430 MW. · Cement The cement division consolidates the cement production, distribution and sale operations, which use the slag produced by the Volta Redonda plant’s blast furnaces. In 2011, the clinker used in cement production was acquired from third parties; however, at the end of 2011, with the completion of the first stage of the Arcos Clinker plant, MG, this plant already supplied the milling needs of CSN Cimentos in Volta Redonda. The information presented to Management regarding the performance of each business segment is generally derived directly from the accounting records, combined with some intercompany allocations. · Sales by geographic area Sales by geographic area are determined based on the customers’ location. On a consolidated basis, domestic sales are represented by revenues from customers located in Brazil and export sales are represented by revenues from customers located abroad. · Profit per segment Beginning 2013, the Company no longer proportionately consolidates joint venturesNamisa, MRS and CBSI. For segment information preparation and presentation purposes, Management decided to maintain the proportionate consolidation of the joint ventures, as historically presented. For consolidated profit reconciliation purposes, the amounts of these companies were eliminated in the column “Corporate expenses/elimination”. 12/31/2014 Profit or loss Steel Mining Logistics Energy Cement Corporate expenses/ elimination Consolidated Port Railroads Metric tons (thou.) - (unaudited) (*) 5,177,453 25,245,424 2,185,044 Net revenues Domestic market 8,650,413 306,837 202,338 1,105,026 324,481 440,492 9,966,491 Foreign market 2,841,271 3,802,566 6,159,741 Total net revenue (Note 20) 11,491,684 4,109,403 202,338 1,105,026 324,481 440,492 16,126,232 Cost of sales and services (Note 21) 1,438,525 Gross profit 2,819,749 1,123,473 64,704 351,632 137,731 145,228 4,533,850 General and administrative expenses (Note 21) Depreciation (Note 8 b) 802,323 366,808 10,525 168,786 17,095 37,627 1,245,131 Proportionate EBITDA of joint ventures 430,547 430,547 Adjusted EBITDA 2,935,136 1,429,152 68,213 407,376 134,729 116,007 4,729,170 Sales by geographic area Asia 77,688 3,674,778 3,268,370 North America 713,777 713,777 Latin America 165,238 165,238 Europe 1,868,280 127,788 1,996,068 Other 16,288 16,288 Foreign market 2,841,271 3,802,566 6,159,741 Domestic market 8,650,413 306,837 202,338 1,105,026 324,481 440,492 9,966,491 TOTAL 11,491,684 4,109,403 202,338 1,105,026 324,481 440,492 16,126,232 12/31/2013 Profit or loss Steel Mining Logistics Energy Cement Corporate expenses/ elimination Consolidated Port Railroads Metric tons (thou.) - (unaudited) (*) 6,116,944 21,534,147 2,045,862 Net revenues Domestic market 9,695,736 679,974 194,842 1,074,216 211,797 415,577 11,247,074 Foreign market 2,697,471 4,616,754 6,065,358 Total net revenue (Note 20) 12,393,207 5,296,728 194,842 1,074,216 211,797 415,577 17,312,432 Cost of sales and services (Note 21) 1,612,352 Gross profit 2,431,259 2,467,700 97,354 365,809 50,362 138,825 4,889,726 General and administrative expenses (Note 21) Depreciation (Note 8 b) 761,086 219,742 7,272 140,551 17,067 30,631 1,093,830 Proportionate EBITDA of joint ventures 780,606 780,606 Adjusted EBITDA 2,453,690 2,618,078 81,883 406,298 47,045 101,237 5,404,197 Sales by geographic area Asia 45,105 3,610,625 3,655,730 North America 635,749 635,749 Latin America 153,027 153,027 Europe 1,839,732 1,006,129 2,845,861 Other 23,858 Foreign market 2,697,471 4,616,754 6,065,358 Domestic market 9,695,736 679,974 194,842 1,074,216 211,797 415,577 11,247,074 TOTAL 12,393,207 5,296,728 194,842 1,074,216 211,797 415,577 17,312,432 (*) The ore sales volumes presented in this note take into consideration Company sales and the interest in its subsidiaries and joint ventures (Namisa 60%). Adjusted EBITDA is the measurement based on which the chief operating decision maker assesses the segment performance and the capacity to generate recurring operating cash, consisting of profit for the year less net finance income (costs), income tax and social contribution, depreciation and amortization, share of profit (loss) of investees, and other operating income (expenses), plus the proportionate EBITDA of joint ventures. Even though it is an indicator used in segment performance measurement, EBITDA is not a measurement recognized by accounting practices adopted in Brazil or IFRS, it does not have a standard definition, and may not be comparable with measurements using similar names provided by other entities. As required by IFRS 8, the table below shows the reconciliation of the measurement used by the chief operating decision maker with the results determined using the accounting practices. Consolidated 12/31/2014 12/31/2013 (Loss) profit for the year 533,994 Depreciation (Note 8 b) 1,245,131 1,093,830 Income tax and social contribution (Note 13) 74,161 Finance income (Note 23) 3,081,433 2,511,599 EBITDA 4,063,144 4,213,584 Other operating income (expenses) (Note 22) 566,639 568,145 Share of profit (loss) of investees Proportionate EBITDA of joint ventures 430,547 780,606 Adjusted EBITDA (*) 4,729,170 5,404,197 (*) The Company discloses its adjusted EBITDA net of its share of investments and other operating income (expenses) because it understands that these should not be included in the calculation of recurring operating cash generation. EMPLOYEE BENEFITS The pension plans granted by the Company cover substantially all employees. The plans are administered by Caixa Beneficente dos Empregados da CSN (‘CBS”), a private non-profit pension fund established in July 1960 which has as members the employees (and former employees) of the Company and some subsidiaries who joined the fund through an agreement, and the employees of CBS itself. The Executive Officers of CBS is formed by a CEO and two other executive officers, all appointed by CSN, which is the main sponsor of CBS. The Decision-Making Board is the higher decision-making and guideline-setting body of CBS, presided over by the president of the pension fund and made up of ten members, six chosen by CSN in its capacity as main sponsor of CBS and four elected by the fund’s participants. Until December 1995, CBS Previdência administered two defined benefit plans based on years of service, salary and Social Security benefits. On December 27, 1995 the then Private Pension Secretariat (“SPC”) approved the implementation of a new benefit plan, effective beginning that date, called Mixed Supplementary Benefit Plan (‘Mixed Plan”), structured in the form of a variable contribution plan. Employees hired after that date can only join the new Mixed Plan. In addition, all active employees who were participants of the former defined benefit plans had the opportunity to switch to the new Mixed Plan. As of December 31, 2014 CBS had 34,562 participants (33,939 as of December 31, 2013), of whom 20,252 were active contributors (19,325 as of December 31, 2013), 9,271 were retired employees (9,460 as of December 31, 2013), and 5,039 were related beneficiaries (5,154 as of December 31, 2013). Out of the total participants as of December 31, 2014, 12,559 belonged to the defined benefit plan, 16,604 to the mixed plan, 1,767 to the CBSPrev Namisa plan, and 3,632 to the CBSPrev plan. The plan assets of CBS are primarily invested in repurchase agreements (backed by federal government securities), federal government securities indexed to inflation, shares, loans and real estate. As of December 31, 2014 CBS held 12,788,231 common shares of CSN (12,788,231 common shares as of December 31, 2013). The total plan assets of the entity amounted to R$4.2 billion as of December 31, 2014 (R$4.1 billion as of December 31, 2013). The administrators of the CBS funds seek to match plan assets with benefit obligations payable on a long-term basis. Pension funds in Brazil are subject to certain restrictions regarding their capacity for investment in foreign assets and, therefore, these funds invest mainly in Brazilian securities. Plan Assets are all available assets and the benefit plans’ investments, not including the amounts of debts to sponsors. For the defined benefit plans “35% of the average salary” and “average salary supplementation plan”, the Company holds a financial guarantee with CBS Previdência, the entity that administers said plans, to ensure their financial and actuarial balance, in the event of any future actuarial loss or actuarial gain. As provided for in the prevailing law that governs the pension fund market, for the years ended December 31, 2013 and 2014, CSN did not have to pay the installments because the defined benefit plans posted actuarial gains for the period. 25.a) Description of the pension plans Plan covering 35% of the average salary This plan began on February 1, 1966 and is a defined benefit plan aimed at paying pensions (for length of service, special situations, disability or old age) on a lifetime basis, equivalent to 35% of the adjusted average of the participant’s salary for the last 12 months. The plan also guarantees sick pay to participants on Official Social Security leaves of absence and further ensures payments of savings fund, funeral allowance and pecuniary aid. This plan was discontinued on October 31, 1977 when the new supplementary plan based on average salary took effect. Average salary supplementation plan This plan began on November 1, 1977 and is a defined benefit plan aimed at complementing the difference between the adjusted average of the participant’s salary for the last 12 months and the Official Social Security benefit for retirement, also on a lifetime basis. As in the 35% plan, there is coverage for the benefits of sick pay, death and pension. This plan was discontinued on December 26, 1995 with the creation of the mixed supplementary benefit plan. Mixed supplementary benefit plan This plan began on December 27, 1995 and is a variable contribution plan. Besides the scheduled retirement benefit, it also covers the payment of risk benefits (pension paid while the participant is still working, disability compensation and sick/accident pay). Under this plan, the retirement benefit is calculated based on the amount accumulated by the monthly contributions of the participants and sponsors, as well as on each participant’s option for the manner in which they receive them, which can be lifetime (with or without continuity of pension for death) or through a percentage applied to the balance of the benefit-generating fund (loss for indefinite period). After retirement is granted, the plan takes on the characteristics of a defined benefit plan. This plan was discontinued on October 16, 2013 when the CBS Prev plan became effective. CBS Prev Plan The new CBS Prev Plan, which is a defined contribution plan, started on September 16, 2013. Under this plan, the retirement benefit is determined based on the accumulated amount by monthly contributions of participants and sponsors. To receive the benefit, each participant can opt for: (a) receiving part in cash (up to 25%) and the remaining balance through a monthly income through a percentage applied to the benefit-generating fund, not being applicable to death pension benefits, or (b) receive only a monthly income through a percentage applied to the benefit-generating fund. With the creation of the CBS Prev Plan, the mixed supplementary benefit plan was discontinued for the entry of new participants as from September 16, 2013. 25.b) Investment policy The investment policy establishes the principles and guidelines that will govern the investments of funds entrusted to the entity, in order to foster the security, liquidity and profitability required to ensure equilibrium between the plan’s assets and liabilities based on an ALM (Asset Liability Management) study that takes into consideration the benefits of participants and beneficiaries for each plan. The investment plan is reviewed annually and approved by the Decision-Making Board considering a five-year horizon, as established by resolution CGPC 7 of December 4, 2003. The investment limits and criteria established in the policy are based on Resolution 3,792/09 published by the National Monetary Council (“CMN”). 25.c) Employee benefits The actuarial calculations are updated at the end of each annual reporting period by outside actuaries and presented in the financial statements pursuant to CPC 33 (R1) and IAS 19 Employee Benefits. Consolidated 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Actuarial asset Actuarial liability Pension plan benefits (Note 6) 97,173 97,051 11,275 11,139 Post-employment healthcare benefits 576,480 473,966 97,173 97,051 587,755 485,105 The reconciliation of employee benefits’ assets and liabilities is as follows: 12/31/2014 12/31/2013 Present value of defined benefit obligation 2,508,441 2,263,012 Fair value of plan assets Deficit/(surplus) Restriction to actuarial assets due to recovery limitation 151,495 335,859 Liabilities/(assets), net Liabilities 11,275 11,139 Assets Net liabilities/(assets) recognized in the balance sheet The movement in the present value of the defined benefit obligation during 2014 is as follows: 12/31/2014 12/31/2013 Present value of obligations at the beginning of the year 2,263,012 2,666,261 Cost of service 10,114 6,375 Interest cost 255,573 239,310 Benefits paid Actuarial loss/(gain) 189,633 Present value of obligations at the end of the year 2,508,441 2,263,012 The movement in the fair value of the plan assets during 2014 is as follows: 12/31/2014 12/31/2013 Fair value of plan assets at the beginning of the year Expected return on plan assets Benefits paid Actuarial gains/(losses) Fair value of plan assets at the end of the year The amounts recognized in the income statement for the year ended December 31, 2014 are comprised as follows: 12/31/2014 12/31/2013 Cost of current service Interest cost Expected return on plan assets Interest on the asset ceiling effect Total unrecognized costs (income) (*) Total costs/(income) recognized in the income statement Total costs (income), net (*) (*) Effect of the limit of paragraph 58 (b) of CPC 33 (R1) and IAS 19 Employee Benefits. The (cost)/income is recognized in the income statement in other operating expenses. The movement in the actuarial gains and losses in 2014 is as follows: 12/31/2014 12/31/2013 Actuarial (gains) and losses 224,160 Restriction due to recovery limitation 137,336 61 Actuarial (gains) and losses recognized in other comprehensive income 178 Unrecognized actuarial (gains) and losses (*) Total cost of actuarial (gains) and losses 61 (*) Actuarial loss results from the fluctuation in the investments comprised in the CBS’s asset portfolio. Breakdown of actuarial gains or losses, required by paragraph 141 of CPC 33(R1): 12/31/2014 (Gain)/loss due to change in demographic assumptions 127 (Gain)/loss due to change in financial assumptions 77,197 Gain)/loss due to experience adjustments 112,812 Return on plan assets (less interest income) 34,024 Actuarial (gains) and losses 224,160 The history of actuarial gains and losses is as follows: 12/31/2014 12/31/2013 12/31/2012 12/31/2011 12/31/2010 Present value of defined benefit obligations 2,508,441 2,263,012 2,666,261 2,153,649 1,982,556 Fair value of plan assets Deficit/(surplus) Experience adjustments to plan obligations 189,633 484,524 141,674 225,341 Experience adjustments to plan assets 34,527 456,393 40,669 The main actuarial assumptions used were as follows: 12/31/2014 12/31/2013 Actuarial financing method Projected unit credit Projected unit credit Functional currency Real (R$) Real (R$) Recognition of plan assets Fair value Fair value Amount used as estimate of equity at the end of the year Best estimate for equity at the end of the fiscal year, obtained based on a projection of the October amounts recorded Best estimate for equity at the end of the fiscal year, obtained based on a projection of the October amounts recorded Nominal discount rate 12.20% 11.83% Inflation rate 5.70% 5.00% Nominal salary increase rate 6.76% 6.05% Nominal benefit increase rate 5.70% 6.05% Rate of return on investments 12.20% 11.83% General mortality table Milênio Plan and Healthcare Plan: AT 2000 segregated by gender Milênio Plan and Healthcare Plan: AT 2000 segregated by gender 35% and Average Sslary Supplementation Plans: AT 2000 segregated by gender (10% smoothed) 35% and Average Salary Supplementation Plans: AT 2000 segregated by gender (smoothed) Disability table Mercer Disability with probabilities multiplied by 2 Mercer Disability with probabilities multiplied by 2 Disability mortality table Winklevoss - 1% Winklevoss - 1% Turnover table Millennium plan 3% p.a., nil for DB plans Millennium plan 3% p.a., nil for DB plans Retirement age 100% on the first date he/shed becomes eligible for programmed retirement benefit under the plan 100% on the first date he/shed becomes eligible for programmed retirement benefit under the plan Household of active participants 95% will be married at the time of retirement, with the wife being 4 years younger than the husband 95% will be married at the time of retirement, with the wife being 4 years younger than the husband The assumptions related to the mortality table are based on published statistics and mortality tables. These tables represent an average life expectancy in years of employees who retire at the age of 65, as shown below: 12/31/2014 12/31/2013 BD Plan (*) Milênio Plan (*) BD Plan (*) Milênio Plan (*) Longevity at age of 65 for current participants Male 20.45 19.55 20.45 20.45 Female 23.02 22.17 23.02 23.02 Longevity at age of 65 for current participants who are 40 Male 42.69 41.59 20.45 20.45 Female 46.29 45.30 23.02 23.02 (*) The BD Plan is part of the 35% and Average Salary Supplementation Plan and the Milênio Plan is part of the Mixed Supplementary Benefit Plan. Allocation of plan assets: 12/31/2014 12/31/2013 Variable income 38,167 1.61% 118,596 4.42% Fixed income 2,538,297 93.59% 2,398,472 89.34% Real estate 112,900 3.24% 107,386 4.00% Other 56,470 1.56% 60,329 2.24% Total 2,745,834 100.00% 2,684,783 100.00% Variable-income assets comprise mainly CSN shares. Fixed-income assets comprise mostly debentures, Interbank Deposit Certificates (“CDI”) and National Treasury Notes (“NTN-B”). Real estate refers to buildings appraised by a specialized asset appraisal firm. There are no assets in use by CSN and its subsidiaries. For the defined benefit plans, the expense as of December 31, 2014 was R$763 (R$740 as of December 31, 2013). For the mixed supplementary benefit plan, which has defined contribution components, the expense as of December 31, 2014 was R$31,053 (R$31,542 as of December 31, 2013). For the defined contribution plan CBSPrev Namisa, the expense in 2014 was R$1,637 (R$1,427 as of December 31, 2013). For the defined contribution plan CBSPrev, the expense in 2014 was R$1,959. 25.d) Expected contributions No contributions are expected to be paid to the defined benefit plans in 2015. For the mixed supplementary benefit plan, which includes defined contribution components, contributions of R$31,451 are forecasted to be paid in 2015. 25.e) Sensitivity analysis The quantitative sensitivity analysis regarding the significant assumptions for the pension plans as of December 31, 2014 is as follows: 12/31/2014 Plan covering 35% of the average salary Average salary supplementation plan Mixed supplementary benefit plan (Milênio Plan) Assumption: Discount rate Sensitivity level 0.5% -0.5% 0.5% -0.5% 0.5% -0.5% Effect on current service cost and on interest on actuarial obligations 77 56 132 Effect on present value of obligations 14,506 66,960 36,725 Assumption: Salary growth Sensitivity level 0.5% -0.5% 0.5% -0.5% 0.5% -0.5% Effect on current service cost and on interest on actuarial obligations 175 Effect on present value of obligations 2 5,096 Assumption: Mortality table Sensitivity level 1.0% -1.0% 1.0% -1.0% 1.0% -1.0% Effect on current service cost and on interest on actuarial obligations 955 3,763 167 Effect on present value of obligations 7,802 30,872 3,736 Assumption: Benefit adjustment Sensitivity level 0.5% -0.5% 0.5% -0.5% 0.5% -0.5% Effect on current service cost and on interest on actuarial obligations 590 1,595 Effect on present value of obligations 5,033 13,665 The forecast benefit payments of the defined benefit plans for future years are as follows: Forecast benefit payments Year 1 206,507 Year 2 222,594 Year 3 232,195 Year 4 241,941 Year 5 251,782 Next 5 years 1,416,758 Total forecast payments 2,571,777 25.f) Post-employment health care plan Refers to a healthcare plan created on December 1, 1996 exclusively for former retired employees, pensioners, those who received an amnesty, war veterans, widows of employees who died as a result of on-the-job accidents and former employees who retired on or before March 20, 1997 and their dependents. Since then, the healthcare plan does not allow the inclusion of new beneficiaries. The plan is sponsored by CSN and administered by Caixa Beneficente dos Empregados da Cia. Siderúrgica Nacional - CBS. The amounts recognized in the balance sheet were determined as follows: 12/31/2014 12/31/2013 Present value of obligations 576,480 473,966 Liabilities 576,480 473,966 The reconciliation of the healthcare benefit liabilities is as follows: 12/31/2014 12/31/2013 Actuarial liability at the beginning of the year 547,652 Cost of current service 49,164 Sponsor's contributions transferred in prior year Recognition of (gain)/loss for the year Actuarial liability at the end of the year 473,966 For the post-employment healthcare benefit plan, the expense as of December 31, 2014 was R$54,319 (R$55,720 as of December 31, 2013). The actuarial gains and losses recognized in shareholders' equity are as follows: 12/31/2014 12/31/2013 Actuarial gain (loss) on obligation 94,998 Gain (loss) recognized in shareholders' equity 94,998 The history of actuarial gains and losses is as follows: 12/31/2014 12/31/2013 12/31/2012 12/31/2011 12/31/2010 Present value of defined benefit obligation 576,480 473,966 547,652 457,377 367,839 Deficit/(surplus) 576,480 473,966 547,652 457,377 367,839 Experience adjustments to plan obligations 94,998 77,182 84,575 48,301 The weighted average life expectancy based on the mortality table used to determined actuarial obligations is as follows: 12/31/2014 12/31/2013 Longevity at age of 65 for current participants Male 19.55 20.45 Female 22.17 23.02 Longevity at age of 65 for current participants who are 40 Male 41.59 20.45 Female 45.30 23.02 The actuarial assumptions used for calculating postemployment healthcare benefits were: 12/31/2014 12/31/2013 Biometrics General mortality table AT 2000 segregated by gender AT 2000 segregated by gender Turnover N/A N/A Household Actual household Actual household Financial Actuarial nominal discount rate 12.20% 11.83% Inflation 5.70% 5.00% Nominal increase in medical cost based on age 6.23% - 8.87% 5.53% - 8.15% Nominal medical costs growth rate 8.87% 8.15% Average medical cost 380.05 25.g) Sensitivity analysis The quantitative sensitivity analysis regarding the significant assumptions for the postemployment healthcare plans as of December 31, 2014 is as follows: 12/31/2014 Healthcare Plan Assumption: Discount rate Sensitivity level 0.5% -0.5% Effect on current service cost and on interest on actuarial obligations 63 Effect on present value of obligations Assumption: Medical Inflation Sensitivity level 1.0% -1.0% Effect on current service cost and on interest on actuarial obligations Effect on present value of obligations Assumption: Mortality table Sensitivity level 1.0% -1.0% Effect on current service cost and on interest on actuarial obligations Effect on present value of obligations The forecast benefit payments of the postemployment healthcare plans for future years are as follows: Forecast benefit payments Year 1 44,450 Year 2 47,549 Year 3 50,711 Year 4 53,908 Year 5 57,098 Next 5 years 332,203 Total forecast payments 585,919 GUARANTEES The Company is liable for guarantees of its subsidiaries and joint ventures as follows: Currency Maturities Borrowings Tax foreclosure Other Total 12/31/2014 12/31/2013 12/31/2014 12/31/2013 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Transnordestina Logísitca R$ Up to 9/19/2056 and indefinite 2,451,682 1,875,360 38,766 20,600 5,975 168,009 2,496,423 2,063,969 FTL - Ferrovia Transnordestina R$ 11/15/2020 140,550 125,250 142 140,692 125,250 CSN Cimentos R$ Up to 10/25/2015 and indefinite 26,423 26,423 39,776 39,287 66,199 65,710 Prada R$ Up to 2/10/2016 and indefinite 10,133 10,133 19,340 21,916 29,473 32,049 CSN Energia R$ Indefinite 2,829 2,829 2,829 2,829 Congonhas Minérios R$ 5/21/2019 2,000,000 2,000,000 2,000,000 2,000,000 Fundação CSN R$ Indefinite 1,003 1,003 1,003 1,003 Estanho de Rondônia R$ 1/1/2015 106 106 Total in R$ 4,593,235 4,001,613 78,151 59,985 65,339 229,212 4,736,725 4,290,810 CSN Islands IX US$ 1/15/2015 400,000 400,000 400,000 400,000 CSN Islands XI US$ 9/21/2019 750,000 750,000 750,000 750,000 CSN Islands XII US$ Perpetual 1,000,000 1,000,000 1,000,000 1,000,000 CSN Resources US$ 7/21/2020 1,200,000 1,200,000 1,200,000 1,200,000 Sepetiba Tecon US$ 15,708 15,708 CSN Handel US$ 6/27/2015 100,000 100,000 100,000 100,000 Total in US$ 3,450,000 3,465,708 3,450,000 3,465,708 CSN Steel S.L. EUR 1/31/2020 120,000 120,000 120,000 120,000 Lusosider Aços Planos EUR Indefinite 25,000 25,000 Total in EUR 145,000 120,000 145,000 120,000 Total in R$ 9,631,805 8,505,948 9,631,805 8,505,948 14,225,040 12,507,561 78,151 59,985 65,339 229,212 14,368,530 12,796,758 COMMITMENTS 27.a) Take-or-pay contracts As of December 31, 2014 and 2013, the Company was a party to take-or-pay contracts as shown in the following table: Payments in the period Type of service After 2018 Total Transportation of iron ore, coal, coke, steel goods, cement, and mining goods. Unloading, storage, handling, loading, and road transportation services. Electricity, natural gas, oxygen, nitrogen, argon, and iron ore pellet supply. Processing of blast furnace sludge generated during pig iron and steel production 50,964 7,074 7,074 30,065 Manufacture, repair, recovery and production of ingot casting machine units. 1,278,824 1,370,241 1,101,208 731,877 552,176 552,176 4,087,814 7,025,251 27.b) Concession agreements Minimum future payments related to government concessions as of December 31, 2014 fall due according to the schedule set out in the following table: Company Concession Type of service After 2018 Total MRS 30-year concession, renewable for another 30 years, to provide iron ore railway transportation services from the Casa de Pedra mines, in Minas Gerais, coke and coal from the Itaguaí Port, in Rio de Janeiro, to Volta Redonda, transportation of export goods to the Itaguaí and Rio de Janeiro Ports, and shipping of finished goods to the domestic market. FTL (Ferrovia Transnordestina Logística) 30-year concession granted on December 31, 1997, renewable for another 30 years for the development of public utility to operate the Northeastern railway system. The railway system covers 4,238 kilometers of railroads in the states of Maranhão, Piauí, Ceará, Paraíba, Pernambuco, Alagoas and Rio Grande do Norte. Tecar Concession to operate TECAR, a solid bulk terminal, one of the four terminals that comprise the Itaguaí Port, in Rio de Janeiro, for a period ending 2022 and renewable for another 25 years. Tecon 25-year concession granted in July 2001, renewable for another 25 years, to operate the container terminal at the Itaguaí Port. 27.c) Projects and other commitments · Steel – Flat and long steel CSN intends to produce 500,000 metric tons per year of long steel products, with an estimate of 400,000 t/year of rebar and 100,000 t/year of wirerod. The facilities will use scrap and pig iron as their main raw materials. · Iron ore project The expansion plan projects producing 89 Mtpa of iron ore products and increase port capacity by 84 Mtpa in TECAR. In the first stage, CSN projects producing up to 66 Mtpa of iron ore and is investing in expanding sea port capacity in Itaguaí, or TECAR, to 60 Mtpa. Coal and coke imports are carried out through the TECAR terminal. Coal and coke imports are made using the TECAR terminal, whose concession agreement is 25 years, extendable for another 25 years. Upon concession termination, all rights and privileges transferred to Tecon will be handed back to CDRJ (Companhia Docas do Rio de Janeiro), together with the assets owned by CSN and those resulting from investments made by CSN in leased assets, declared as returnable assets by CDRJ as they are necessary to the continuity of the related services. Any assets declared as returnable assets will be compensated by CDRJ at their residual value, less related depreciation/amortization. · Transnordestina project The Transnordestina project includes building 1,728 km of new, next-generation, wide-gauge tracks. The project posts a 45% progress and completion is estimated for 2017. The Company expects that the investments will permit Transnordestina Logística S.A. to boost the transportation of several products, such as iron ore, limestone, soy, cotton, sugarcane, fertilizers, oil, and fuel. The concessionaire of the Transnordestina project holds the concession through no longer than 2057, and can be terminated before this date if the minimum return agreed with the Government is reached. Transnordestina has already obtained the required environmental permits, purchased part of the equipment, contracted some of the services, and in certain regions the project is at an advanced implementation stage. The sources of financing for the project are: (i) financing granted by Banco do Nordeste/ FNE and the BNDES, (ii) debentures issued by FDNE, (iii) Permanent Track Use contracts, and (iv) interest in the capital of CSN and public shareholders. The approved construction investment is R$7,542,000 and the balance of disbursable funds will be adjusted using the IPCA as from April 2012. Should additional funds be required, they will be provided by CSN and/or third parties under Permanent Track Use contracts. The project is in budget revision process, currently being analyzed by the competent agencies, and it is estimated that the new budget will be as follows: Missão Velha-Salgueiro: R$0.4 billion, Salgueiro-Trindade: R$0.7 billion, Trindade-Eliseu Martins: R$2.4 billion, Missão Velha-Porto de Pecém: R$3 billion, Salgueiro-Porto de Suape: R$4.7 billion. The Company guarantees 100% of TLSA’s financing granted by Banco do Nordeste/FNE and the BNDES, and 50.97% of the debentures issued by FDNE (includes the corporate guarantee of 48.47%, a collateral letter of 1.25% issued to BNB and the corporate guarantee of 1.25% pledged to BNB). Under the FDNE charter, approved by Federal Decree 6,952/2009, and the Investment Agreement entered into with the public shareholders/ financiers, 50% of the debentures should be converted into TLSA shares. · Expansion of Cimentos Sudeste In addition to the current production of approximately 2.4 Mtpa at the Presidente Vargas Plant in Rio de Janeiro, CSN plans to expand its cement operation to 5.4 Mtpa. This additional 3 Mtpa volume will be obtained through the construction of a plant integrated with the cement mill and the clinker furnace in the State of Minas Gerais, where the Company already operates a clinker furnace using limestone from its own mine. The Company is assessing growth opportunities in other regions. · Long-term agreements with Namisa The Company has signed long-term agreements with Namisa for the provision of port operation services and supply of run-of-mine (ROM) iron ore from the Casa de Pedra mine, as described below: i. Port operation service agreement On December 30, 2008, CSN entered into an agreement for the provision of port services to Namisa for a 34-year period, consisting of receiving, handling, storing and shipping Namisa’s iron ore in annual volumes that range from 18.0 to 39.0 million metric tons. CSN has received approximately R$5.3 billion as an advance for part of the payments due for the services to be provided under this agreement. The amounts charged for these port services are reviewed on a quarterly basis and adjusted considering the changes in the market price for iron ore. II. High silicon ROM On December 30, 2008, CSN entered into an agreement for the supply of high silicon ROM ore to Namisa for a period of 30 years in volumes that range from 42.0 to 54.0 million metric tons per year. CSN has received approximately R$1.6 billion as an advance for part of the payments due for the supplies made under this agreement. The supply price is reviewed on a quarterly basis and adjusted considering the changes in the market price for iron ore. III. Low silicon ROM On December 30, 2008, CSN entered into an agreement for the supply of low silicon ROM ore to Namisa for a period of 35 years in volumes that range from 2.8 to 5.04 million metric tons per year. CSN has received approximately R$424 million as an advance for part of the payments due for the supplies made under this agreement. The supply price is reviewed on a quarterly basis and adjusted considering the changes in the market price for iron ore. INSURANCE Aiming to properly mitigate risk and in view of the nature of its operations, the Company and its subsidiaries have taken out several different types of insurance policies. Such policies are contracted in line with the CSN Risk Management policy and are similar to the insurance taken out by other companies operating in the same lines of business as CSN and its subsidiaries. The risks covered under such policies include the following: Domestic Transportation, International Transportation, Carrier’s Civil Liability, Life and Casualty, Health Coverage, Fleet Vehicles, D&O (Civil Liability Insurance for Directors and Officers), General Civil Liability, Engineering Risks, Sundry Risks, Export Credit, Performance Bond and Port Operator’s Civil Liability. In 2014, after negotiation with insurers and reinsurers in Brazil and abroad, an insurance policy was issued for the contracting of a policy of Operational Risk of Property Damages and Loss of Profits, with effect from September 30, 2014 to September 30, 2015. Under the insurance policy, the LMI (Maximum Limit of Indemnity) is US$600,000,000 and covers the following units and subsidiaries of the Company: Presidente Vargas Mills, Casa de Pedra Mine, CSN Paraná, Tecar Terminal, Tecon Terminal, Namisa, CSN Handel and Namisa Handel. CSN takes responsibility for a range of retention of US$375,000,000 in excess of the deductibles for property damages and loss of profits. In view of their nature, the risk assumptions adopted are not part of the scope of an audit of the financial statements and, accordingly, were not audited by our independent auditors. ADDITIONAL INFORMATION TO CASH FLOWS The table below shows additional information on transactions related to the statement of cash flows: Consolidated Parent Company 12/31/2014 12/31/2013 12/31/2014 12/31/2013 Income tax and social contribution paid 98,040 45,388 20,470 Addition to PP&E with interest capitalization 165,789 490,747 165,789 309,073 Capital reduction with no cash effect 153,305 Acquisition of subsidiaries’ tax losses 297,450 Capitalization of loan granted in subsidiary 152,927 263,829 689,440 186,259 759,450 STATEMENT OF COMPREHENSIVE INCOME Consolidated Parent Company 12/31/2014 12/31/2013 12/31/2014 12/31/2013 (Loss) profit for the year 533,994 509,025 Other comprehensive income Items that will not be subsequently reclassified to the statement of income Actuarial gains on the defined benefit plan from investments in subsidiaries 2,221 2,243 74 Actuarial (losses) gains on defined benefit pension plan 97,478 97,366 Income tax and social contribution on actuarial (losses) gains on defined benefit pension plan 32,360 32,371 64,336 64,336 Items that could be subsequently reclassified to the statement of income Cumulative translation adjustments for the period 28,227 218,927 28,227 218,927 Available-for-sale assets 66,793 310,910 Income tax and social contribution on available-for-sale assets 330,415 330,225 Available-for-sale assets from investments in subsidiaries 3,347 Impairment of available-for-sale assets 205,000 5,002 199,372 5,002 Income tax and social contribution on impairment of available-for-sale assets (Loss) gain on percentage change in investments (Loss) gain on cash flow hedge accounting Income tax and social contribution on (loss) gain on cash flow hedge accounting 41,015 41,015 266,312 266,312 330,648 330,648 Total comprehensive income for the year 864,642 839,673 Attributable to: Owners of the Company 839,673 839,673 Non-controlling interests 24,969 EVENTS AFTER THE REPORTING PERIOD · Debentures · Eighth Issue In January 2015 the Company issued 10,000 nonconvertible, unsecured debentures, in a single series, with a unit face value of R$10 totaling R$100,000 that pay interest equivalent to 113.70% of the CDI Cetip rate per year, and mature in January 2022, with early redemption option. · Optional partial buyback of the Sixth Issue In January 2015 the Company conducted optional buyback of the 1 st series debentures of its Sixth Issue, totaling 60,000 debentures at their unit par value, plus interest accrued since the last interest payment through the optional partial buyback date. The optional buyback debentures are kept in treasury. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 (Convenience Translation into English from the Original Previously Issued in Portuguese) INDEPENDENT AUDITORS’ REPORT ON FINANCIAL STATEMENTS To the Board of Directors and Shareholders of Companhia Siderúrgica Nacional São Paulo – SP We have audited the accompanying individual and consolidated financial statements of Companhia Siderúrgica Nacional (“the Company”), identified as Parent and Consolidated, respectively, which comprise the balance sheet as of December 31, 2014, and the related statements of income, comprehensive income, changes in equity and of cash flows for the year then ended, and a summary of significant accounting policies, and other explanatory information. Managements’ responsibility for the financial statements The Company’s management is responsible for the preparation and fair presentation of the individual and consolidated financial statements in accordance with accounting practices adopted in Brazil and in accordance with International Financial Reporting Standards – IFRS, as issued by the International Accounting Standards Board – IASB, and for such internal control as Management determines is necessary to enable the preparation of financial statements that are free from material misstatements, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Brazilian and International Standards on Auditing. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the Company’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the individual and consolidated financial statements referred to above present fairly, in all material respects, the individual and consolidated financial position of Companhia Siderúrgica (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Nacional as of December 31, 2014, its individual and consolidated financial performance and its cash flows for the year then ended, in accordance with accounting practices adopted in Brazil and with International Financial Reporting Standards – IFRS, as issued by the International Accounting Standards Board – IASB Other matters Statements of value added We have also audited the individual and consolidated statements of value added (“DVA”) for the year ended December 31, 2014, prepared under the responsibility of the Company’s Management, the presentation of which is required by Brazilian Corporate Law for publicly-traded companies, supplemental information for IFRS, which do not require the presentation of DVA. These statements were subject to the same auditing procedures described above, and, based on our opinion, are fairly presented, in all material respects, in relation to the financial statements taken as a whole. The accompanying individual and consolidated interim financial information has been translated into English for the convenience of readers outside Brazil. São Paulo, March 04, 2015 DELOITTE TOUCHE TOHMATSU Roberto Wagner Promenzio Auditores Independentes Engagement Partner (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Opinions and Statements / Opinion of the Supervisory Board or Equivalent Body Date: March 04, 2015 The Audit Committee met to review the Company's Financial Statements for the year ended December 31, 2014. Then, the Audit Committee received the representatives of Deloitte Auditores Independentes for them to present the process of finalization of the audit of the Financial Statements for 2014. After reviewing and discussing the audited financial statements and the Annual Management Report, obtaining the required clarifications, the Audit Committee decided to recommend to the Board of Directors the approval of the financial statements for the year ended December 31, 2014 Fernando Perrone Yoshiaki Nakano Antonio Bernardo Vieira Maia Claudia Maria Sarti – secretary (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 STATEMENT OF DIRECTORS ON THE FINANCIAL STATEMENTS As the Executive Directors of the Companhia Siderurgica Nacional, we declare pursuant to Article 25, paragraph 1, item VI of CVM Instruction 480 of December 7, 2009, that we reviewed, discussed and agreed to the Financial Statements ended at December 31, 2014 São Paulo, March 04, 2015. Benjamin Steinbruch CEO Enéas Garcia Diniz Executive Director Luis Fernando Barbosa Martinez Executive Director Gustavo Henrique Santos de Sousa Executive Director David Moise Salama Executive Director of Investors Relations (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2014 – CIA SIDERURGICA NACIONAL Version: 1 STATEMENT OF DIRECTORS ON AUDITORS´REPORT As the Executive Directors of the Companhia Siderurgica Nacional, we declare pursuant to Article 25, paragraph 1, item V of CVM Instruction 480 of December 7, 2009, that we reviewed, discussed and agreed to the Financial Statements ended at December 31, 2014. São Paulo, March 04, 2015. Benjamin Steinbruch CEO Enéas Garcia Diniz Executive Director Luis Fernando Barbosa Martinez Executive Director Gustavo Henrique Santos de Sousa Executive Director David Moise Salama Executive Director of Investors Relations SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 31, 2015 COMPANHIA SIDERÚRGICA NACIONAL By: /
